 



EXECUTION VERSION



 



U.S. $15,000,000

 

CREDIT AGREEMENT

 

by and among

 

GOLUB CAPITAL BDC, INC.,
as the Servicer

 

GOLUB CAPITAL BDC REVOLVER FUNDING LLC,
as the Borrower

 

EACH OF THE LENDERS
FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

and

 

THE PRIVATEBANK AND TRUST COMPANY,
as the Administrative Agent

 

 

 

Dated as of November 22, 2013

 



 

 

 



Table of Contents



 

ARTICLE I. DEFINITIONS 2 Section 1.1. Certain Defined Terms 2 Section 1.2. Other
Terms 35 Section 1.3. Computation of Time Periods 35 Section 1.4. Interpretation
35 ARTICLE II. THE VARIABLE FUNDING NOTES 36 Section 2.1. The Variable Funding
Notes 36 Section 2.2. Procedures for Advances by Lenders 37 Section 2.3. Letter
of Credit Subfacility 39 Section 2.4. Reduction of the Facility Amount; Optional
Repayments 42 Section 2.5. Increase of the Facility Amount 43 Section 2.6.
Determination of Interest; Payment of Interest 44 Section 2.7. Notations on
Variable Funding Notes 44 Section 2.8. Principal Repayments 44 Section 2.9.
Collections and Allocations 45 Section 2.10. Payments, Computations, Etc 45
Section 2.11. Fees 47 Section 2.12. Increased Costs; Capital Adequacy;
Illegality 47 Section 2.13. Taxes 49 Section 2.14. Discretionary Sales 53
Section 2.15. Conversion and Continuation Options 54 Section 2.16. Maintenance
of the Collateral Account 55 ARTICLE III. CONDITIONS TO CLOSING AND ADVANCES 56
Section 3.1. Conditions to Closing and Initial Advance 56 Section 3.2.
Conditions Precedent to All Advances 57 Section 3.3. Custodianship; Transfer of
Loans and Permitted Investments 59 ARTICLE IV. REPRESENTATIONS AND WARRANTIES 60
Section 4.1. Representations and Warranties of the Borrower 60 Section 4.2.
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral 67 Section 4.3. Representations and Warranties of the Initial
Servicer 68

 



i

 

 



Table of Contents

(continued)

 



Section 4.4. Representations and Warranties of the Lenders 71 ARTICLE V. GENERAL
COVENANTS 71 Section 5.1. Affirmative Covenants of the Borrower 71 Section 5.2.
Negative Covenants of the Borrower 75 Section 5.3. Affirmative Covenants of the
Servicer 76 Section 5.4. Negative Covenants of the Servicer 79 ARTICLE VI.
ADMINISTRATION AND SERVICING OF CONTRACTS 81 Section 6.1. Designation of the
Servicer 81 Section 6.2. Duties of the Servicer 81 Section 6.3. Authorization of
the Servicer 83 Section 6.4. Collection of Payments; Accounts 84 Section 6.5.
Equity Securities 85 Section 6.6. Servicing Compensation 86 Section 6.7. Reports
86 Section 6.8. Annual Statement as to Compliance 87 Section 6.9. Limitation on
Liability of the Servicer and Others 87 Section 6.10. The Servicer Not to Resign
87 Section 6.11. Servicer Defaults 88 Section 6.12. Appointment of Successor
Servicer 89 ARTICLE VII. SECURITY INTEREST 91 Section 7.1. Grant of Security
Interest 91 Section 7.2. Release of Lien on Collateral 92 Section 7.3. Further
Assurances 92 Section 7.4. Remedies 92 Section 7.5. Waiver of Certain Laws 92
Section 7.6. Power of Attorney 93 ARTICLE VIII. TERMINATION EVENTS 93 Section
8.1. Termination Events 93 Section 8.2. Remedies 95 ARTICLE IX. INDEMNIFICATION
96 Section 9.1. Indemnities by the Borrower 96 Section 9.2. Indemnities by the
Servicer 99

 



ii

 

 



Table of Contents

(continued)

 



ARTICLE X. THE ADMINISTRATIVE AGENT 100 Section 10.1. The Administrative Agent
100 ARTICLE XI. MISCELLANEOUS 102 Section 11.1. Amendments and Waivers 102
Section 11.2. Notices, Etc 103 Section 11.3. Ratable Payments 103 Section 11.4.
No Waiver; Remedies 103 Section 11.5. Binding Effect; Benefit of Agreement 104
Section 11.6. Term of this Agreement 104 Section 11.7. Governing Law; Consent to
Jurisdiction; Waiver of Objection to Venue 104 Section 11.8. Waiver of Jury
Trial 104 Section 11.9. Costs, Expenses and Taxes 105 Section 11.10. No
Proceedings 105 Section 11.11. Recourse Against Certain Parties 105 Section
11.12. Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances 106 Section 11.13. Confidentiality 108 Section 11.14.
Execution in Counterparts; Severability; Integration 109 Section 11.15. Waiver
of Setoff 109 Section 11.16. Assignments by the Lenders 109 Section 11.17.
Heading and Exhibits 111 Section 11.18. Loans Subject to Retained Interest
Provisions 111 Section 11.19. Non-Confidentiality of Tax Treatment 111 Section
11.20. Collateral Custodian 112

 



iii

 

 

 

EXHIBITS EXHIBIT A-1 Form of Borrowing Notice (Funding Request) EXHIBIT A-2 Form
of Borrowing Notice (Reduction of Advances Outstanding/Facility Amount) EXHIBIT
A-3 Form of Borrowing Base Certificate EXHIBIT A-4 Form of Letter of Credit
Issuance Request EXHIBIT A-5 Form of Notice of Conversion/Continuation EXHIBIT B
Form of Variable Funding Note EXHIBIT C Form of Servicing Report EXHIBIT D-1
Form of Officer’s Closing Certificate (Golub Capital BDC Revolver Funding LLC)
EXHIBIT D-2 Form of Officer’s Closing Certificate (Golub Capital BDC, Inc.)
EXHIBIT E-1 Form of Power of Attorney (Golub Capital BDC Revolver Funding LLC)
EXHIBIT E-2 Form of Power of Attorney (Golub Capital BDC, Inc.) EXHIBIT F Form
of Variable Funding Note Transferee Letter EXHIBIT G Form of Joinder Supplement
EXHIBIT H Form of Solvency Certificate EXHIBIT I Forms of Tax Certificates    
SCHEDULES SCHEDULE I Condition Precedent Documents SCHEDULE II Location of Loan
Files SCHEDULE III Loan Rating Scale ANNEXES ANNEX A Addresses for Notices ANNEX
B Commitments

 



 

 

 

 

THIS CREDIT AGREEMENT (as amended, modified, waived, supplemented, restated or
replaced from time to time, this “Agreement”) is made as of this November 22,
2013, by and among:

 

(1) GOLUB CAPITAL BDC, INC., a Delaware corporation (“Golub BDC”), as the
servicer (together with its successors and assigns in such capacity, the
“Servicer”);

 

(2) GOLUB CAPITAL BDC REVOLVER FUNDING LLC, a Delaware limited liability
company, as the borrower (together with its successors and assigns in such
capacity, the “Borrower”);

 

(3) EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender (the
“Lenders”); and

 

(4) THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking association (together
with its successors and assigns, “PrivateBank”), as the administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”).

 

R E C I T A L S

 

WHEREAS, the Borrower has acquired, and may from time to time continue to
acquire, certain Loans from the Original Seller;

 

WHEREAS, the Borrower may also purchase certain Loans directly from third
parties;

 

WHEREAS, the Borrower is prepared to Grant security interests in all of its
assets, including certain Loans and certain Related Security with respect
thereto and the proceeds thereof, to the Lenders party hereto from time to time;

 

WHEREAS, the Lenders may, in accordance with the terms of this Agreement, make
advances under the Variable Funding Notes to finance the Borrower’s acquisition
of Loans;

 

WHEREAS, it is the intention of the parties hereto that (i) in connection with
each Advance hereunder, the Borrower hereby Grants a security interest to the
Administrative Agent, for the benefit of the Secured Parties, in all of the
Borrower’s right, title and interest in and to the Loans and in all Related
Security and proceeds with respect thereto, and (ii) this Agreement shall
constitute a security agreement under Applicable Law in respect of all security
interests Granted hereunder; and

 

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 



 

 

 

ARTICLE I.

DEFINITIONS

 

Section 1.1. Certain Defined Terms.

 

(a) Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

 

“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

“Accounts”: The Collection Account, the Collateral Account, the U.S. Bank
Account and any sub-accounts thereof deemed appropriate or necessary by the
Administrative Agent for convenience in administering such accounts.

 

“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

 

“Additional Loans”: All Loans that become part of the Collateral after the
Closing Date.

 

“Administrative Agent”: Defined in the Preamble.

 

“Advance Excess Amount”: With respect to all Asset Based Loans included in the
Collateral for which (a) the advance rate (as set forth in the Underlying
Instruments) applied to such Obligor’s eligible accounts receivable exceeds 85%
(or such lesser amount as may be set forth in the Underlying Instruments) and
(b) the advance rate (as set forth in the Underlying Instruments) applied to
such Obligor’s eligible inventory exceeds 65% (or such lesser amount as may be
set forth in the Underlying Instruments), the advanced portion of such Asset
Based Loan which exceeds the foregoing limitations.

 

“Advance Rate”: With respect to the Eligible Loans on any Measurement Date, the
corresponding percentage for the Eligible Loans, determined by reference to the
number of Eligible Loans included in the Borrowing Base as of the Measurement
Date, as set forth below:

 

# of Eligible Loans in the Borrowing Base Advance Rate Up to 15 75% Between 16
and 30 80% 31 or More 85%


 



2

 

 

; provided, that notwithstanding the foregoing, the Advance Rate with respect to
each Pari Passu Loan shall at all times be the lesser of (x) 60% or (y) the
percentage that causes the Advance relating to such Pari Passu Loan to equal
$1,875,000, in each case irrespective of the number of Eligible Loans included
in the Borrowing Base.

 

“Advances”: Defined in Section 2.1(b).

 

“Advances Outstanding”: On any day, the sum of (i) the aggregate principal
amount of all Advances outstanding on such day, after giving effect to all
repayments of Advances and the making of new Advances on such day and (ii) any
LOC Obligations on such day, after giving effect to all reimbursements on any
Letters of Credit and the issuances of new Letters of Credit on such day.

 

“Affected Party”: The Administrative Agent, the Issuing Lender, each Lender, all
assignees and participants of each Lender and any sub-agent of the
Administrative Agent.

 

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided, however, that for
purposes of determining whether any Loan is an Eligible Loan or any Obligor is
an Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor. For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 25% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Agented Loan”: Any Loan originated as a part of a syndicated loan transaction
that has one or more administrative, paying and/or collateral agents who receive
payments and hold the collateral pledged by the related Obligor on behalf of all
lenders with respect to the related credit facility.

 

“Aggregate Outstanding Loan Balance”: On any date of determination, the sum of
the Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date, minus the Outstanding Loan Balances of any Charged-Off
Loans.

 

“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs and all other amounts owed by the
Borrower to any Affected Party or Indemnified Party hereunder (including,
without limitation, all Indemnified Amounts, other amounts payable under Article
XI and amounts required to be paid under Section 2.6, Section 2.8, Section 2.11,
Section 2.12 and Section 2.13 to any Affected Party or Indemnified Party) or by
the Borrower or any other Person under any fee letter delivered in connection
with the transactions contemplated by this Agreement (including, without
limitation, each Lender Fee Letter), in each case whether due or accrued.

 

“Amortization Period”: The period beginning on the date on which the Termination
Date is declared or occurs automatically, and ending on the Collection Date.

 



3

 

 

“Anniversary Date”: November 22st of each year prior to but not including the
Facility Termination Date.

 

“Applicable Law”: For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Approved Replacement Servicer”: Any of the entities set forth in that certain
letter agreement, dated as of November 22, 2013, by and among the Borrower,
Golub BDC and the Administrative Agent, which letter may be updated from time to
time with the consent of Golub BDC and the Administrative Agent.

 

“Asset Based Loan”: Any Loan that (i) is secured by a security interest in the
related Obligor’s accounts receivable, inventory or equipment, and provides the
related Obligor with the option to receive additional borrowings thereunder
based on the value of its eligible accounts receivable or inventory as of each
month multiplied by an advance rate, (ii) is designated by the Servicer as an
“Asset Based Loan” in accordance with the Credit and Collection Policy and (iii)
is secured by (x) a perfected first priority security interest (subject to
Permitted Liens) (directly or via an intercreditor agreement on terms
satisfactory to the Administrative Agent) in any proceeds received from the
related Obligor with respect to such Obligor’s accounts receivable, inventory,
cash and any general intangibles related to such accounts receivable and
inventory and (y) a first or second priority security interest with respect to
the proceeds of any other assets of any such Obligor.

 

“Assignment (Sale) Agreement”: That certain Assignment (Sale) Agreement, dated
as of November 21, 2013 (as amended, modified, supplemented or restated from
time to time), by and between the Servicer, as the transferor, and the Borrower,
as the transferee.

 

“Availability”: At any time, an amount equal to the excess, if any, of (i) the
lesser of (a) the Facility Amount and (b) the Maximum Availability over (ii) the
Advances Outstanding on such day; provided, however, after the declaration of
the Termination Date pursuant to Section 8.2(a) or the Facility Termination
Date, the Availability shall be zero.

 

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA or to the minimum funding requirements of
Section 412 of the Code or Section 302 of ERISA in respect of which the
Borrower, the Original Seller or any ERISA Affiliate is, or at any time during
the immediately preceding six years was, an “employer” as defined in Section
3(5) of ERISA.

 



4

 

 

“Borrower”: Defined in the Preamble.

 

“Borrowing Base”: As of any Measurement Date, an amount equal to (i) the
Aggregate Outstanding Loan Balance, after giving effect to all Loans (other than
the Collateral Account Loans) added to and removed from the Collateral on such
date, plus (ii) the amount of Principal Collections on all Loans (other than
Collateral Account Loans) on deposit in the Collection Account as of such date,
plus (iii) the amount of Principal Collections on all Loans (other than
Collateral Account Loans) on deposit in the U.S. Bank Account as of such date,
minus (iv) the Excess Concentration Amount, minus (v) the Outstanding Loan
Balances of all Delinquent Loans, minus (vi) the Advance Excess Amount;
provided, that no amount subtracted pursuant to clauses (iv), (v) or (vi) shall
be duplicative of any other amount subtracted pursuant such clauses.

 

“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-3
(including Annex I thereto as an EXCEL file) or such other form as may be
mutually agreed to in writing by the Administrative Agent and the Borrower from
time to time, required to be delivered by the Borrower with each Borrowing
Notice and on each Measurement Date.

 

“Borrowing Notice”: Each notice required to be delivered by the Borrower (i) in
respect of (a) the Initial Advance and each incremental Advance, in the form of
Exhibit A-1, (b) any reduction of the Facility Amount or repayment of Advances
Outstanding, in the form of Exhibit A-2, or (c) any request for a Letter of
Credit Issuance pursuant to Section 2.3(a), in the form of Exhibit A-4.

 

“Breakage Costs”: With respect to any Lender, any amount or amounts as shall
compensate such Lender for any loss, cost or expense incurred by such Lender (as
determined by the applicable Lender in such Lender’s sole discretion) as a
result of a prepayment by the Borrower of Advances Outstanding or Interest. All
Breakage Costs shall be due and payable hereunder on demand in accordance with
the terms hereof. The determination by the applicable Lender of the amount of
any such loss, cost or expense shall be set forth in a written notice to the
Borrower, which shall set forth the basis of the calculation and all components
thereof in reasonable detail.

 

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks in
Chicago, Illinois or New York, New York are not authorized or required by law to
close.

 

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change-in-Control”: Any of the following:

 

(a) the Management Agreement shall fail to be in full force and effect; or

 

(b) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition of all or substantially all of the assets of the Servicer; or

 



5

 

 

(c) the creation or imposition of any Lien on any limited liability company
membership interest in the Borrower, subject to the written consent of the
Administrative Agent; or

 

(d) the failure on or after the Closing Date by Golub BDC to own limited
liability company membership interests in the Borrower equal to 100% of such
interests in the aggregate.

 

“Change of Tax Law”: Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) or treaties of any jurisdiction
in which an Obligor is organized, or any political subdivision or taxing
authority of any of the foregoing, affecting taxation, or any proposed change in
such laws or change in the official application, enforcement or interpretation
of such laws, regulations or rulings (including a holding by a court of
competent jurisdiction), or any other action taken by a taxing authority or
court of competent jurisdiction in the relevant jurisdiction, or the official
proposal of any such action.

 

“Charged-Off Loan”: A Loan as to which any of the following first occurs: (i)
the Servicer has determined or should have determined in accordance with the
Credit and Collection Policy and the Servicing Standard that such Loan is not
collectible, (ii) the Loan has been a Delinquent Loan for a period of 60 days or
more (without giving effect to any grace period permitted in the related
Underlying Instruments), (iii) the related Obligor is subject to an Insolvency
Event or (iv) the related Obligor is not Solvent, as reasonably determined by
the Servicer in accordance with the Credit and Collection Policy and the
Servicing Standard.

 

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.

 

“Closing Date”: November 22, 2013.

 

“Code”: The Internal Revenue Code of 1986, as amended.

 

“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, and including the property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i) the Existing Loans, Additional Loans and Collateral Account Loans and all
monies due or to become due in payment under such Existing Loans, Additional
Loans and Collateral Account Loans on and after (x) the related Cut-Off Date in
the case of each Existing Loan and Additional Loan and (y) the date such
Collateral Account Loan is credited to the Collateral Account, including, but
not limited to, all Collections;

 



6

 

 

(ii) all Related Security with respect to the Loans referred to in clause (i);

 

(iii) the Accounts; and

 

(iv) all income and Proceeds of the foregoing.

 

For the avoidance of doubt, the term “Collateral” shall, for all purposes of
this Agreement, be deemed to include any Existing Loan or Additional Loan
acquired directly by the Borrower from a third party in a transaction.

 

“Collateral Account”: Defined in Section 6.4(d)(ii).

 

“Collateral Account Loans”: Defined in Section 2.16(a).

 

“Collateral Account Loan Proceeds”: Defined in Section 2.16(a).

 

“Collateral Account Shortfall”: As of any Measurement Date prior to the
Termination Date, an amount equal to the positive difference, if any, of (i)
$3,000,000 over (ii) (x) the aggregate sum of the Fair Market Value of all
Collateral Account Loans plus (y) any cash on deposit in the Collateral Account.

 

“Collection Account”: Defined in Section 6.4(d)(i).

 

“Collateral Custodian”: Initially, U.S. Bank National Association, not in its
individual capacity, but solely in its capacity as collateral custodian pursuant
to the terms of the Collateral Custodian Agreement, together with its successors
and assigns in such capacity in accordance with this Agreement and the
Collateral Custodian Agreement.

 

“Collateral Custodian Agreement”: The Collateral Custodian Agreement, dated as
of the Closing Date, among the Collateral Custodian, the Administrative Agent
and the Borrower, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full (other
than contingent indemnification obligations which are not threatened or
pending).

 

“Collection Period”: With respect to the first Payment Date, the period from and
including the Closing Date to and including the Determination Date immediately
preceding the first Payment Date; and thereafter, the period from but excluding
the Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.

 



7

 

 

“Collections”: (a) All cash collections and other cash proceeds of any Loan
(including the proceeds of all Related Security with respect thereto),
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, waiver fees or other amounts
received in respect thereof (but excluding any Excluded Amounts and amounts
attributable to any Retained Interests), (b) interest earnings on Permitted
Investments or otherwise in any Account and (c) any cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Related Security
(including from any guarantors) or any other source.

 

“Commitment”: With respect to each Lender, the commitment of such Lender to make
Advances, in accordance herewith in an amount not to exceed (a) prior to the
Termination Date, the dollar amount set forth opposite such Lender’s name on
Annex B hereto or the amount set forth as such Lender’s “Commitment” on Schedule
I to the Joinder Supplement relating to such Lender, as applicable, and (b) on
or after the declaration of the Termination Date pursuant to Section 8.2(a) or
the Facility Termination Date, with respect to each Lender, the Pro Rata Share
of such Lender of the aggregate Advances Outstanding.

 

“Commitment Fee”: With respect to any Lender, the “commitment fee” set forth in
the applicable Lender Fee Letter.

 

“Concentration Limits”: As of any Measurement Date, for purposes of determining
the Borrowing Base, the following concentration limitations (except as
specifically noted, (i) percentages refer to the percentage of the Aggregate
Outstanding Loan Balance and (ii) in all cases, the Outstanding Loan Balances of
Charged-Off Loans shall be excluded from calculations hereunder):

 

(a) the sum of the Outstanding Loan Balances of Eligible Loans that are Loans to
a single Obligor (including any Affiliates thereof) shall not exceed $3,750,000;
and

 

(b) the sum of the Outstanding Loan Balances of Eligible Loans that are Pari
Passu Loans not agented by Golub Capital Incorporated or an Affiliate thereof
shall not exceed $4,500,000.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated”: When used with reference to financial statements or financial
statement items of any Obligor and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.

 

“Consolidated EBITDA”: With respect to any Obligor and any applicable period of
computation, the amount representing “consolidated EBITDA” for such period as
reflected on the compliance reports provided to the Servicer by such Obligor
pursuant to the applicable Underlying Instruments.

 

“Consolidated Funded Debt”: With respect to any Obligor and any date of
calculation, the amount representing “consolidated funded debt” for such Obligor
and its Subsidiaries as reflected on the compliance reports provided to the
Servicer by such Obligor pursuant to the applicable Underlying Instruments.

 



8

 

 

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

 

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. "Controlling"
and "Controlled" have meanings correlative thereto.

 

“Credit and Collection Policy”: With respect to the initial Servicer, the
written credit policies and procedures manual of the Servicer delivered by the
Servicer to the Administrative Agent on the date hereof, as such credit and
collection policy may be amended or supplemented from time to time in accordance
with Section 5.3(f), or, with respect to any Successor Servicer, the customary
written collection policies and procedures of such Successor Servicer.

 

“Cut-Off Date”: With respect to each Loan, the Funding Date of the Advance made
in respect thereof.

 

“Delinquent Loan”: A Loan (other than a Charged-Off Loan) as to which any of the
following occurs: (a) all or any portion of any one or more payments of
principal or interest thereunder remains unpaid for at least 60 days from the
original due date for such payment (without giving effect to any grace period
permitted in the Underlying Instruments); (b) a Material Modification has
occurred with respect to such Loan; (c) (i) with respect to an Asset Based Loan,
the related Obligor is delinquent on any other loan owned by the Original Seller
or any Affiliate thereof that is secured by a security interest of the same or
higher priority in any collateral that also constitutes Related Security
hereunder (however such delinquency is defined in the related loan agreement for
such loan and giving effect to any relevant grace period), or (ii) with respect
to a Non-Asset Based Loan, the related Obligor is delinquent (however such
delinquency is defined in the related loan agreement for such loan and giving
effect to any relevant grace period) on any other loan owned by the Original
Seller or any affiliate thereof that is secured by a security interest of the
same or higher priority (excluding any security interest securing non-material
indebtedness incurred in the ordinary course of business); (d) the related
Obligor is not paying any of the accrued and unpaid interest on a current basis
for at least 60 days from the original date for such payment (without giving
effect to any grace period permitted in the Underlying Instruments); (e) the
Original Seller or any Affiliate thereof has made a loan to such Obligor for the
purpose of enabling such Obligor to pay principal and interest on such Loan and
to avoid a payment default; or (f) consistent with the Credit and Collection
Policy and the Servicing Standard, such Loan would be classified as delinquent
or placed on non-accrual status by the Servicer.

 

“Determination Date”: The last day of each calendar month.

 



9

 

 

“Discretionary Sale”: Defined in Section 2.14(a).

 

“Discretionary Sale Date”: The Business Day identified by the Borrower to the
Administrative Agent in a Discretionary Sale Notice as the proposed date of a
Discretionary Sale.

 

“Discretionary Sale Notice”: Defined in Section 2.14(a)(i).

 

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.

 

“Eligible Collateral Custodian”: Any successor custodian shall be a state or
national bank or trust company that has capital and surplus of at least
U.S.$100,000,000 and that satisfies any other applicable requirements under the
Investment Company Act of 1940, as amended, to serve as custodian of the assets
of a business development company.

 

“Eligible Loan”: On any Measurement Date, each Loan that satisfies each of the
following eligibility requirements:

 

(a) such Loan has been originated, purchased or otherwise acquired by the
Original Seller or the Borrower in the ordinary course of such Person’s
business;

 

(b) such Loan is denominated and payable in Dollars and its Underlying
Instruments do not permit the currency or country in which such Loan is payable
to be changed;

 

(c) such Loan has been documented in a manner consistent with the Credit and
Collection Policy and is evidenced by a promissory note (other than in the case
of a Noteless Loan), a credit agreement containing an express promise to pay, a
security agreement or instrument and related loan documents that have been duly
authorized and executed, are in full force and effect and constitute the legal,
valid, binding and absolute and unconditional payment obligation of the related
Obligor, enforceable against such Obligor in accordance with their terms
(subject, as to enforcement only, to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
to general principles of equity, whether considered in a suit at law or in
equity), and there are no conditions precedent to the enforceability or validity
of the Loan that have not been satisfied or validly waived;

 

(d) such Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Original Seller or the Borrower, as applicable,
including, without limitation, the completion of a normal and customary due
diligence audit and collateral assessment, (ii) is fully documented and (iii) is
being serviced by the Servicer, in each case in accordance with the Credit and
Collection Policy and the Servicing Standard;

 

(e) (1) with respect to any Non-Asset Based Loan that is not a Pari Passu Loan,
such Loan has (a) a Total Leverage Ratio less than 4.0 and (b) a Loan Leverage
Ratio less than 1.25 and (2) with respect to any Pari Passu Loan, such Loan has
(a) a Total Leverage Ratio less than or equal to 5.25 and (b) a Pari Passu Loan
Leverage Ratio less than or equal to 3.75;

 

(f) such Loan does not constitute Margin Stock;

 



10

 

 

(g) such Loan, together with the Related Security, (1) has been purchased or
originated directly by or sold to the Borrower, in each case pursuant to (and in
accordance with) this Agreement and the applicable Transfer Document and the
Borrower has good and marketable title, to such Loan and Related Security, free
and clear of all Liens (other than Permitted Liens) and (2) has been pledged by
the Borrower to the Administrative Agent for the benefit of the Secured Parties;

 

(h) as of the related Funding Date, such Loan is not more than five Business
Days delinquent in payment and, since its acquisition by the Original Seller
(or, in the case of a Loan acquired directly from a third party, since the
closing of such acquisition), such Loan has never been more than thirty (30)
days delinquent in payment of either principal or interest (unless otherwise
approved by the Administrative Agent in its sole discretion);

 

(i) as of the date such Loan became part of the Collateral such Loan was not,
and currently is not, (x) a Materially Modified Loan or (y) a loan or extension
of credit (including a new loan that replaced a prior loan by the Original
Seller or any of its Affiliates to the Obligor that was a Delinquent Loan or a
Charged-Off Loan) by Original Seller to the Obligor for the purpose of (i)
making any past due principal, interest or other payments due on such Loan, (ii)
preventing such Loan or any other loan to the related Obligor from becoming past
due or (iii) causing a Delinquent Loan or a Charged-Off Loan to cease to be so
classified;

 

(j) such Loan is not subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, by the related Obligor (including
any account debtor or Person obligated to make payments on such Loan to such
Obligor), nor will the operation of any of the terms of the Underlying
Instruments, or the exercise of any right thereunder, render the Underlying
Instruments unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto, and the Underlying Instruments with respect to
the Loan provide for an affirmative waiver by the related Obligor of all rights
of rescission, set-off and counterclaim against the Original Seller and its
assignees;

 

(k) such Loan does not contain confidentiality restrictions that would prohibit
the Lenders, the Administrative Agent or any other Secured Party from accessing
all necessary information (as required to be provided pursuant to the
Transaction Documents) with regards to such Loan so long as the Lenders, the
Administrative Agent or any other Secured Party, as applicable, has agreed to
maintain the confidentiality of such information in accordance with the
provisions of such Underlying Instruments;

 

(l) the Obligor with respect to such Loan is an Eligible Obligor;

 

(m) the acquisition of such Loan will not cause the Borrower or the pool of
Collateral to be required to register as an investment company under the 1940
Act;

 

(n) the Loan (together with the Collections and Related Security related
thereto) has been the subject of a Grant by the Borrower in favor of the
Administrative Agent on behalf of the Secured Parties of a valid and first
priority perfected security interest;

 



11

 

 

(o) such Loan does not contravene in any material respect any Applicable Law
(including, without limitation, laws, rules and regulations, if applicable,
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, licensing and
privacy);

 

(p) all Loan Files are being or shall be maintained with U.S. Bank in accordance
with the Collateral Custodian Agreement;

 

(q) (i) such Loan is eligible under its Underlying Instruments (giving effect to
the provisions of Sections 9-406 and 9-408 of the UCC) to be sold to the
Borrower and to have a security interest therein Granted to the Administrative
Agent for the benefit of the Secured Parties or all consents necessary for
assignment of such Loan to the Borrower and pledge to the Administrative Agent
for the Benefit of the Secured Parties have been obtained and (ii) the
Underlying Instruments provide that any consents necessary for future
assignments shall not be unreasonably withheld by the Applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Underlying Instruments inure to the benefit of the holder
of such Underlying Instruments (subject to the rights of any applicable agent or
other lenders);

 

(r) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the making, acquisition, transfer or performance of
such Loan by the Original Seller and the Borrower have been duly obtained,
effected or given and are in full force and effect;

 

(s) no selection procedure adverse to the interests of the Administrative Agent,
the Lenders or the other Secured Parties was utilized by the Borrower or the
Original Seller in the selection of such Loan for inclusion in the Collateral;

 

(t) such Loan is not subject to withholding tax unless the Obligor thereon is
required under the terms of the related Underlying Instrument to make “gross-up”
payments that cover the full amount of such withholding tax on an after-tax
basis in the event of a Change of Tax Law;

 

(u) as of the related Cut-Off Date, such Loan is not a Charged-off Loan or a
non-accrual Loan;

 

(v) with respect to any Revolving Loan, the maximum term to maturity of such
Loan shall not exceed 5 years from the Cut-off Date thereof;

 

(w) such Loan is a Senior Secured Loan;

 

(x) as of the related Cut-Off Date, (1) no payment default (after giving effect
to any applicable cure period) has occurred and is continuing with respect to
such Loan and (2) following any default (after giving effect to any applicable
cure period) with respect to such Loan, the lenders thereunder have not elected
to commence the exercise of remedies;

 



12

 

 

(y) all information prepared and provided by the Borrower or the Servicer with
respect to such Loan is true and correct in all material respects as of the date
such information is provided; provided, that to the extent any such information
was furnished to the Borrower or the Servicer, as applicable, by a related
Obligor or any other third party, such information is true and correct to the
knowledge (after due inquiry under the circumstances) of the Borrower or of the
Servicer, as applicable;

 

(z) such Loan is not the subject of an offer of exchange or tender by its
issuer, for cash, securities or any other type of consideration, and has not
been called for redemption or tender into any other security or property that is
not, on the date of such investment, a Loan;

 

(aa) such Loan (i) is not an Equity Security and (ii) does not provide for the
conversion or exchange into an Equity Security at any time on or after the date
it is included as part of the Collateral;

 

(bb) such Loan provides for a fixed amount of principal payable in cash no later
than its stated maturity;

 

(cc) as of the related Cut-Off Date, the Borrower has no knowledge of any fact
that should lead it to expect that such Loan will not be paid in full;

 

(dd) such Loan provides for periodic payments of accrued and unpaid interest in
cash no less frequently than semi-annually;

 

(ee) such Loan is a Revolving Loan;

 

(ff) with respect to any Revolving Loan, there has occurred no failure on the
part of the Original Seller or the party holding the related Retained Interest
to fund any unfunded commitments relating to such Revolving Loan (other than in
the case of administrative errors, acts of God, other events beyond the Original
Seller’s or party’s control or the Original Seller’s or party’s good faith
belief that such funding is not required under the terms of the Underlying
Instruments), but only to the extent the Original Seller or party is obligated
to fund such unfunded commitments in accordance with the related Underlying
Instruments, subject to (i) any applicable grace periods set forth in the
applicable Underlying Instruments and (ii) any waiver of such obligation;

 

(gg) such Loan, pursuant to the definition of “Retained Interest” herein and the
Retained Interest provisions of Section 11.18, does not require the Borrower to
make future advances to the Obligor under the related Underlying Instruments;
and

 

(hh) such Loan shall have a Risk Rating of 3 or better.

 

“Eligible Obligor”: On any Measurement Date, any Obligor that:

 

(a) is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

 

(b) is a legal operating entity or holding company;

 



13

 

 

(c) has not entered into the Loan primarily for personal, family or household
purposes;

 

(d) is not a Governmental Authority;

 

(e) is not an Affiliate of the Borrower, the Original Seller or the Servicer (so
long as the Servicer is an Affiliate of the Borrower);

 

(f) such Obligor’s principal office is located in, and the Related Property with
respect to which the Loan is principally underwritten is located in, the United
States;

 

(g) is not (and has not been for at least three years) the subject of an
Insolvency Event, and, as of the date on which such Loan becomes part of the
Collateral, such Obligor is not in financial distress and has not experienced a
material adverse change in its condition, financial or otherwise, as determined
by the Servicer, unless approved in writing by the Administrative Agent in its
sole discretion; and

 

(h) is not in the gaming, nuclear waste, biotechnology, natural resources,
utility, internet or real estate investment industry (other than obligors in the
business of wholesale purchasing and reselling of natural gas or electricity,
the loans to which have been appropriately hedged) unless approved in writing by
the Administrative Agent in its sole discretion.

 

“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) of the definition of Permitted Investments.

 

“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

“Equity Security”: (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, (ii) any security purchased as
part of a “unit” with a Loan and that itself is not eligible for purchase by the
Borrower as a Loan, and (iii) any obligation that, at the time of commitment to
acquire such obligation, was eligible for purchase by the Borrower as a Loan but
that, as of any subsequent date of determination, no longer is eligible for
purchase by the Borrower as a Loan, for so long as such obligation fails to
satisfy such requirements.

 



14

 

 

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) when applicable, a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent of a determination by such
Lender or any of its assignees or participants that it would be contrary to law
or to the directive of any central bank or other Governmental Authority (whether
or not having the force of law) to obtain Dollars in the London interbank market
to fund any Advance, (b) any Lender shall have notified the Administrative Agent
of the inability, for any reason, of such Lender or any of its assignees or
participants to determine the LIBOR Rate, (c) any Lender shall have notified the
Administrative Agent of a determination by such Lender or any of its assignees
or participants that the rate at which deposits of Dollars are being offered to
such Lender in the London interbank market does not accurately reflect the cost
to such Lender or any of its assignees or participants of making, funding or
maintaining any Advance or (d) any Lender shall have notified the Administrative
Agent of the inability of such Lender or any of its assignees or participants to
obtain Dollars in the London interbank market to make, fund or maintain any
Advance.

 

“Excepted Persons”: Defined in Section 11.13(a).

 

“Excess Concentration Amount”: With respect to all Eligible Loans included in
the Collateral, the amount by which the sum of the Outstanding Loan Balances of
such Eligible Loans exceeds any applicable Concentration Limits, to be
calculated without duplication.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”: (a) Any amount (other than amounts relating to amounts
payable by the Borrower (or by the Servicer on its behalf) pursuant to Section
2.13) received in the Collection Account with respect to any Loan included as
part of the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan or on any
Related Property and (b) any amount received in the Collection Account or other
Account deposited in error or otherwise representing (i) any amount representing
a reimbursement of insurance premiums and (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loans which are held in an escrow
account for the benefit of the Obligor and the secured party pursuant to escrow
arrangements under the Underlying Instruments.

 



15

 

 

“Excluded Taxes”: means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Advance or Commitment or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2.13, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Affected Party’s failure to comply with Section 2.13(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Loan Advance”: Defined in Section 2.1(b).

 

“Existing Loans”: Each Loan purchased by the Borrower from the Original Seller
or from a third party transferor and owned by the Borrower on the Closing Date,
if any, as referenced in the Borrowing Base Certificate delivered pursuant to
Section 3.2(a) on the Closing Date.

 

“Facility Amount”: $15,000,000 or the amount resulting from any change to the
Facility Amount pursuant to Section 2.4 or Section 2.5.

 

“Facility Termination Date”: November 22, 2019, or such later date which is (x)
five years following any Anniversary Date with respect to which a Non-Renewal
Notice is delivered pursuant to Section 2.1(c) or (y) six years following any
Anniversary Date with respect to which a Non-Renewal Notice is not delivered
pursuant to Section 2.1(c); provided that in no case shall the Facility
Termination Date extend beyond the date which is six years following the date of
the initial Advance made hereunder.

 

“Fair Market Value”: With respect to any Loan as of any date, the fair market
value information with respect to such Loan provided by the Servicer in the most
recent Valuation Report delivered by the Servicer pursuant to Section 6.7(d).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Fee Letter”: The Fee Letter dated November 22, 2013 between and among the
Borrower, the Servicer and PrivateBank, as amended.

 



16

 

 

“Fees”: The Commitment Fee, the Letter of Credit Fee and any fees payable
pursuant to any Lender Fee Letter (including, without limitation, the Fee
Letter).

 

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“Fitch”: Fitch, Inc. or any successor thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Funding Date”: Any Business Day on which an Advance is made.

 

“Funding Request”: A Borrowing Notice in the form of Exhibit A-1 requesting a
New Loan Advance or Existing Loan Advance and including the items required by
Section 2.2.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

 

“Golub BDC”: Defined in the Preamble.

 

“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government and any court or arbitrator having jurisdiction
over such Person.

 

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of any
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation, the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect thereof, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
any suit in equity, action at law or other judicial or administrative proceeding
in the name of the granting party or otherwise, and generally to do and receive
anything that the granting party may be entitled to do or receive thereunder or
with respect thereto.

 

“Guaranty Obligations”: With respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 



17

 

 

“H.15”: Federal Reserve Statistical Release H.15.

 

“Hazardous Materials”: All materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. §172.101, materials
defined as hazardous pursuant to § 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, flammable,
explosive or radioactive materials, hazardous or toxic wastes or substances,
lead-based materials, petroleum or petroleum distillates or asbestos or material
containing asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and
any substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

“Increase Effective Date”: Defined in Section 2.5(d).

 

“Increased Costs”: Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

 

“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
derivatives, and (f) all obligations under direct or indirect guaranties in
respect of obligations (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses (a)
through (e) above; provided that, for the avoidance of doubt, any Loan sold by
the Borrower in a manner which is characterized on the books of the Borrower as
a secured borrowing by the Borrower in accordance with GAAP but does not create
any recourse to the Borrower (for example, where the Borrower sells a portion of
a loan which has been restructured as a first lien loan and a first lien last
out loan) shall not constitute “Indebtedness” of the Borrower.

 



18

 

 

“Indemnified Amounts”: Defined in Section 9.1.

 

“Indemnified Parties”: Defined in Section 9.1.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indorsement”: The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Industry”: The industry of an Obligor as determined by reference to the NAICS
Codes.

 

“Initial Advance”: The first Advance hereunder.

 

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days, (b) the commencement
by such Person of a voluntary case under any applicable Insolvency Law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, (c) the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or (d) the failure by such Person
generally to pay its debts as such debts become due, or the taking of action by
such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 



19

 

 

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy”: With respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Related Property.

 

“Insurance Proceeds”: Any amounts received on or with respect to a Loan under
any Insurance Policy or with respect to any condemnation proceeding or award in
lieu of condemnation which is neither required to be used to restore, improve or
repair the related real estate nor required to be paid to the Obligor under the
Underlying Instruments.

 

“Interest”: For the applicable period pertaining to each Advance outstanding,
the sum of the products (for each day during such period) of:

 

IR x P x 1

     D

 

where:

 

IR = the Interest Rate applicable to such Advance on such day;

 

P = the principal amount of such Advance on such day; and

 

D = 360 days.

 

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections”: Any and all amounts of collections received with respect
to the Collateral other than Principal Collections that are deposited into the
Collection Account, or received by or on behalf of the Borrower, the Servicer or
the Original Seller in respect of a Loan, including, without limitation,
Insurance Proceeds, whether in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment plus any interest
received on Permitted Investments.

 

“Interest Period”: With respect to any LIBOR Rate Advance:

 

(a) initially, the period commencing on the Funding Date or conversion date, as
the case may be, with respect to such Advance and ending one, two or three
months thereafter, as selected by the Borrower in the Funding Request or Notice
of Conversion/Continuation given with respect thereto; and

 

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Advance and ending one, two or
three months thereafter, as selected by the Borrower pursuant to the terms of
this Agreement; provided that the foregoing provisions are subject to the
following:

 



20

 

 

(i) if any Interest Period pertaining to a LIBOR Rate Advance would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii) any Interest Period pertaining to a LIBOR Rate Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month; and

 

(iii) the Borrower may not select any Interest Period in respect of any LIBOR
Rate Advance that would otherwise extend beyond the Facility Termination Date.

  

“Interest Rate”: For the applicable period and for each Advance outstanding for
each day during such period, a per annum interest rate equal to (a) at all times
during the period from the Closing Date to the November 22, 2014 Anniversary
Date, (i) the LIBOR Rate plus 3.50% or (ii) the Prime Rate plus 1.50% and (b) at
all other times, (i) the LIBOR Rate plus 2.50% or (ii) the Prime Rate plus
0.50%.

 

“Interests in Real Property”: A fee simple interest, a financeable estate for
years or a leasehold interest in each case in real property.

 

“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans pursuant to an assignment agreement.

 

“Issuing Lender”: PrivateBank and its successors and assigns.

 

“Joinder Supplement”: An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit G to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.5.

 

“Lender”: Defined in the Preamble.

 

“Lender Fee Letter”: Each fee letter agreement that shall be entered into by and
among the Borrower, the Servicer and the applicable Lender in connection with
the transactions contemplated by this Agreement, as amended, modified, waived,
supplemented, restated or replaced from time to time, including, without
limitation, the Fee Letter.

 



21

 

 

“Letter of Credit Fee”: For any Determination Date, an amount equal to the sum
of the products for each day during such Collection Period of (i) 1/360, (ii)
2.5%, and (iii) the maximum amount available to be drawn under each outstanding
Letter of Credit issued by the Issuing Lender on such day.

 

“Letter of Credit Issuance”: An issuance of a Letter of Credit by the Issuing
Lender pursuant to Section 2.3(a).

 

“Letters of Credit”: Any letter of credit issued by the Issuing Lender pursuant
to the terms hereof as such letter of credit may be amended, modified, extended,
renewed or replaced from time to time.

 

“LIBOR Rate”: A rate of interest equal to (a) the per annum rate of interest at
which United States dollar deposits in an amount comparable to the amount of the
relevant LIBOR Rate Advance and for a period equal to the relevant Interest
Period are offered in the London Interbank Eurodollar market at 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (or three (3) Business Days prior to the commencement of such Interest
Period if banks in London, England were not open and dealing in offshore United
States dollars on such second preceding Business Day), as displayed in the
Bloomberg Financial Markets system (or other authoritative source selected by
the Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

 

“LIBOR Rate Advance”: Any Advance with respect to which the Interest Rate is
calculated in relation to the LIBOR Rate.

 

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

 

“Liquidation Expenses”: With respect to any Loan, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) in accordance with the Servicer’s customary procedures
in connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Charged-Off Loan and if requested by the
Administrative Agent, the Servicer and the Original Seller (to the extent the
Servicer, the Original Seller or an affiliate thereof is the agent on the
underlying Charged-Off Loan) must provide to the Administrative Agent a
breakdown of the Liquidation Expenses for such Loan along with any supporting
documentation therefor.

 



22

 

 

“Loan”: Any loan originated or acquired by the Original Seller or the Borrower
in the ordinary course of its business, which loan includes, without limitation,
(i) the Loan File, and (ii) all right, title and interest of the Original Seller
and/or the Borrower in and to the loan and any Related Property excluding, in
each case, the Retained Interest and Excluded Amounts.

 

“Loan File”: With respect to any Loan and Related Security, copies or duly
executed originals (to the extent required by the Credit and Collection Policy
and the Servicing Standard) of the following documents or instruments:

 

(a) (i) other than in the case of a Noteless Loan, the original or, if
accompanied by a “lost note” affidavit and indemnity, a copy of, the underlying
promissory note, endorsed by the Borrower or the prior holder of record either
in blank or to the Administrative Agent for the benefit of the Secured Parties
(and evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements to the Administrative Agent for the
benefit of the Secured Parties), with any endorsement to the Administrative
Agent for the benefit of the Secured Parties to be in the following form: “The
PrivateBank and Trust Company, as Administrative Agent for the Secured Parties”,
and (ii) in the case of a Noteless Loan, (x) a copy of each Transfer Document or
instrument relating to such Noteless Loan evidencing the assignment of such
Noteless Loan either (1) to the Original Seller, from the Original Seller to the
Borrower and from the Borrower either to the Administrative Agent for the
benefit of the Secured Parties or in blank, or (2) from the prior third party
owner thereof directly to the Borrower (at the direction of the Original Seller)
and from the Borrower either to Administrative Agent for the benefit of the
Secured Parties or in blank, and (y) a copy of the Loan Register with respect to
such Noteless Loan;

 

(b) originals or copies of each of the following, to the extent applicable to
the related Loan: any related loan agreement, credit agreement, note purchase
agreement, security agreement, sale and servicing agreement, acquisition
agreement, subordination agreement, intercreditor agreement or similar
instruments, guarantee, Insurance Policy, assumption or substitution agreement
or similar material operative document, in each case together with any amendment
or modification thereto;

 

(c) with respect to any Loan, if so requested by the Administrative Agent, (i)
copies of the UCC-1 Financing Statements, if any, and any related continuation
statements, each showing the Obligor as debtor and each with evidence of filing
thereon, or (ii) copies of any such financing statements certified by the
Servicer to be true and complete copies thereof in instances where the original
financing statements have been sent to the appropriate public filing office for
filing; and

 

(d) copies of any other Records relating to such Loan and the Related Security.

 



23

 

 

“Loan Leverage Ratio”: For any date of determination, the ratio of (a)
indebtedness relating to the payment obligation of the Obligor on such Loan as
of such date to (b) Consolidated EBITDA for the twelve month period ending as of
such date.

 

“Loan Register”: Defined in Section 5.3(m).

 

“LOC Committed Amount”: $7,500,000.

 

“LOC Documents”: With respect to any Letter of Credit, such Letter of Credit,
any amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

 

“LOC Obligations”: At any time, the sum of (i) the maximum amount which is, or
at any time thereafter may become, available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Management Agreement”: Means the Amended and Restated Investment Advisory
Agreement, dated as of July 16, 2010, between Golub Capital BDC, Inc. and GC
Advisors LLC, as amended, modified, supplemented or restated from time to time.

 

“Mandatory Advance”: Defined in Section 2.3(e).

 

“Margin Stock”: “Margin Stock” as defined under Regulation U.

 

“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a)(i) the business, condition (financial or
otherwise), operations, performance, properties of the Borrower or (ii) the
business, condition (financial or otherwise), operations, performance,
properties of the Original Seller and the Servicer taken as a whole, (b) the
validity, enforceability or collectibility of this Agreement or any other
Transaction Document or the validity, enforceability or collectibility of the
Loans generally or any material portion of the Loans, (c) the rights and
remedies of the Administrative Agent, the Lenders and the other Secured Parties
with respect to matters arising under this Agreement or any other Transaction
Document, (d) the ability of each of the Borrower, the Original Seller or the
Servicer to perform its obligations under this Agreement or any Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Administrative Agent’s, each Lender’s, or the other Secured Parties’,
lien on the Collateral.

 

“Material Modification”: Means:

 

(a) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, with respect to a Loan which would not otherwise be permitted under
the standards and criteria set forth in Section 6.4(a); or

 



24

 

 

(b) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, with respect to a Loan which is entered into for reasons related to
the inability of the applicable Obligor to make payments of principal or
interest under such Loan, as determined in accordance with the Credit and
Collection Policy and the Servicing Standard.

 

“Materially Modified Loan”: Any Loan subject to a Material Modification, unless
otherwise deemed not to constitute a Materially Modified Loan by the
Administrative Agent in its sole discretion.

 

“Maximum Availability”: At any time, an amount equal to the sum of (i) the
product of the Borrowing Base and the Advance Rate, plus (ii) the amount of
Collections on deposit in the Collection Account; provided, however, that on or
after the declaration of the Termination Date pursuant to Section 8.2(a) or the
Facility Termination Date, the Maximum Availability shall be equal to the
Advances Outstanding.

 

“Measurement Date”: Each of the following: (i) the Closing Date; (ii) each
Determination Date; (iii) the date of any Borrowing Notice; (iv) any date on
which a substitution or repurchase of a Loan occurs; (v) the date as of which
any Loan becomes a Charged-Off Loan; (vi) the date as of which any Servicing
Report, as provided for in Section 6.7(b), or any Valuation Report, as provided
in Section 6.7(d), is calculated; (vii) each Cut-Off Date; and (viii) any
Discretionary Sale Date.

 

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

 

“Mortgaged Property”: The underlying interests in Real Property which are
subject to the Lien of a mortgage, deed of trust or other instrument that
secures a Loan subject to this Agreement, consisting of Interests in Real
Property in a parcel or parcels of land, at least one of which parcels is
improved by a commercial building or facility, together with interests in Real
Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related mortgage, deed
of trust or other instrument.

 

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which the Borrower, the Original Seller or any ERISA Affiliate at any
time during the current year or the preceding five years contributed or had an
obligation to contribute on behalf of its employees.

 

“NAICS Codes”: The North American Industry Classification System codes by four
digits.

 

“New Loan Advance”: Defined in Section 2.1(b).

 

“Non-Asset Based Loan”: Any Loan that (i) is not an Asset Based Loan and (ii)
other than with respect to Pari Passu Loans, is “first out” with a priority over
any related term loan (either through an intercreditor agreement, if such Loan
is documented separately from any related term loan, or via a waterfall built
into the applicable credit agreement, if such Loan is documented in the same
credit agreement as any related term loan).

 



25

 

 

“Non-Renewal Anniversary Date”: The Anniversary Date immediately following
receipt of the Non-Renewal Notice by the Borrower and Servicer from the
Administrative Agent pursuant to Section 2.1(c).

 

“Non-Renewal Notice”: Defined in Section 2.1(c).

 

“Noteless Loan”: A Loan with respect to which the Underlying Instruments (i) do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan or (ii) require any holder of the
indebtedness created under such Loan to affirmatively request a promissory note
from the related Obligor.

 

“Notice of Conversion/Continuation”: Defined in Section 2.15(a).

 

“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.

 

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

 

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

 

“Original Seller”: Golub Capital BDC, Inc., a Delaware corporation.

 

“Originator”: With respect to any Loan, the party that originated such Loan
pursuant to its applicable Underlying Instruments.

 

“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Advance or Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Loan Balance”: As of any Measurement Date, with respect to any
Loan, the principal balance of the Loan outstanding (exclusive of any interest
and Accreted Interest). The Outstanding Loan Balance of (i) any Prepaid Loan
which has been prepaid in full or (ii) any Equity Security shall equal $0.

 

“Paid-Down Loan”: Any Eligible Loan which has been included in the Collateral
and as to which (a) the principal portion of such Eligible Loan has been reduced
to zero and (b) the facility or line of credit provides the related Obligor the
right to request additional advances thereunder.

 



26

 

 

“Pari Passu Loan”: Any Loan with respect to which the Originator has a valid and
perfected first priority lien (directly or via an intercreditor agreement on
terms satisfactory to the Administrative Agent) on all of the Obligor’s assets
that is pari passu with all other liens securing loans or financings to such
Obligor, subject to such exceptions that are generally acceptable to lending
institutions in connection with their regular commercial lending activities.

 

“Pari Passu Loan Leverage Ratio”: For any date of determination, the ratio of
(a) the sum of (i) indebtedness relating to the payment obligation of the
Obligor on such Loan plus (ii) indebtedness relating to the payment obligation
of the Obligor on any other obligation secured by the Obligor’s assets on a pari
passu basis with the Loan to (b) Consolidated EBITDA for the twelve month period
ending as of such date.

 

“Participant”: Defined in Section 11.16(c).

 

“Participant Register”: Defined in Section 11.16(c).

 

“Participation”: A participation interest that is acquired by the Original
Seller in all or a portion of a loan held by a Selling Institution and is
documented in a form that is commercially reasonable and consistent with the
Credit and Collection Policy.

 

“Participation Interest”: A participation interest that is acquired by a Lender
in all or a portion of a LOC Obligation as provided in Section 2.3(c).

 

“Payment Date”: (a) with respect to any Prime Rate Advance, the last day of each
month, and (b) with respect to any LIBOR Rate Advance, the last day of the
applicable Interest Period; provided that the final Payment Date with respect to
any Advance shall fall on the Collection Date.

 

“Permitted Investments”: Means negotiable instruments or securities or other
investments that (i) except in the case of demand or time deposits, investments
in money market funds and Eligible Repurchase Obligations, are represented by
instruments in bearer or registered form or ownership of which is represented by
book entries by a Clearing Agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank who hold such investments on behalf of their customers, (ii) as of any date
of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence:

 

(a) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(b) demand deposits, time deposits or certificates of deposit of any depositary
institution or trust company incorporated under the laws of the United States of
America or any state thereof (or any domestic branch of a foreign bank), and
subject to supervision and examination by Federal or State banking or depository
institution authorities; provided, however, that at the time of the Borrower’s
investment or contractual commitment to invest therein, the commercial paper, if
any, and short-term unsecured debt obligations (other than such obligation whose
rating is based on the credit of a Person other than such institution or trust
company) of such depository institution or trust company shall have a credit
rating from Fitch and each Rating Agency in the Highest Required Investment
Category granted by Fitch and such Rating Agency;

 



27

 

 

(c) commercial paper, or other short term obligations, having, at the time of
the Borrower’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency and
Fitch;

 

(d) demand deposits, time deposits or certificates of deposit that either have a
rating on their certificates of deposit or short-term deposits from Moody’s and
S&P of “P-1” and “A-1”, respectively, and if rated by Fitch, from Fitch of
“F-1+”;

 

(e) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b) above;

 

(f) investments in taxable money market funds or other regulated investment
companies having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from each Rating Agency and Fitch (if rated by Fitch);

 

(g) time deposits (having maturities of not more than 90 days) by an entity the
commercial paper of which has, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency and Fitch; or

 

(h) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies and Fitch, which in the case of S&P, shall be “A-1” and in the case of
Fitch shall be “F-1+”.

 

Notwithstanding the foregoing, any investment consented to by the Administrative
Agent, in its sole discretion, shall be deemed a “Permitted Investment” for the
purposes of this Agreement.

 

“Permitted Liens”: (a) With respect to the Collateral, (i) Liens in favor of the
Administrative Agent on behalf of the Secured Parties, created pursuant to this
Agreement or the other Transaction Documents and (ii) Liens for Taxes if such
Taxes are not at the time due and payable or if the Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which adequate reserves in accordance with GAAP have been
provided on the books of such Person, and (b) with respect to the Borrower’s
interest in the Related Property, any of the following: (i) materialmen’s,
warehousemen’s, mechanics’ and other liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) Liens for Taxes if such Taxes are not at the time due and
payable by an Obligor or if such Obligor shall currently be contesting the
validity thereof in good faith by appropriate proceedings, (iii) with respect to
Subordinated Loans, Liens held by senior lenders and (iv) Liens created pursuant
to this Agreement in favor of the Administrative Agent on behalf of the Secured
Parties; provided that, for the avoidance of doubt, any liens permitted pursuant
to the Underlying Instruments shall constitute Permitted Liens.

 



28

 

 

“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“Prepaid Loan”: Any Loan (other than a Charged-Off Loan) that has been
terminated or has been prepaid in full or in part prior to its scheduled
expiration date.

 

“Prime Rate”: For any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

“Prime Rate Advance”: Any Advance with respect to which the Interest Rate is
calculated in relation to the Prime Rate.

 

“Principal Collections”: Any and all amounts of Collections received in respect
of any principal due and payable under the Loans, from or on behalf of Obligors
that are deposited into each of the U.S. Bank Account, the Collection Account
and the Collateral Account, or received by or on behalf of the Borrower by the
Servicer or the Original Seller in respect of a Loan and all Recoveries, whether
in the form of cash, checks, wire transfers, electronic transfers or any other
form of cash payment.

 

“Pro Rata Share”: With respect to a Lender, the percentage obtained by dividing
the Commitment of such Lender (as determined under clause (a) of the definition
of Commitment) by the aggregate Commitments of all the Lenders (as determined
under clause (a) of the definition of Commitment).

 

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

“Rating Agency”: Each of S&P and Moody’s.

 

“Records”: All documents relating to the Loans, including books, records and
other information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) executed in connection with
the origination or acquisition of the Collateral or maintained with respect to
the Collateral and the related Obligors that the Borrower, the Original Seller
or the Servicer have generated, or in which the Borrower, the Original Seller or
the Servicer have acquired an interest.

 

“Recoveries”: As of the time any Related Property or any other related property
is sold, discarded or abandoned (after a determination by the underlying agent
or administrative agent that such Related Property or any other related property
has little or no remaining value, if applicable), the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any other recoveries, the Related Property or any other
related property, and amounts representing late fees and penalties, net of
Liquidation Expenses and amounts, if any, received that are required under such
Loan to be refunded to the related Obligor.

 



29

 

 

“Register” shall have the meaning provided in Section 11.16(b).

 

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

 

“Related Property”: With respect to a Loan, any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan, including, without limitation, Mortgaged Property and/or a pledge of the
stock, membership or other ownership interests in the related Obligor and all
Proceeds from any sale or other disposition of such property or other assets.

 

“Related Security”: All of the Borrower’s right, title and interest in and to:

 

(a) any Related Property securing a Loan and all Recoveries related thereto, all
payments paid in respect thereof and all monies due, to become due and paid in
respect thereof accruing after the applicable Cut-Off Date and all liquidation
proceeds;

 

(b) Loan Files related to any Loan, any Records, and the documents, agreements,
and instruments included in the Loan File or Records including rights of
recovery of the Borrower against the Original Seller;

 

(c) all proceeds relating to Insurance Policies with respect to any Loan to the
extent the Borrower has a direct or indirect interest in such proceeds;

 

(d) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

 

(e) the Accounts, to the extent amounts on deposit therein or credited thereto
relate to the Collateral, together with all cash and investments in each of the
foregoing other than amounts earned on investments therein (excluding any
Excluded Amounts that may be on deposit therein);

 

(f) the Assignment (Sale) Agreement, dated as of the Closing Date, between the
Servicer, as transferor, and the Borrower, as transferee of the Loans identified
on Schedule A thereto; and

 

(g) all collections, income, payments, proceeds and other benefits of each of
the foregoing.

 



30

 

 

“Reporting Date”: The date that is two Business Days prior to the 15th of each
calendar month (unless in such month a Payment Date occurs in which case two
Business Days prior to such Payment Date), commencing January 15, 2014;
provided, however, that if there are any Advances Outstanding as of November 30,
2013, the first Reporting Date shall be December 12, 2013.

 

“Required Lenders”: The Lenders representing an aggregate of more than 66.67% of
the aggregate Commitments of the Lenders then in effect; provided, however, that
for the purposes of determining the Required Lenders, in the event that a Lender
fails to provide funding for an Advance hereunder for which all conditions
precedent have been satisfied, such Lender shall not constitute a Required
Lender hereunder (and the Commitment of such Lender shall be disregarded for
purposes of determining whether the consent of the Required Lenders has been
obtained).

 

“Required Reports”: Collectively, the Servicing Report required pursuant to
Section 6.7(b), the Valuation Report required pursuant to Section 6.7(d) and the
annual statements as to compliance required pursuant to Section 6.8.

 

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Retained Interest”: (a) With respect to any Revolving Loan or any Loan with an
unfunded commitment that does not provide by its terms that funding thereunder
is in the applicable Originator’s and/or the Borrower’s sole and absolute
discretion, all of the obligations, if any, to provide additional funding to the
Obligor with respect to such Loan, and (b) with respect to any Agented Loan, (i)
all of the obligations, if any, of the agent(s) under the documentation
evidencing such Agented Loan and (ii) the applicable portion of the interests,
rights and obligations under the documentation evidencing such Agented Loan that
relate to such portion(s) of the indebtedness that is owned by another lender or
is being retained by the Original Seller or the Originator.

 

“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment by an Originator to an Obligor, pursuant to the terms of which
amounts borrowed may be repaid and subsequently reborrowed; provided that any
such Loan shall exclude any Retained Interest as set forth in the definition of
“Retained Interest” herein and in Section 11.18.

 

“Revolving Period”: The period commencing on the Closing Date and ending on the
day preceding the Termination Date.

 

“Risk Rating”: With respect to any Loan, the “Risk Rating” of such Loan as
determined by the Original Seller from time to time and on an ongoing basis in
accordance with the Credit and Collection Policy using the scale set forth in
Schedule III, as amended or otherwise modified from time to time.

 



31

 

 

“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.

 

“Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments.

 

“Secured Party”: Each Lender, the Issuing Lender and the Administrative Agent.

 

“Securities Account”: The meaning specified in Section 8-501 of the UCC.

 

“Securities Account Control Agreement”: The Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, as the debtor, the
Servicer, the Administrative Agent and PrivateBank, as the Securities
Intermediary, as the same may be amended, modified, waived, supplemented or
restated from time to time.

 

“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Intermediary”: (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 

“Security”: The meaning specified in Section 9-102(a)(15) of the UCC.

 

“Selling Institution”: A financial institution from which the Original Seller or
the Borrower acquires a Participation.

 

“Senior Secured Loan”: any Loan that (i) (a) in the case of Pari Passu Loans, is
secured by a valid and perfected first priority lien on all of the Obligor’s
assets that is pari passu with all other liens securing loans or financings to
such Obligor or (b) in the case of all other Loans, is secured by a valid and
perfected first priority lien on all of the Obligor’s assets and (ii) provides
that the payment obligation of the Obligor on such Loan is senior to, or pari
passu with (except with respect to Asset Based Loans as otherwise provided in
the definition of “Asset Based Loan”), all other loans or financings to such
Obligor, subject in all cases to such exceptions that are generally acceptable
to lending institutions in connection with their regular commercial lending
activities.

 

“Servicer”: Defined in the Preamble.

 

“Servicer Default”: Defined in Section 6.11.

 

“Servicer Termination Notice”: Defined in Section 6.11.

 

“Servicing Fee”: The fee payable to the Servicer on each Payment Date in arrears
in respect of each Collection Period, which fee shall be equal to the product of
(i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding Loan Balance of
all Eligible Loans on the first day and on the last day of the related
Collection Period and (iii) the actual number of days in such Collection Period
divided by 360; provided that, in the sole discretion of the Servicer, the
Servicer may, from time to time, waive all or any portion of the Servicing Fee
payable on any Payment Date.

 



32

 

 

“Servicing Report”: Defined in Section 6.7(b).

 

“Servicing Standard”: With respect to any Loans included in the Collateral, to
service and administer such Loans on behalf of Administrative Agent (for the
benefit of the Secured Parties) and the Secured Parties in accordance with the
Underlying Instruments and using the same degree of care, skill, prudence and
diligence with which the Servicer services and administers loans for its own
account or for the account of others.

 

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“Subordinated Loan”: Any Loan (other than a Senior Secured Loan) that is
subordinated to only a Senior Secured Loan and which is documented in a form
that is commercially reasonable and consistent with the Credit and Collection
Policy.

 

“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

“Successor Servicer”: Defined in Section 6.12(a).

 

“Taxes”: Any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

 

“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by such Originator to an Obligor.

 



33

 

 

“Termination Date”: The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.4(a), (b) the Business Day designated
by the Borrower to the Administrative Agent and each Lender as the Termination
Date at any time following five business days’ prior written notice thereof to
the Administrative Agent and each Lender, (c) the Anniversary Date following the
delivery of a Non-Renewal Notice pursuant to Section 2.1(c), (d) the date of the
declaration of the Termination Date or the date of the automatic occurrence of
the Termination Date pursuant to Section 8.2(a), and (e) the fifth Business Day
prior to the Facility Termination Date.

 

“Termination Event”: Defined in Section 8.1.

 

“Total Leverage Ratio”: For any date of determination, the ratio of (i)
Consolidated Funded Debt as of such date to (ii) Consolidated EBITDA for the
twelve-month period ending as of such date.

 

“Transaction”: Defined in Section 3.2.

 

“Transaction Documents”: This Agreement, the Securities Account Control
Agreement, the Collateral Custodian Agreement, the U.S. Bank Control Agreement,
each Variable Funding Note, the Assignment (Sale) Agreement, each Lender Fee
Letter, any Joinder Supplement, any Transfer Document, any UCC financing
statements filed pursuant to the terms of this Agreement, and any additional
document the execution of which is necessary or incidental to carrying out the
terms of the foregoing documents.

 

“Transfer Document”: With respect to any Loan, each transfer document or
instrument relating to such Loan evidencing the assignment of such Loan to the
Borrower (whether through the Original Seller or directly to the Borrower).

 

“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Administrative Agent and the Successor Servicer incurred in
connection with transferring the servicing obligations under this Agreement and
amending this Agreement to reflect such transfer, in an amount not to exceed
$125,000.

 

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Underlying Instruments”: The loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.

 

“United States”: The United States of America.

 

“Unmatured Termination Event”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.

 

“Unreimbursed Amounts”: Defined in Section 2.3(d).

 



34

 

 

“U.S. Bank”: U.S. Bank National Association, not in its individual capacity but
solely in its capacity as collateral custodian of the Loan Files pursuant to the
Collateral Custodian Agreement, together with its successors and assigns.

 

“U.S. Bank Account”: The segregated trust account the Servicer shall cause to be
established, on or before the Closing Date, with U.S. Bank pursuant to the U.S.
Bank Control Agreement, and maintained in the name of the Borrower, subject to
the Lien of the Administrative Agent and subject to the U.S. Bank Control
Agreement, entitled “Cash Proceeds Account for Golub Capital BDC Revolver
Funding LLC, subject to the lien of The PrivateBank and Trust Company, as
Administrative Agent for the Secured Parties.”

 

“U.S. Bank Control Agreement”: The Securities Account Control Agreement, dated
as of the date hereof, among the Borrower, as the debtor, the Servicer, the
Administrative Agent and U.S. Bank, as the Securities Intermediary, as the same
may be amended, modified, waived, supplemented or restated from time to time.

 

“U.S. Borrower”: Any Borrower that is a U.S. Person.

 

“U.S. Person”: Any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: The meaning assigned to such term in
paragraph (g) of Section 2.13.

 

“Valuation Report”: Defined in Section 6.7(d).

 

“Variable Funding Note” or “VFN”: Defined in Section 2.1.

 

“Variable Funding Note Transferee Letter”: Defined in Section 11.16.

 

Section 1.2. Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.3. Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4. Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a) the singular number includes the plural number and vice versa;

 



35

 

 

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

 

(c) reference to any gender includes each other gender;

 

(d) reference to day or days without further qualification means calendar days;

 

(e) unless otherwise indicated, reference to any time means New York, New York
or Chicago, Illinois time, as applicable;

 

(f) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

(g) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision

 

ARTICLE II.

THE VARIABLE FUNDING NOTES

 

Section 2.1. The Variable Funding Notes.

 

(a) On the terms and conditions hereinafter set forth, the Borrower shall
deliver (i) on the Closing Date, to each Lender at the applicable address set
forth on Annex A to this Agreement, and (ii) on the effective date of any
Joinder Supplement, to each additional Lender, at the address set forth in the
applicable Joinder Supplement, a duly executed variable funding note in
substantially the form of Exhibit B, (each a “Variable Funding Note” or “VFN”),
dated as of the date of this Agreement, each in a face amount equal to the
applicable Lender’s Commitment as of the Closing Date or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed. Each
Variable Funding Note evidences, and at all times on and after the date hereof
shall continue to evidence, each Lender’s ratable share of the Advances
Outstanding hereunder. Interest shall accrue on each VFN, and each VFN shall be
payable, as described herein.

 

(b) During the Revolving Period, the Borrower may, at its option, (i) request
the Lenders to make advances of funds with respect to Eligible Loans that are
not included in the Collateral on the date of such request (each, a “New Loan
Advance”) and (ii) request the Lenders to make advances of funds to fund any
advance request made (x) by an Obligor of an Eligible Loan included in the
Collateral on the date of such request or a Paid-Down Loan and (y) pursuant to
the same facility or line of credit as such Eligible Loan included in the
Collateral on the date of such request (each, an “Existing Loan Advance,” and,
referred to collectively with any New Loan Advances, “Advances”) under the VFNs
pursuant to a Funding Request, in an aggregate amount up to the Availability, as
of the proposed Funding Date of the Advance. During the Amortization Period and
prior to (i) a Termination Date being declared pursuant to Section 8.2(a) or
(ii) the Facility Termination Date, the Borrower may, at its option, request an
Existing Loan Advance, in an aggregate amount up to the Availability (other than
as set forth in Section 2.3(e)), as of the proposed Funding Date of the Existing
Loan Advance. Following the receipt of a Funding Request, subject to the terms
and conditions herein set forth, (i) during the Revolving Period, the Lenders
shall fund such Advance and (ii) during the Amortization Period, the Lenders
shall fund such Existing Loan Advance. Notwithstanding anything to the contrary
herein, other than as set forth in Section 2.3(e), no Lender shall be obligated
to provide the Borrower with aggregate funds in connection with an Advance that
would exceed the least of (i) such Lender’s unused Commitment then in effect
(ii) the aggregate unused Commitments then in effect and (iii) the Availability
on the proposed Funding Date of such Advance.

 



36

 

 

(c) The Commitments with respect to New Loan Advances under this facility shall
automatically extend for a period of one year unless the Administrative Agent
provides written notice to the Borrower and the Servicer at least thirty (30)
days prior to any Anniversary Date of its intent not to renew the Commitments
with respect to New Loan Advances under this facility (such notice, a
“Non-Renewal Notice”). With respect to any extension pursuant to the preceding
sentence, the Facility Termination Date shall be the date that is six years
following the Anniversary Date with respect to which a Non-Renewal Notice was
not delivered. In the event the Administrative Agent so delivers such
Non-Renewal Notice, the Termination Date will be deemed to have occurred on the
Non-Renewal Anniversary Date and the Facility Termination Date shall be the date
that is five years following the Anniversary Date with respect to which such
Non-Renewal Notice was delivered; provided that if such Non-Renewal Notice is
delivered more than thirty (30) days prior to the Non-Renewal Anniversary Date,
the Administrative Agent may, at its option, designate in such Non-Renewal
Notice that no New Loan Advances will be funded after the date which is thirty
(30) days prior to the Non-Renewal Anniversary Date. Notwithstanding anything to
the contrary contained herein, the Commitments with respect to Existing Loan
Advances shall extend until the earlier of the declaration of the Termination
Date pursuant to Section 8.2(a) or the Facility Termination Date.

 

(d) Each Advance may bear interest at an Interest Rate calculated in relation to
the LIBOR Rate, or at an Interest Rate calculated in relation to the Prime Rate,
as the Borrower may request.

 

Section 2.2. Procedures for Advances by Lenders.

 

(a) Subject to the limitations set forth in Section 2.1(b), the Borrower may
request an Advance from the Lenders by delivering to the Lenders and the
Administrative Agent at certain times the information and documents set forth in
this Section 2.2.

 

(b) No later than (x) in the case of a Prime Rate Advance, 12:00 Noon, New York,
New York time (11:00 a.m. Chicago, Illinois time) on the proposed Funding Date
or (y) in the case of a LIBOR Rate Advance, 2:00 p.m. New York, New York time
(1:00 p.m. Chicago, Illinois time) three Business Days prior to the proposed
Funding Date, the Borrower (or the Servicer on its behalf) shall deliver:

 



37

 

 

(i) to the Administrative Agent written notice (or telephonic notice immediately
followed by written notice) of such proposed Funding Date (including a duly
completed Borrowing Base Certificate updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof);

 

(ii) to the Administrative Agent a wire disbursement and authorization form, to
the extent not previously delivered;

 

(iii) to the Administrative Agent a description of the Obligor and the Loan(s)
(if any) to be funded by the proposed Advance;

 

(iv) to the Administrative Agent and each Lender a duly completed Funding
Request, which shall (a) specify the desired amount of such Advance which must
be at least equal to (x) in the case of a Prime Rate Advance, $50,000 and an
integral multiple of at least $25,000 or (y) in the case of a LIBOR Rate
Advance, $150,000 and an integral multiple of at least $25,000 (other than as
set forth in Section 2.3(e)), to be allocated to each Lender in accordance with
its Pro Rata Share, (b) specify the proposed Funding Date of such Advance, (c)
specify the Loans to be financed on such Funding Date (including the Outstanding
Loan Balance for each Loan and identifying each Loan by type and proposed
Advance Rate applicable to each such Loan), (d) include a representation that
all conditions precedent for an Advance described in Article III hereof have
been met and (e) specify whether such Advance shall bear interest in relation to
the LIBOR Rate or the Prime Rate and, if the LIBOR Rate is requested, such
Funding Request shall specify the relevant Interest Period(s) therefor. If the
Borrower shall fail to specify in such Funding Request (a) an applicable
Interest Period in the case of a LIBOR Rate Advance, then such notice shall be
deemed to be a request for an Interest Period of one month, or (b) the type of
Interest Rate requested, then such notice shall be deemed to be a request for a
LIBOR Rate Advance. There shall not be more than ten (10) outstanding LIBOR Rate
Advances at any time.

 

Each Funding Request shall be irrevocable. If any Funding Request is received by
the Administrative Agent and each Lender after the times set forth in clause (b)
of this Section 2.2 or on a day that is not a Business Day, such Funding Request
shall be deemed to be received by the Administrative Agent and each Lender at
9:00 a.m. New York, New York time (8:00 a.m. Chicago, Illinois time) on the next
Business Day.

 

(c) On the proposed Funding Date, subject to the limitations set forth in
Section 2.1(b) and upon satisfaction of the applicable conditions set forth in
Article III, each Lender, shall make available to the Borrower in same day
funds, at such bank or other location reasonably designated by Borrower in the
Funding Request given pursuant to this Section 2.2, an amount equal to such
Lender’s Pro Rata Share of the least of (i) the amount requested by the Borrower
for such Advance, (ii) the aggregate unused Commitments then in effect and (iii)
an amount equal to the Availability on such Funding Date.

 



38

 

 

(d) On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.

 

(e) For the avoidance of doubt, Mandatory Advances described in Section 2.3(e)
shall bear interest at the Prime Rate and shall not be subject to the minimum
borrowing requirements set forth in clause (b) above.

 

Section 2.3. Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Revolving Period the Issuing Lender shall
issue, and the Lenders shall participate in, Letters of Credit for the account
of the Borrower or any of its Affiliates from time to time upon the delivery by
the Borrower to the Administrative Agent of a request in substantially the form
of Exhibit A-4. Notwithstanding anything to the contrary herein, the Issuing
Lender shall not be obligated to issue a Letter of Credit if, after giving
effect to such Letter of Credit Issuance, the LOC Obligations would exceed the
least of (i) LOC Committed Amount, (ii) the aggregate unused Commitments then in
effect and (iii) the Availability on the proposed date of such Letter of Credit
Issuance. Letters of Credit shall be issued for any lawful corporate purposes
and may be issued as standby letters of credit, including in connection with
workers’ compensation and other insurance programs, and trade letters of credit.
Except as otherwise expressly agreed upon by all the Lenders, no Letter of
Credit shall have an original expiry date more than 12 months from the date of
issuance; provided that, so long as no Termination Event or Unmatured
Termination Event has occurred and is continuing and subject to the other terms
and conditions to the issuance of Letters of Credit hereunder, the expiry dates
of Letters of Credit may be extended annually or periodically from time to time
on the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than 12 months from the date of extension;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the thirtieth (30th) day
prior to the Facility Termination Date unless cash collateral in an amount equal
to 105% of the LOC Obligations relating to such Letter of Credit is posted by
the Borrower upon terms reasonably satisfactory to the Issuing Lender. Each
Letter of Credit shall comply with the related LOC Documents. The issuance and
expiry date of each Letter of Credit shall be a Business Day. Any Letters of
Credit issued hereunder shall be in a minimum original face amount of $100,000.

 

(b) Notice and Reporting. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least two Business Days prior to the
requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

 



39

 

 

(c) Participations. Each Lender, upon issuance of any Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Pro Rata Share of the obligations arising under such Letter of Credit.
Without limiting the scope and nature of each Lender’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
by the Borrower as required hereunder or under any LOC Document, each such
Lender shall pay to the Issuing Lender its Pro Rata Share of such unreimbursed
drawing in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of Section 2.3(d). The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Termination
Event, Unmatured Termination Event, or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (either with the proceeds of an Advance obtained hereunder or
otherwise) in same day funds as provided herein or in the LOC Documents. If the
Borrower shall fail to reimburse the Issuing Lender as provided herein, the
unreimbursed amount of such drawing (such amount, the “Unreimbursed Amount”)
shall bear interest at 2% per annum plus the rate otherwise applicable to such
Advance, and unless the Borrower shall immediately notify the Issuing Lender and
the Administrative Agent of its intent to otherwise reimburse the Issuing
Lender, the Borrower shall be deemed to have requested an Advance in an amount
equal to the Unreimbursed Amount as provided in Section 2.3(e), the proceeds of
which will be used to satisfy the reimbursement obligations. The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Lenders of the Unreimbursed Amount and each Lender
shall promptly pay to the Issuing Lender, in Dollars and in immediately
available funds, the amount of such Lender’s Pro Rata Share of such unreimbursed
drawing. Such payment shall be made on the day such notice is received by such
Lender from the Issuing Lender if such notice is received at or before 2:00 p.m.
New York, New York time (1:00 p.m. Chicago, Illinois time), otherwise such
payment shall be made at or before 12:00 Noon New York, New York time (11:00
a.m. Chicago, Illinois time) on the Business Day next succeeding the day such
notice is received. If such Lender does not pay such amount to the Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to the
Prime Rate. Each Lender’s obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Termination Event or Unmatured Termination Event and shall be
made without any offset, abatement, withholding or reduction whatsoever.

 



40

 

 

(e) Repayment with Advances. On any day on which the Borrower shall have
requested, or been deemed to have requested, an Advance to reimburse a drawing
under a Letter of Credit, the Administrative Agent shall give notice to the
Lenders that an Advance has been requested or deemed requested in connection
with a drawing under a Letter of Credit, in which case an Advance shall be made
in accordance with Section 2.1(b) (each such advance, a “Mandatory Advance”).
Each Lender hereby irrevocably agrees to make such Mandatory Advance immediately
upon any such request or deemed request on account of each Mandatory Advance in
the amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding anything herein to the contrary, including but not
limited to, (i) whether the amount of the Mandatory Advance complies with the
minimum amount for Advances required in Section 2.2(b)(iv), (ii) whether any
conditions specified in Section 3.2 are then satisfied, (iii) whether a
Termination Event or Unmatured Termination Event has occurred, (iv) failure for
any such request or deemed request for such Advance to be made by the time
otherwise required in Section 2.2(b), (v) the date of such Mandatory Advance, or
(vi) whether such Mandatory Advance that would exceed the least of (i) such
Lender’s unused Commitment then in effect (ii) the aggregate unused Commitments
then in effect and (iii) the Availability on the proposed Funding Date of such
Advance. In the event that any Mandatory Advance cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower), then each such Lender hereby agrees that it shall forthwith fund
(as of the date the Mandatory Advance would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Participation Interests in the outstanding LOC
Obligations; provided, that in the event any Lender shall fail to fund its
Participation Interest on the day the Mandatory Advance would otherwise have
occurred, then the amount of such Lender’s unfunded Participation Interest
therein shall bear interest payable by such Lender to the Issuing Lender upon
demand at the rate equal to the Prime Rate. Notwithstanding anything to the
contrary contained herein, amounts necessary to reimburse a drawing under a
Letter of Credit shall be paid, first, from any cash collateral posted pursuant
to the terms of Section 2.10(e), and, second, by means of a Mandatory Advance.

 

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower, when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

 



41

 

 

(h) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of a Affiliate of the Borrower; provided that, notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

 

Section 2.4. Reduction of the Facility Amount; Optional Repayments.

 

(a) The Borrower shall be entitled at its option, at any time prior to the
occurrence of a Termination Event, to terminate in whole or reduce in part the
portion of the Facility Amount that exceeds the sum of the Advances Outstanding,
accrued Interest and Breakage Costs; provided, that (i) the Borrower shall give
five Business Days’ prior written notice of such termination in the case of a
termination in whole or two Business Days’ prior written notice of such
reduction in the case of a reduction in part, in the form of Exhibit A-2 to the
Administrative Agent and (ii) any partial reduction of the Facility Amount shall
be in an amount equal to $2,000,000 and in integral multiples of $250,000 in
excess thereof. Any request for a reduction or termination pursuant to this
Section 2.4(a) shall be irrevocable. The Commitment of each Lender shall be
reduced by an amount equal to its Pro Rata Share (prior to giving effect to any
reduction of Commitments hereunder) of the aggregate amount of any reduction
under this Section 2.4(a).

 

(b) The Borrower shall be entitled at its option, to reduce the Advances
Outstanding; provided that (i) the Borrower shall give prior written notice
(which may be same day notice) of such reduction, in the form of Exhibit A-2 to
the Administrative Agent and each Lender and (ii) any reduction of the Advances
Outstanding (other than with respect to repayments of Advances Outstanding made
by the Borrower to reduce Advances Outstanding such that the Availability is
greater than or equal to $0) shall be in a minimum amount of (x) in the case of
a Prime Rate Advance, $50,000 and in integral multiples of $25,000 in excess
thereof or (y) in the case of a LIBOR Rate Advance, $150,000 and in integral
multiples of $25,000 in excess thereof. In connection with any such reduction of
Advances Outstanding, the Borrower shall deliver to the Administrative Agent and
each Lender (i) instructions to reduce such Advances Outstanding (specifying the
Advance to which such reduction shall apply) and (ii) funds sufficient to repay
such Advances Outstanding, together with all accrued Interest and Breakage
Costs; provided, that, no such reduction shall be given effect unless sufficient
funds have been remitted to pay all such amounts in the succeeding sentence in
full. Amounts prepaid under this Section 2.4(b) shall be applied to the Advances
Outstanding as the Borrower may elect. The Administrative Agent shall apply
amounts received from the Borrower pursuant to this Section 2.4(b) to the pro
rata reduction of the Advances Outstanding, to the payment of accrued Interest
on the amount of the Advances Outstanding to be repaid and to the payment of any
Breakage Costs. Any Advance so repaid may be reborrowed subject to the terms and
conditions hereof, including Section 2.1(b). Any Borrowing Notice relating to
any repayment pursuant to this Section 2.4(b) shall be irrevocable.

 



42

 

 

Section 2.5. Increase of the Facility Amount.

 

(a) Provided there exists no Unmatured Termination Event or Termination Event,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request an increase in the Facility
Amount by an amount (for all such requests) not exceeding $15,000,000; provided,
that (i) (A) the aggregate Facility Amount shall not exceed $30,000,000 and (B)
any such request for an increase shall be in a minimum amount of $5,000,000 and
in multiples of $5,000,000 in excess thereof and (ii) the Borrower may not
request more than three increases. Such notice to Administrative Agent shall be
not less than ten (10) Business Days prior to any such requested increase in the
Facility Amount.

 

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. If the Lenders do not agree
to the full amount of a requested increase, subject to the approval of the
Administrative Agent and the Issuing Lender (which approvals shall not be
unreasonably withheld or delayed), the Borrower may also invite additional
Persons to become Lenders pursuant to a Joinder Supplement.

 

(d) If the Facility Amount is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase, the Increase Effective Date and revised Pro
Rata Shares.

 

(e) As a condition precedent to such increase, the Borrower and the Servicer
shall each deliver to the Administrative Agent a certificate executed by a
Responsible Officer and dated as of the Increase Effective Date (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties of the Borrower and the initial
Servicer contained in Article IV and the other Transaction Documents are true
and correct on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (B) no
Unmatured Termination Event or Termination Event exists or shall result from
such increase to the Facility Amount. The Lenders (new or existing) shall accept
an assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of a direct or participation interest in each then outstanding
Advance and Letter of Credit such that, after giving effect thereto, all
Advances Outstanding hereunder are held ratably by the Lenders in proportion to
their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and fees. The Borrower shall make any payments under Section
2.12 resulting from such assignments, to the extent of available funds in the
Collection Account and pursuant to Section 2.10(d).

 



43

 

 

Section 2.6. Determination of Interest; Payment of Interest

 

(a) Each Advance shall accrue Interest during each applicable period at the
Interest Rate applicable to such Advance. The Administrative Agent shall
calculate the Interest (including unpaid Interest related thereto, if any, due
and payable on a prior Payment Date) to be paid by the Borrower with respect to
each Advance on each Payment Date relating to such Advance and shall advise the
Servicer thereof not later than the third Business Day prior to such Payment
Date.

 

(b) The Borrower shall pay from the Collection Account accrued and unpaid
Interest with respect to each Advance in arrears on each Payment Date for such
Advance and on the Collection Date.

 

Section 2.7. Notations on Variable Funding Notes.

 

Each Lender is hereby authorized to enter on a schedule attached to the VFN with
respect to such Lender a notation (which may be computer generated) or to
otherwise record in its internal books and records or computer system with
respect to each Advance under the VFN made by such Lender of (a) the date and
principal amount thereof and (b) each payment and repayment of principal
thereof. Any such recordation shall absent manifest error constitute prima facie
evidence of the accuracy of the information so recorded. The failure of any
Lender to make any such notation on the schedule attached to the applicable VFN
shall not limit or otherwise affect the obligation of the Borrower to repay the
Advances in accordance with the terms set forth herein.

 

Section 2.8. Principal Repayments.

 

(a) Advances Outstanding shall be repaid within three Business Days in an
amount, if any, necessary to cause the Availability to equal or exceed $0, and
any amount so repaid may be reborrowed subject to the terms and conditions
hereof, including Section 2.1(b).

 

(b) All repayments of any Advance or any portion thereof shall be made together
with payment of (i) all Interest accrued and unpaid on the amount repaid to (but
excluding) the date of such repayment and (ii) all Breakage Costs.

 

(c) Subject to the terms of Section 8.2, on each Payment Date during the
Amortization Period, the Administrative Agent shall apply all amounts on deposit
in the Collection Account (other than amounts due pursuant to Sections 2.6(b),
2.11(a), and 2.11(b) hereof) pursuant to Section 2.10.

 

(d) Notwithstanding any other provision contained herein, all Advances,
Aggregate Unpaids and other amounts owing hereunder shall be paid in full on the
Facility Termination Date.

 



44

 

 

Section 2.9. Collections and Allocations.

 

(a) Collections. The Servicer shall promptly identify any collections received
as being on account of Interest Collections, Principal Collections or other
Collections and shall transfer, or cause to be transferred, all Collections on
the Collateral (other than Collateral Account Loans) received by it into the
U.S. Bank Account by the close of business on the second Business Day after such
Collections are received; provided, that promptly (but in any event no later
than 5:00 p.m. New York, New York time (4:00 p.m. Chicago, Illinois time) on
such Business Day) upon deposit of all Collections into the U.S. Bank Account,
such Collections shall be remitted into the Collection Account. Upon the
transfer of Collections to the Collection Account, the Servicer shall segregate
Principal Collections and Interest Collections. For the avoidance of doubt, any
Collections received in respect of Collateral Account Loans shall be remitted to
the Collateral Account by the close of business on the second Business Day after
such Collections are received.

 

(b) Initial Deposits. On the Cut-Off Date with respect to any Loan or Additional
Loan (other than Collateral Account Loans), the Servicer will deposit into the
U.S. Bank Account all Collections received in respect of Eligible Loans being
pledged to and included as part of the Collateral (other than Collateral Account
Loans) on such date; provided, that promptly (but in any event no later than
5:00 p.m. New York, New York time (4:00 p.m. Chicago, Illinois time) on such
Cut-Off Date) upon deposit of all Collections in respect of Eligible Loans into
the U.S. Bank Account, such Collections shall be remitted into the Collection
Account.

 

(c) Excluded Amounts. On any day prior to the occurrence of a Termination Event
(and after the occurrence of a Termination Event at the sole discretion of the
Administrative Agent), the Servicer may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal, delivered to the Administrative Agent and each Lender a report
setting forth the calculation of such Excluded Amounts.

 

(d) Investment of Funds. Until the occurrence of a Termination Event, to the
extent there are uninvested amounts deposited in the Collection Account, all
such amounts may be invested in Permitted Investments selected by the Servicer
on each Payment Date; from and after the occurrence of a Termination Event, to
the extent there are uninvested amounts in the Collection Account, all such
amounts may be invested in Permitted Investments selected by the Administrative
Agent (which may be in the form of standing instructions). All earnings (net of
losses and investment expenses) thereon shall be retained or deposited into the
Collection Account and shall be applied pursuant to the terms hereof.

 

Section 2.10. Payments, Computations, Etc.

 

(a) All payments of principal of, and Interest on, the Advances Outstanding and
Aggregate Unpaids under this Agreement by the Borrower or Servicer to or for the
account of the Lenders shall be made from amounts deposited in the Collection
Account without condition or deduction for any counterclaim, defense, recoupment
or setoff by the Borrower or the Servicer, as applicable. Unless otherwise
expressly provided herein, all amounts to be paid or deposited by the Borrower
or the Servicer hereunder shall be paid or deposited in accordance with the
terms hereof no later than 3:00 p.m. New York, New York time (2:00 p.m. Chicago,
Illinois time) on the day when due in lawful money of the United States in
immediately available funds and any amount not received before such time shall
be deemed received on the next Business Day. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Prime Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Such interest shall be for the account of, the applicable
Secured Party. All computations of interest and other fees hereunder shall be
made on the basis of a year consisting of 360 days for the actual number of days
elapsed.

 



45

 

 

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of Interest or any fee payable hereunder, as the case may be.

 

(c) If any Advance requested by the Borrower is not effectuated as a result of
the Borrower’s actions or failure to fulfill any condition under Section 3.2, as
the case may be, on the date specified therefor, the Borrower shall indemnify
the applicable Lender against any reasonable loss, cost or expense incurred by
the applicable Lender including any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by the
applicable Lender to fund or maintain such Advance. Amounts due pursuant to this
Section 2.10(c) shall be paid by the Borrower to the applicable Lender no later
than the earlier to occur of (x) 30 days and (y) the next Payment Date following
such Lender’s demand therefor to the extent of available funds on deposit in the
Collection Account and pursuant to Section 2.10(d).

 

(d) All payments made with respect to the Advances Outstanding and Aggregate
Unpaids shall be credited, to the extent of the amount thereof, in the following
manner:

 

(i) during the Revolving Period, (a) first, against all Fees arising under the
terms hereof; (b) second, against the Servicing Fee arising under the terms
hereof to the extent not waived by the Servicer; (c) third, against the amount
of Interest accrued and unpaid on the Advances Outstanding as of the date of
such payment; (d) fourth, to all other amounts (other than Advances Outstanding)
constituting any portion of the Aggregate Unpaids; and (e) fifth, so long as no
Termination Event shall have occurred and be continuing, any remaining amount
shall be distributed to the Borrower; or

 

(ii) during the Amortization Period (other than following the declaration of the
Termination Date pursuant to Section 8.2(a)), (a) first, against all Fees
arising under the terms hereof; (b) second, against the Servicing Fee arising
under the terms hereof to the extent not waived by the Servicer; (c) third,
against the amount of Interest accrued and unpaid on the Advances Outstanding as
of the date of such payment; (d) fourth, against the amount of Advances
Outstanding as of the date of such payment; (e) fifth, to all other amounts
constituting any portion of the Aggregate Unpaids; and (f) sixth, so long as no
Termination Event shall have occurred and be continuing, any remaining amount
shall be distributed to the Borrower; or

 

(iii) during the Amortization Period following the declaration of the
Termination Date pursuant to Section 8.2(a), (a) first, against all Fees arising
under the terms hereof; (b) second, against the Servicing Fee arising under the
terms hereof to the extent not waived by the Servicer; (c) third, against the
amount of Interest accrued and unpaid on the Advances Outstanding as of the date
of such payment; (d) fourth, to post cash collateral in the Collection Account
up to the amount of LOC Obligations, if any, as of the date of such payment; (e)
fifth, against the amount of Advances Outstanding as of the date of such
payment; (f) sixth, to all other amounts constituting any portion of the
Aggregate Unpaids; and (g) seventh, any remaining amount shall be distributed to
the Borrower.

 



46

 

 

Section 2.11. Fees.

 

(a) Commitment Fee. In consideration of the Commitments hereunder, the Borrower
agrees to pay, on the last day of each month in arrears, any due and unpaid
Commitment Fee to the Administrative Agent for the ratable benefit of the
Lenders.

 

(b) Letter of Credit Fee. In consideration of the LOC Obligations hereunder, the
Borrower agrees to pay, on the last day of each month in arrears, any due and
unpaid Letter of Credit Fee to the Administrative Agent for the ratable benefit
of the Lenders.

 

(c) The Borrower shall pay to Winston & Strawn LLP as counsel to the
Administrative Agent, all reasonable fees and out-of-pocket expenses thereof
within thirty (30) days after receiving an invoice for such amounts.

 

Section 2.12. Increased Costs; Capital Adequacy; Illegality.

 

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any Applicable Law or (ii) the compliance by an
Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall (a)
impose, modify or deem applicable any reserve requirement (including, without
limitation, any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if any, included
in the determination of Interest), special deposit or similar requirement
against assets of, deposits with or for the amount of, or credit extended by,
any Affected Party, (b) subject any Affected Party to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto or (c)
impose any other condition affecting the security interest in the Collateral
Granted to the Secured Parties hereunder, the security interest Granted to the
Administrative Agent for the benefit of the Secured Parties hereunder or any
Affected Party’s rights hereunder or under any other Transaction Document, the
result of which is to increase the cost to any Affected Party or to reduce the
amount of any sum received or receivable by an Affected Party under this
Agreement or under any other Transaction Document, then on the Payment Date
following demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay from
the Collection Account (to the extent of available funds therein and pursuant to
Section 2.10(d)) directly to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such additional or increased
cost incurred or such reduction suffered.

 



47

 

 

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other Governmental Authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, has or
would have the effect of reducing the rate of return on the capital of any
Affected Party as a consequence of its obligations hereunder or arising in
connection herewith to a level below that which any such Affected Party could
have achieved but for such introduction, change or compliance (taking into
consideration the policies of such Affected Party with respect to capital
adequacy) by an amount deemed by such Affected Party to be material, then from
time to time, on the Payment Date following demand by such Affected Party (which
demand shall be accompanied by a statement setting forth the basis for such
demand), the Borrower shall pay from the Collection Account (to the extent of
available funds therein and pursuant to Section 2.10(d)) directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such reduction. For the avoidance of doubt, any increase in
cost and/or reduction of return on capital with respect to any Affected Party
caused by regulatory capital allocation adjustments due to FAS 166, 167 and
subsequent statements and interpretations shall constitute a circumstance on
which such Affected Party may base a claim for reimbursement under this Section
2.12. Notwithstanding the foregoing, this Section 2.12(b) shall not apply to
Taxes.

 

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.12, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then no
later than the earlier to occur of (x) 30 days and (y) the next Payment Date
following such demand by such Affected Party, the Borrower shall pay to such
Affected Party from the Collection Account (to the extent of available funds
therein and pursuant to Section 2.10(d)) such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.

 

(d) In determining any amount provided for in this Section 2.12, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.12 shall submit to the Servicer a
certificate as to such additional or increased cost or reduction and the
calculation thereof, which certificate shall be conclusive absent demonstrable
error.

 

(e) If the Lender shall notify the Administrative Agent that a Eurodollar
Disruption Event as described in clause (a) of the definition of “Eurodollar
Disruption Event” has occurred, the Administrative Agent shall in turn so notify
the Borrower, whereupon all LIBOR Rate Advances of the affected Lender shall
immediately be converted into Prime Rate Advances.

 



48

 

 

(f) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation.

 

(g) Each Affected Party agrees that it will take such commercially reasonable
actions as the Borrower may reasonably request that will avoid the need to pay,
or reduce the amount of, any increased amounts referred to in this Section 2.12
or Section 2.13; provided that no Affected Party shall be obligated to take any
actions that would, in the reasonable opinion of such Affected Party, be
disadvantageous to such Affected Party. In no event will the Borrower be
responsible for increased amounts referred to in this Section 2.12 which relate
to any other entities to which Lenders provide financing.

 

Section 2.13. Taxes.

 

(a) For purposes of this Section 2.13, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

 

(b) Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document (including any payments made by the Servicer on
behalf of the Borrower) shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Affected Party receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d) The Borrower shall indemnify each Affected Party, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 



49

 

 

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.16(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.13, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 



50

 

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



51

 

 

(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 



52

 

 

(i) Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

 

Section 2.14. Discretionary Sales

 

(a) Prior to the occurrence of an Unmatured Termination Event or a Termination
Event, on any Discretionary Sale Date, the Borrower shall have the right to
prepay all or a portion of the Advances Outstanding in connection with the
release of the security interest of any Loan (in whole or in part) by the
Administrative Agent, on behalf of the Secured Parties (each, a “Discretionary
Sale”), subject to the following terms and conditions:

 

(i) At least one Business Day prior to each Discretionary Sale Date, the
Servicer, on behalf of the Borrower, shall have given the Administrative Agent
written or electronic notice of its intent to effect a Discretionary Sale (each
such notice a “Discretionary Sale Notice”), specifying the Discretionary Sale
Date and including a list of all Loans to be released (in whole or in part)
pursuant to such Discretionary Sale, and a revised Borrowing Base Certificate;

 

(ii) Any Discretionary Sale shall be made by the Servicer, on behalf of the
Borrower, in a transaction (i) reflecting arms-length market terms and (ii) in
which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to the
Discretionary Sale (other than representations, warranties and covenants which
are standard and customary for a seller to make in loan assignment forms in the
secondary loan trading market);

 

(iii) After giving effect to the Discretionary Sale and the release to the
Borrower of the security interest in the applicable portion of the Collateral on
any Discretionary Sale Date, (a) the Availability is greater than or equal to
zero, (b) the representations and warranties contained in Section 4.1 and
Section 4.2 hereof shall continue to be correct in all material respects, except
to the extent relating to an earlier date and (c) neither an Unmatured
Termination Event nor a Termination Event shall have resulted;

 

(iv) On the related Discretionary Sale Date, the Administrative Agent and each
Lender shall have received, in immediately available funds, an amount equal to
the sum of (a) an amount sufficient to reduce the Advances Outstanding such
that, after giving effect to the transfer of the Loans that are the subject of
such Discretionary Sale, the Availability will be equal to or greater than $0
plus (b) an amount equal to all unpaid Interest to the extent reasonably
determined by the Administrative Agent and the Lenders to be attributable to
that portion of the Advances Outstanding to be repaid in connection with the
Discretionary Sale plus (c) an aggregate amount equal to the sum of all other
Aggregate Unpaids due and owing to the Administrative Agent, each applicable
Lender, the Affected Parties and the Indemnified Parties, as applicable, under
this Agreement and the other Transaction Documents, to the extent accrued to
such date; provided, that the Administrative Agent and each Lender shall have
the right to determine whether the amount paid (or proposed to be paid) by the
Borrower on the Discretionary Sale Date is sufficient to satisfy the
requirements of clauses (a) through (c) hereof and is sufficient to reduce the
Advances Outstanding to the extent requested by the Borrower in connection with
the Discretionary Sale; and

 



53

 

 

(v) On the related Discretionary Sale Date, the proceeds from such Discretionary
Sale have been sent directly into the U.S. Bank Account; provided, that promptly
(but in any event no later than 5:00 p.m. New York, New York time (4:00 p.m.
Chicago, Illinois time) on such Discretionary Sale Date) upon deposit of the
proceeds from such Discretionary Sale into the U.S. Bank Account, such proceeds
shall be remitted into the Collection Account.

 

(b) In connection with any Discretionary Sale, following receipt of the amounts
referred to in clause (a)(iv) above by the parties entitled thereto, the portion
of the Collateral pertaining to the Loans subject to such Discretionary Sale
shall be released from the Lien of this Agreement (subject to the requirements
of clauses (iii) and (iv) above).

 

(c) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Administrative Agent, each Lender and the other Secured Parties in
connection with any Discretionary Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Administrative Agent,
on behalf of the Secured Parties, and any other party having an interest in the
portion of the Collateral to be released in connection with such Discretionary
Sale).

 

(d) In connection with any Discretionary Sale, on the related Discretionary Sale
Date, the Administrative Agent, on behalf of the Secured Parties, shall, at the
expense of the Borrower (i) execute such instruments of release with respect to
the portion of the Collateral to be released to the Borrower, in recordable form
if necessary, in favor of the Borrower as the Borrower may reasonably request,
(ii) deliver any portion of the Collateral to be released to the Borrower in its
possession to the Borrower and (iii) otherwise take such actions as are
necessary and appropriate to release the Lien of the Administrative Agent for
the benefit of the Secured Parties on the portion of the Collateral to be
released to the Borrower and release and deliver to the Borrower such portion of
the Collateral to be released to the Borrower.

 

Section 2.15. Conversion and Continuation Options.

 

(a) The Borrower may elect from time to time to (i) convert the Interest Rate
with respect to a Prime Rate Advance to the LIBOR Rate or (ii) continue or
change the Interest Period for a LIBOR Rate Advance by giving the Administrative
Agent irrevocable written notice of such election on or prior to 2:00 p.m. New
York, New York time (1:00 p.m. Chicago, Illinois time) three Business Days prior
to the proposed date of continuation or conversion. In addition, the Borrower
may elect from time to time to convert the Interest Rate with respect to a LIBOR
Rate Advance to the Prime Rate by giving the Administrative Agent irrevocable
written notice by 12:00 Noon New York, New York time (11:00 a.m. Chicago,
Illinois time) on the proposed date of conversion. The form of such notice of
conversion or continuation (each, a “Notice of Conversion/Continuation”) is
attached as Exhibit A-5. If the date upon which the Interest Rate of a Prime
Rate Advance is to be converted to the LIBOR Rate is not a Business Day, then
such conversion shall be made on the next succeeding Business Day. The Interest
Rate with respect to all or any part of a Prime Rate Advance may be converted as
provided herein; provided that (i) no Interest Rate on an Advance may be
converted to the LIBOR Rate when any Termination Event or Unmatured Termination
Event has occurred and is continuing and (ii) partial conversions shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. The Interest Rate with respect to LIBOR Rate Advances may only
be converted to Prime Rate on the last day of the applicable Interest Period. If
the date upon which the Interest Rate with respect to a LIBOR Rate Advance is to
be converted to the Prime Rate is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Advance shall
bear interest at the Prime Rate.

 



54

 

 

(b) If upon the expiration of any Interest Period applicable to a LIBOR Rate
Advance, the Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Rate Advance, the Borrower shall be deemed to have
elected to convert such LIBOR Rate Advance into a Prime Rate Advance effective
on the last day of such Interest Period. No LIBOR Rate Advance may be continued
as such on or after the Facility Termination Date, in which case the Interest
Rate with respect to such Advance shall be automatically converted to the Prime
Rate at the end of the applicable Interest Period with respect thereto.

 

Section 2.16. Maintenance of the Collateral Account

 

(a) At all times prior to the Termination Date, the Borrower shall cause certain
Term Loans to be credited to the Collateral Account that (i) satisfy each of the
eligibility requirements set forth in the definition of Eligible Loan (other
than clauses (w), (ff) and (gg) of such definition) and (ii) are satisfactory to
the Administrative Agent in its sole discretion (the “Collateral Account Loans”)
in an amount necessary to cause the sum of (x) the Aggregate Outstanding Loan
Balance of all Collateral Account Loans and (y) any cash on deposit in the
Collateral Account to equal or exceed $3,000,000. All Collections, Recoveries or
other proceeds or income received in connection with all Collateral Account
Loans (the “Collateral Account Loan Proceeds”) shall be transferred into the
Collateral Account within two (2) Business Days of receipt and, for the
avoidance of doubt, shall be subject to the Lien of the Administrative Agent
hereunder. Notwithstanding the foregoing or anything contrary in any of the
Transaction Documents, the Borrower (or the Servicer on the Borrower’s behalf)
may remove Collateral Account Loan Proceeds and Collateral Account Loans from
the Collateral Account without the consent of the Administrative Agent (unless
an Event of Default has occurred and is continuing), and any such Collateral
Account Loan Proceeds or Collateral Account Loans so removed (and any Collateral
Account Proceeds received thereon from and after the date of such removal) shall
no longer be subject to the Lien of the Administrative Agent hereunder, so long
as any such removal is performed in accordance with the Securities Account
Control Agreement and the Collateral Custodian Agreement and does not cause a
Collateral Account Shortfall; provided that, unless an Event of Default has
occurred and is continuing, the Borrower (or the Servicer on the Borrower’s
behalf) may without the consent of the Administrative Agent require that the
Collateral Custodian return each Loan File of each Collateral Account Loan so
removed from the Collateral Account (so long as such removal which does not
cause a Collateral Account Shortfall).

 



55

 

 

(b) If at any time prior to the Termination Date a Collateral Account Shortfall
occurs, the Borrower shall report such occurrence to the Administrative Agent
within five (5) Business Days following the date on which the Borrower acquired
knowledge thereof, and no later than ten (10) Business Days following such
report, the Borrower shall effect one or more (or any combination thereof) of
the following actions in order to eliminate such Collateral Account Shortfall as
of such date of determination: (i) deposit cash in United States dollars into
the Collateral Account, (ii) credit additional Collateral Account Loans to the
Collateral Account and/or, (iii) substitute for any existing Collateral Account
Loan(s) one or more replacement Collateral Account Loan(s).

 

 

 

ARTICLE III.

CONDITIONS TO CLOSING AND ADVANCES

 

Section 3.1. Conditions to Closing and Initial Advance.

 

No Lender shall be obligated to make any Advance hereunder on the occasion of
the Initial Advance, nor shall any Lender, the Administrative Agent, or the
Lenders be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by the Administrative Agent and each Lender:

 

(a) Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent and each Lender shall have
received such other documents, instruments, agreements and legal opinions as the
Administrative Agent and each Lender shall reasonably request in connection with
the transactions contemplated by this Agreement, including, without limitation,
all those specified in the schedule of condition precedent documents attached
hereto as Schedule I, each in form and substance satisfactory to the
Administrative Agent and each Lender;

 

(b) The Administrative Agent shall (1) have performed a final credit review and
granted final credit approval for the Transaction and (2) completed the
Administrative Agent’s due diligence and received of a satisfactory field
examination completed by an independent third party acceptable to the
Administrative Agent;

 

(c) The Borrower and the Servicer shall each have delivered to the
Administrative Agent a certificate as to Solvency in the form attached hereto as
Exhibit H;

 

(d) The Administrative Agent and each Lender shall have received (i)
satisfactory evidence that the Borrower and the Servicer have obtained all
required consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Transaction Documents to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Administrative Agent and each Lender affirming
that no such consents or approvals are required; it being understood that the
acceptance of such evidence or Officer’s Certificate shall in no way limit the
recourse of the Administrative Agent, each Lender or any other Secured Party
against the Servicer or the Borrower for a breach of the Servicer’s and the
Borrower’s representation or warranty that all such consents and approvals have,
in fact, been obtained;

 



56

 

 

(e) The Borrower and the Servicer shall each be in compliance in all material
respects with all Applicable Law and shall have delivered to the Administrative
Agent and each Lender as to this and other closing matters a certification in
the form of Exhibits D-1 and D-2, as applicable;

 

(f) The Borrower and the Servicer shall have delivered to the Administrative
Agent and each Lender duly executed Powers of Attorney in the form of Exhibits
E-1 and E-2, as applicable;

 

(g) On or prior to the date of the Initial Advance, each applicable Lender shall
have received a duly executed copy of its Variable Funding Note, in a principal
amount equal to the Commitment of the related Lender;

 

(h) All fees and expenses due and payable by the Borrower or the Servicer as of
the Closing Date pursuant to Section 2.11 or the Fee Letter shall have been
received by the applicable party; and

 

(i) On or prior to the date of the Initial Advance, the Aggregate Outstanding
Loan Balance of all Term Loans that are Senior Secured Loans credited to the
Collateral Account shall equal or exceed $3,000,000.

 

Section 3.2. Conditions Precedent to All Advances.

 

Other than as set forth in Section 2.3(e), each Advance under this Agreement and
each reduction in Advances Outstanding pursuant to Section 2.4(b) (each, a
“Transaction”) shall be subject to the further conditions precedent that:

 

(a) (i) With respect to any Advance, the Borrower (or the Servicer on its
behalf) shall have delivered to the Administrative Agent and each Lender no
later than (x) in the case of a Prime Rate Advance, 12:00 Noon New York, New
York time (1:00 p.m. Chicago, Illinois time) on the proposed Funding Date or (y)
in the case of a LIBOR Rate Advance, 2:00 p.m. New York, New York time (1:00
p.m. Chicago, Illinois time) three Business Days prior to the proposed Funding
Date:

 

(A) a Borrowing Notice in the form of Exhibit A-1, a Borrowing Base Certificate
and, if applicable, a Servicing Report; and

 

(B) a Certificate of Assignment containing such information as may be reasonably
requested by the Administrative Agent and each Lender.

 



57

 

 

(ii) With respect to any reduction in Advances Outstanding pursuant to Section
2.4(b), the Servicer shall have delivered to the Administrative Agent and each
Lender at least one Business Day prior to any reduction of Advances Outstanding
a Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate.

 

(b) On the date of such Transaction the following shall be true and correct and
the Borrower and the Servicer shall have certified in the related Borrowing
Notice that all conditions precedent to the requested Advance have been
satisfied and shall thereby shall be deemed to have certified that:

 

(i) The representations and warranties contained in Section 4.1, Section 4.2 and
Section 4.3 are true and correct on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (other than any
representation and warranty that is made as of a specific date which shall be
true as of such date);

 

(ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;

 

(iii) On and as of such day, after giving effect to such Transaction, the
Availability shall be greater than or equal to $0;

 

(iv) On and as of such day, the Borrower and the Servicer each has performed all
of the covenants and agreements contained in this Agreement to be performed by
such Person on or prior to such day; and

 

(v) No Applicable Law shall prohibit or enjoin such Transaction.

 

(c) With respect to any New Loan Advance, the Amortization Period shall not have
commenced, and with respect to any Existing Loan Advance, a Termination Date
shall not have been declared pursuant to Section 8.2(a) and the Facility
Termination Date shall not have occurred;

 

(d) The Borrower and Servicer shall have delivered to the Administrative Agent
and each Lender all reports required to be delivered as of the date of such
Transaction including, without limitation, all deliveries required by Section
2.2;

 

(e) The Borrower shall have paid all fees required to be paid, including all
fees required hereunder and under the applicable Lender Fee Letters and shall
have reimbursed the Administrative Agent and each Lender for all fees, costs and
expenses of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the reasonable attorney fees and any other
legal and document preparation costs incurred by the Administrative Agent and
each Lender;

 

(f) The Borrower shall have delivered to the Administrative Agent and each
Lender an Officer’s Certificate (which may be part of the Borrowing Notice) in
form and substance reasonably satisfactory to the Administrative Agent and each
Lender certifying that each of the foregoing conditions precedent has been
satisfied; and

 



58

 

 

(g) With respect to any New Loan Advance which is requested following the
delivery of a Non-Renewal Notice and less than thirty (30) days prior to
Non-Renewal Anniversary Date, the Administrative Agent has not designated that
no Advances shall be funded during such period pursuant to the proviso in
Section 2.1(c).

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the Administrative Agent for the benefit of the applicable
Lender an amount equal to the Advances made during any such time that any of the
foregoing conditions precedent were not satisfied.

 

Section 3.3. Custodianship; Transfer of Loans and Permitted Investments.

 

(a) U.S. Bank on behalf of the Administrative Agent for the benefit of the
Secured Parties shall hold all Certificated Securities (whether Loans or
Permitted Investments) and Instruments in physical form at its offices at 1719
Range Way, Florence, South Carolina 29501.

 

(b) Each time that the Borrower (or the Servicer on behalf of the Borrower)
shall direct or cause the acquisition of any Permitted Investment, the Borrower
shall (or the Servicer on behalf of the Borrower), if such Permitted Investment
has not already been transferred in accordance with its Underlying Instruments
(including obtaining any necessary consents) to the Collection Account, cause
the transfer of such Permitted Investment in accordance with its Underlying
Instruments (including obtaining any necessary consents) to the Administrative
Agent to be held in the Collection Account for the benefit of the Secured
Parties in accordance with the terms of this Agreement. The security interest of
Administrative Agent on behalf of the Secured Parties in the funds or other
property utilized in connection with such acquisition shall, immediately and
without further action on the part of Administrative Agent on behalf of the
Secured Parties, be released. The security interest of the Administrative Agent
on behalf of the Secured Parties shall nevertheless come into existence and
continue in the Permitted Investment so acquired, including all rights of the
Borrower in and to any contracts related to and proceeds of such Permitted
Investment.

 

(c) The Borrower (or the Servicer on behalf of the Borrower) shall take such
actions as are necessary to create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid, perfected, first priority security
interest in each Loan and Permitted Investment Granted to the Administrative
Agent for the benefit of the Secured Parties under laws and regulations
(including without limitation Articles 8 and 9 of the UCC, as applicable) in
effect at the time of such Grant.

 



59

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Representations and Warranties of the Borrower.

 

The Borrower represents and warrants as to itself for the benefit of the Secured
Parties as follows as of the Closing Date, each Funding Date, and as of each
other date provided under this Agreement or the other Transaction Documents on
which such representations and warranties are required to be (or deemed to be)
made:

 

(a) Organization and Good Standing. The Borrower has been duly organized, and is
validly existing as a limited liability company in good standing, under the laws
of the State of Delaware, with all requisite limited liability company power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has all
necessary power, authority and legal right to acquire, own, sell and pledge the
Collateral.

 

(b) Due Qualification. The Borrower is duly qualified to do business and is in
good standing as a limited liability company, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to receive such
qualifications would not be reasonably expected to result in a Material Adverse
Effect.

 

(c) Power and Authority; Due Authorization; Execution and Delivery. Borrower (i)
has all necessary limited liability company power, authority and legal right to
(A) execute and deliver this Agreement and the other Transaction Documents to
which it is a party, (B) carry out the terms of the Transaction Documents to
which it is a party, (C) sell and assign an ownership interest in the
Collateral, and (D) receive Advances and sell the Collateral on the terms and
conditions provided herein and (ii) has duly authorized by all necessary limited
liability company action, the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
sale and assignment of an ownership interest in the Collateral on the terms and
conditions herein provided. This Agreement and each other Transaction Document
to which the Borrower is a party have been duly executed and delivered by the
Borrower.

 

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Borrower is a party constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and by general principles of equity (whether considered in a suit at law or
in equity).

 

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Borrower’s
certificate of formation, operating agreement or any Contractual Obligation of
the Borrower, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Borrower’s properties pursuant to the terms of
any such Contractual Obligation, other than this Agreement, or (iii) violate in
any material respect any Applicable Law.

 



60

 

 

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Borrower is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that would reasonably be expected to
have Material Adverse Effect.

 

(g) Consents. All approvals, authorizations, consents, orders, licenses or other
actions of any Person or of any Governmental Authority (if any) required for the
due execution, delivery and performance by the Borrower of this Agreement and
any other Transaction Document to which the Borrower is a party have been
obtained, except where the failure to receive such authorizations, consents,
orders or licenses would not be reasonably expected to result in a Material
Adverse Effect.

 

(h) Bulk Sales. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby do not require compliance with any “bulk
sales” act or similar law by the Borrower.

 

(i) Solvency. The Borrower is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.

 

(j) Taxes. The Borrower has filed or caused to be filed all federal and other
material tax returns that are required to be filed by it and has paid or made
adequate provisions for the payment of all federal and other material Taxes owed
or required to be withheld by the Borrower and all material assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any Tax (except for
Permitted Liens).

 

(k) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including the use of
the proceeds from the sale of the Collateral) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.

 

(l) Security Interest.

 



61

 

 

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral in favor of the Administrative Agent,
on behalf of the Secured Parties, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Borrower;

 

(ii) the Collateral is comprised of “instruments”, “security entitlements”,
“general intangibles”, “tangible chattel paper”, “accounts”, “certificated
securities”, “uncertificated securities” or “securities accounts” (each as
defined in the applicable UCC) and/or such other category of collateral under
the applicable UCC as to which the Borrower has complied with its obligations
under this Section 4.1(l);

 

(iii) all Accounts constitute “securities accounts” as defined in the applicable
UCC;

 

(iv) the Borrower owns and has good and marketable title to the Collateral free
and clear of any Lien (other than Permitted Liens), claim or encumbrance of any
Person;

 

(v) the Borrower has received all consents and approvals required by the terms
of any Loan to the Granting of a security interest in the Loans hereunder to the
Administrative Agent on behalf of the Secured Parties;

 

(vi) all appropriate financing statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
the security interest Granted to the Administrative Agent, on behalf of the
Secured Parties, under this Agreement in that portion of the Collateral in which
a security interest may be perfected by filing; and

 

(vii) other than the security interest Granted to the Administrative Agent, on
behalf of the Secured Parties, pursuant to this Agreement, the Borrower has not
pledged, assigned, sold, Granted a security interest in or otherwise conveyed
any of the Collateral. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement (A) relating to the security interest Granted to the Borrower under
the applicable assignment, or (B) that has been terminated and/or fully and
validly assigned to the Administrative Agent on or prior to the date hereof. The
Borrower is not aware of the filing of any judgment or tax lien filings against
the Borrower (other than any Permitted Liens).

 

(m) Reports Accurate. All Servicing Reports (if prepared by the Borrower, or to
the extent that information contained therein is supplied by the Borrower),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Borrower to the Administrative Agent
or any Lender in connection with this Agreement are true, complete and correct
in all material respects; provided that the Borrower makes no representation as
to the accuracy of any notice, financial statement or other written information
prepared by or on behalf of an Obligor which the Borrower has forwarded to the
Administrative Agent or any Lender in good faith in accordance with the terms of
this Agreement.

 



62

 

 

(n) Location of Offices. The Borrower’s location (within the meaning of Article
9 of the UCC) is Delaware. The office where the Borrower keeps all the Records
(other than those delivered to U.S. Bank pursuant to the Collateral Custodian
Agreement) is at the address of the Borrower referred to in Section 11.2 hereof
(or at such other locations as to which the notice and other requirements
specified in Section 5.2(g) shall have been satisfied). The Borrower’s Federal
Employee Identification Number is correctly set forth on Exhibit D-1. The
Borrower has not changed its name (whether by amendment of its certificate of
formation, by reorganization or otherwise) or its jurisdiction of organization
and has not changed its location for purposes of the applicable UCC within the
four months preceding the Closing Date.

 

(o) Collection Accounts. The U.S. Bank Account and the Collection Account are
the only accounts to which Collections on the Collateral (other than the
Collateral Account Loans) are sent. The Collateral Account is the only account
to which Collections on the Collateral Account Loans are sent. The Borrower has
not Granted any Person other than the Administrative Agent an interest in each
of the U.S. Bank Account, the Collection Account or the Collateral Account.

 

(p) Tradenames. The Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.

 

(q) Transfer Documents. The applicable Transfer Documents are the only
agreements pursuant to which the Borrower acquires Collateral; provided that,
subject to clause (g) of the definition of Eligible Loan, this clause (q) shall
not prohibit the Borrower from acquiring Loans and Related Security directly
from a Person who is not the Original Seller so long as such Loan is subject to
the terms of the Transfer Documents (including the representations, warranties,
covenants and indemnities of the Original Seller set forth therein).

 

(r) Value Given. The Borrower shall have given reasonably equivalent value to
the Original Seller or the applicable third party seller of Collateral in
consideration for the transfer to the Borrower of the Collateral as contemplated
by the applicable assignment agreement, no such transfer shall have been made
for or on account of an antecedent debt, and no such transfer is or may be
voidable or subject to avoidance as to the Borrower under any section of the
Bankruptcy Code.

 

(s) Special Purpose Entity. The Borrower has not and shall not:

 

(i) engage in any business or activity other than the purchase and receipt of
Collateral and related assets, the pledge of Collateral under the Transaction
Documents and such other activities as are incidental thereto;

 

(ii) acquire or own any material assets other than (a) the Collateral and
related assets and (b) incidental property as may be necessary for the operation
of the Borrower and the performance of its obligations under the Transaction
Documents;

 



63

 

 

(iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Lender;

 

(iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent and each Lender, amend, modify, terminate or fail to comply
with the provisions of its operating agreement, or fail to observe limited
liability company formalities;

 

(v) own any Subsidiary or make any Investment in any Person (other than in
connection with retaining any equity or other securities pursuant to Section
6.5) without the consent of the Administrative Agent and each Lender;

 

(vi) except as permitted by this Agreement, commingle its assets with the assets
of any of its Affiliates, or of any other Person;

 

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Advances and
indebtedness to the Secured Parties hereunder or in conjunction with a repayment
of all Advances owed to the Lenders, except for trade payables in the ordinary
course of its business; provided, that, such debt is not evidenced by a note and
is paid when due;

 

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

 

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

 

(x) enter into any contract or agreement with any Person, except upon terms and
conditions that are commercially reasonable and substantially similar to those
that would be available on an arms-length basis with third parties other than
such Person;

 

(xi) seek its dissolution or winding up in whole or in part;

 

(xii) fail to correct any known misunderstandings regarding the separate
identity of the Borrower and the Servicer, or any principal or Affiliate thereof
or any other Person;

 

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the Indebtedness of another Person other than pursuant to the Transaction
Documents;

 

(xiv) except as permitted under the Transaction Documents, make any loan or
advances to any third party, including any principal or Affiliate, or hold
evidence of indebtedness issued by any other Person (other than the Loans, cash
and Permitted Investments);

 



64

 

 

(xv) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (a) to mislead others as to the identity with which such other
party is transacting business, or (b) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

 

(xvi) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(xvii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

 

(xviii) permit any transfer (whether in any one or more transactions) of any
direct ownership interest in the Borrower to the extent it has the ability to
control the same, unless the Borrower delivers to the Administrative Agent and
each Lender an acceptable non-consolidation opinion and the Administrative Agent
consents to such transfer; provided that no consent shall be necessary with
respect to any transfer to an Affiliate of Golub BDC;

 

(xix) fail to maintain its assets and liabilities separate and apart from those
of any other Person (without limiting the foregoing, it is acknowledged that for
accounting purposes such Borrower may be consolidated with another Person as
required by GAAP including in such other Person’s financial statements);

 

(xx) fail to pay its own liabilities and expenses only out of its own funds;

 

(xxi) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations;

 

(xxii) acquire the obligations or securities of its Affiliates or stockholders;

 

(xxiii) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

(xxiv) fail to use separate invoices and checks bearing its own name;

 

(xxv) pledge or permit the pledge of its assets for the benefit of any other
Person, other than with respect to payment of the indebtedness to the Secured
Parties hereunder;

 

(xxvi) fail at any time to have at least one independent manager (an
“Independent Manager”) who is not currently a director, officer, employee, trade
creditor shareholder, manager or member (or spouse, parent, sibling or child of
the foregoing) of (a) the Servicer, (b) the Borrower, (c) any Originator, or (d)
any principal or Affiliate of the Servicer, the Borrower, or any Originator;
provided, however, such Independent Manager may be an independent manager or an
independent director of another special purpose entity affiliated with the
Servicer or fail to ensure that all limited liability company action relating to
the selection, maintenance or replacement of such Independent Manager are duly
authorized by the unanimous vote of the board of managers (including the vote of
such Independent Manager); and

 



65

 

 

(xxvii) fail to provide that the unanimous consent of all members or directors,
as applicable (including the consent of the Independent Manager) is required for
the Borrower to (a) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated bankrupt or insolvent, (b) institute or consent to
the institution of bankruptcy or insolvency proceedings against it, (c) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy or insolvency, (d) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Borrower, (e) make any assignment for
the benefit of the Borrower’s creditors, (f) admit in writing its inability to
pay its debts generally as they become due, or (g) take any action in
furtherance of any of the foregoing.

 

(t) Confirmation from the Original Seller. Each of the Borrower and the Original
Seller is aware that the filing of a voluntary petition under the Bankruptcy
Code for the purpose of making any Collateral or any other assets of the
Borrower available to satisfy claims of the creditors of the Original Seller
would not result in making such assets available to satisfy such creditors under
the Bankruptcy Code.

 

(u) Investment Company Act. The Borrower is not an “investment company” within
the meaning of the 1940 Act or is exempt from the provisions of the 1940 Act.

 

(v) ERISA. Neither the Borrower nor any ERISA Affiliate thereof has any Benefit
Plans or Multiemployer Plans.

 

(w) Compliance with Law. The Borrower has complied in all material respects with
all Applicable Law to which it may be subject, and no item of Collateral
contravenes in any material respect any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(x) Collections. The Borrower acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral are held and shall be held in
trust for the benefit of the Administrative Agent until transferred into, (x) in
respect of the Collateral (other than Collateral Account Loans), the U.S. Bank
Account and (y) in respect of Collateral Account Loans, the Collateral Account,
within two Business Days after receipt as required herein; provided, that
promptly (but in any event no later than 5:00 p.m. New York, New York time (4:00
p.m. Chicago, Illinois time) on such Business Day) upon deposit of all
Collections into the U.S. Bank Account, such Collections shall be remitted to
the Collection Account.

 



66

 

 

(y) Amendments. No Loan has been amended, modified, or waived following
inclusion in the Collateral, except for amendments, modifications or waivers, if
any, to such Loan otherwise permitted under Section 6.4(a) of this Agreement and
in accordance with the Credit and Collection Policy and the Servicing Standard.

 

(z) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all material respects as of the date made or deemed made (except to
the extent any such representations and warranties expressly relate to a
different date, in which case they shall be true and correct in all material
respects as of such date).

 

(aa) Environmental. To the knowledge of the Borrower, (i) each item of Mortgaged
Property is in compliance in all material respects with all applicable
Environmental Laws, (ii) no notice of violation of such laws has been issued by
any Governmental Authority, (iii) no action has been taken that would cause any
Mortgaged Property to not be in compliance with all Environmental Laws, and (iv)
no Hazardous Material is present at the Mortgaged Property such that the value,
use or operations of such Mortgaged Property is adversely affected.

 

(bb) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, Person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a Person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

 

(cc) Collection Accounts. The U.S. Bank Account and the Collection Account are
the only accounts to which Collections on outstanding Loans (other than the
Collateral Account Loans) are deposited. The Collateral Account is the only
account to which Collections on the Collateral Account Loans are deposited.

 

The representations and warranties in Section 4.1(l) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 4.2. Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral.

 

The Borrower hereby represents and warrants for the benefit of the Secured
Parties, as of the Closing Date and as of each Funding Date:

 

(a) Valid Security Interest. This Agreement constitutes a grant of a security
interest in all of the Collateral to the Administrative Agent, for the benefit
of the Secured Parties, which upon the filing of the financing statements
described in Section 4.1(l) shall be a valid and first priority perfected
security interest in the Loans forming a part of the Collateral and in the
Collateral in which a security interest may be perfected by filing, subject only
to Permitted Liens.

 



67

 

 

(b) Eligibility of Collateral. As of the Closing Date and each Cut-Off Date, (i)
the information contained in each Borrowing Notice delivered pursuant to Section
2.2, is an accurate and complete listing of all Collateral as of the related
Cut-Off Date and the information contained therein with respect to the identity
of such Collateral and the amounts owing thereunder is true, correct and
complete in all material respects as of the related Cut-Off Date, (ii) each such
Loan included in the Borrowing Base is an Eligible Loan, (iii) each such item of
Collateral is free and clear of any Lien of any Person (other than Permitted
Liens), (iv) with respect to each such item of Collateral, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in such
Collateral to the Administrative Agent as agent for the benefit of the Secured
Parties have been duly obtained, effected or given and are in full force and
effect and (v) the representations and warranties set forth in Section 4.2(a)
are true and correct with respect to each item of Collateral.

 

(c) No Fraud. Each Loan was originated or purchased without any fraud or
material misrepresentation by the applicable Originator or, to the best of the
Borrower’s knowledge, on the part of the Obligor.

 

Section 4.3. Representations and Warranties of the Initial Servicer.

 

The initial Servicer represents and warrants for the benefit of the Secured
Parties as follows as of the Closing Date, each Funding Date and as of each
other date provided under this Agreement or the other Transaction Documents on
which such representations and warranties are required to be (or deemed to be)
made:

 

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with all requisite organizational power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation, and is in good standing as a corporation and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, except where the failure to obtain such
approvals or licenses would not be reasonably expected to result in a Material
Adverse Effect.

 

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power and authority to (a) execute and deliver this
Agreement and the other Transaction Documents to which it is a party, and (b)
carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized by all necessary organizational action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party. This Agreement and each other Transaction Document to
which the Servicer is a party has been duly executed and delivered by the
Servicer.

 



68

 

 

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer enforceable against the Servicer, in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under the organizational
documents or any material Contractual Obligation of the Servicer, (ii) result in
the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement or (iii) violate in any material respect any Applicable Law.

 

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that would reasonably be expected to
have Material Adverse Effect.

 

(g) Consents. All approvals, authorizations, consents, orders, licenses or other
actions of any Person or of any Governmental Authority (if any) required for the
due execution, delivery and performance by the Servicer of this Agreement and
any other Transaction Document to which the Servicer is a party have been
obtained, except where the failure to obtain such approvals, authorizations,
consents, orders or licenses would not be reasonably expected to result in a
Material Adverse Effect.

 

(h) Reports Accurate. All Servicer Certificates, Servicing Reports, Borrowing
Notices, Borrowing Base Certificates and other written or electronic
information, notices, exhibits, financial statements, documents, books, records
or reports prepared or certified by the Servicer and furnished by the Servicer
to the Administrative Agent or any Lender in connection with this Agreement are
true, correct and complete in all material respects; provided that the Servicer
makes no representation as to the accuracy of any notice, financial statement or
other written information prepared by or on behalf of an Obligor which the
Servicer has forwarded to the Administrative Agent or any Lender in good faith
in accordance with the terms of this Agreement.

 

(i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Loans or the acquisition and re-underwriting
and servicing of the Loans, as applicable.

 



69

 

 

(j) Collections. The Servicer acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral are held and shall be held in
trust for the benefit of the Administrative Agent until transferred into, (x) in
respect of the Collateral (other than Collateral Account Loans), the U.S. Bank
Account and (y) in respect of Collateral Account Loans, the Collateral Account,
within two Business Days after receipt as required herein; provided, that
promptly (but in any event no later than 5:00 p.m. New York, New York time (4:00
p.m. Chicago, Illinois time) on such Business Day) upon deposit of all
Collections into the U.S. Bank Account, such Collections shall be remitted to
the Collection Account.

 

(k) Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any “bulk sales” act or similar law by the Servicer.

 

(l) Solvency. The Servicer is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent.

 

(m) Taxes. The Servicer has filed or caused to be filed all material tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all federal and other material Taxes required to
be paid or withheld by the Servicer and all material assessments made against it
or any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax (except for
Taxes that are not at the time due and payable or if the Servicer is contesting
the validity of such Taxes in good faith by appropriate proceedings).

 

(n) Security Interest. The Servicer will take such steps as are necessary to
ensure that the Borrower has Granted a security interest (as defined in the UCC
and all other Applicable Laws in each applicable jurisdiction) to the
Administrative Agent for the benefit of the Secured Parties, in the Collateral,
which is enforceable in accordance with Applicable Law upon execution and
delivery of this Agreement. Upon the filing of UCC-1 financing statements naming
the Administrative Agent for the benefit of the Secured Parties as secured party
and the Borrower as debtor, the Administrative Agent, on behalf of the Secured
Parties, shall have a valid and perfected first priority perfected security
interest in the Loans and that portion of the Collateral in which a security
interest may be perfected by filing (except for any Permitted Liens). All
filings (including, without limitation, such UCC filings) as are necessary for
the perfection of the Secured Parties’ security interest in the Loans and that
portion of the Collateral in which a security interest may be perfected by
filing have been (or prior to the applicable Advance, will be) made.

 

(o) Collection Accounts. The Servicer has not Granted and shall not Grant any
Person other than the Administrative Agent an interest in each of the U.S. Bank
Account, the Collection Account or the Collateral Account, other than any such
interest that has been terminated or fully and validly assigned to the
Administrative Agent on or prior to the date hereof.

 



70

 

 

(p) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer is
(i) a country, territory, organization, Person or entity named on an OFAC list;
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a “Non-Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a Person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 

(q) Environmental. To the knowledge of the Servicer, (i) each item of Mortgaged
Property is in compliance in all material respects with all applicable
Environmental Laws, (ii) no notice of violation of such laws has been issued by
any Governmental Authority, (iii) no action has been taken that would cause any
Mortgaged Property to not be in compliance with all Environmental Laws, and (iv)
no Hazardous Material is present at the Mortgaged Property such that the value,
use or operations of such Mortgaged Property is adversely affected.

 

(r) Compliance with Law. The Servicer has complied in all material respects with
all Applicable Laws to which it may be subject.

 

(s) The Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes.

 

Section 4.4. Representations and Warranties of the Lenders.

 

Each Lender hereby represents and warrants that it is a “Qualified Purchaser”
within the meaning of Section 2(a)(51) of the 1940 Act.

 

ARTICLE V.

GENERAL COVENANTS

 

Section 5.1. Affirmative Covenants of the Borrower.

 

From the date hereof until the Collection Date, the Borrower hereby covenants
and agrees as follows:

 

(a) Compliance with Laws. The Borrower will comply in all material respects with
all Applicable Laws, including those with respect to the Collateral or any part
thereof.

 

(b) Preservation of Company Existence. The Borrower will preserve and maintain
its company existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing as a limited
liability company in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification has
had, or would reasonably be expected to have, a Material Adverse Effect.

 



71

 

 

(c) Performance and Compliance with Collateral. The Borrower will, at its
expense, timely and fully perform and comply (or cause the Original Seller to
perform and comply pursuant to the applicable assignment agreement) in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Collateral and all other agreements related to such
Collateral.

 

(d) Keeping of Records and Books of Account. The Borrower will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable (as determined by the Servicer on behalf of the Borrower in accordance
with the Credit and Collection Policy and the Servicing Standard) for the
collection of all or any portion of the Collateral.

 

(e) Protection of Interest in Collateral. With respect to each item of
Collateral acquired by the Borrower, the Borrower will (i) acquire such
Collateral pursuant to and in accordance with the terms of the Transfer
Documents, (ii) (at the Servicer’s expense) take all action necessary to
perfect, protect and more fully evidence the Borrower’s ownership of such
Collateral free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including (A) filing and maintaining (at the Servicer’s
expense), effective financing statements against the Original Seller in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices, and (B)
executing or causing to be executed such other instruments or notices as may be
necessary or appropriate, (iii) permit the Administrative Agent, any Successor
Servicer or their respective agents or representatives to visit the offices of
the Borrower during normal office hours and upon reasonable notice examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters (provided that only
one such visit per year shall be at the Borrower’s expense, unless a Termination
Event has occurred and is continuing), and (iv) take all additional action that
the Administrative Agent may reasonably request to perfect, protect and more
fully evidence the respective interests of the parties to this Agreement in the
Collateral.

 

(f) Deposit of Collections. The Borrower shall promptly (but in no event later
than two Business Days after receipt) deposit all Collections received by the
Borrower in respect of the (i) all Collateral (other than the Collateral Account
Loans) into the U.S. Bank Account, provided, that promptly (but in any event no
later than 5:00 p.m. New York, New York time (4:00 p.m. Chicago, Illinois time)
on such Business Day) upon deposit of all Collections into the U.S. Bank
Account, such Collections shall be remitted to the Collection Account and (ii)
all Collateral Account Loans into the Collateral Account.

 

(g) Special Purpose Entity. The Borrower shall be in compliance with the Special
Purpose Entity requirements set forth in Section 4.1(s).

 



72

 

 

(h) Termination Events. The Borrower will provide the Administrative Agent and
each Lender with prompt written notice of the occurrence of each Termination
Event and each Unmatured Termination Event of which the Borrower has knowledge
or has received notice (unless such notice was sent by the Administrative
Agent). In addition, no later than three Business Days following the Borrower’s
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event, the Borrower will provide to the Administrative Agent and
each Lender a written statement of a Responsible Officer of the Borrower setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto.

 

(i) Taxes. The Borrower will file all appropriate federal and other material tax
returns and pay any and all federal and other material Taxes (other than the
amount of any Taxes the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower).

 

(j) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Collateral, pay transaction expenses related hereto or to make
distributions to its members in accordance with the terms hereof.

 

(k) Obligor Notification Forms. The Borrower shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the direction of the
Administrative Agent following the declaration or occurrence of a Termination
Event or an Unmatured Termination Event that has not been otherwise waived)
Obligor notification forms to give notice to the Obligors of the Administrative
Agent’s interest in the Collateral on behalf of the Secured Parties and the
obligation to make payments as directed by the Administrative Agent, to the
extent permitted in the Underlying Instruments.

 

(l) Borrower’s Collateral. With respect to each item of Collateral Granted to
the Administrative Agent, for the benefit of the Secured Parties, the Borrower
will (i) take all action necessary to perfect, protect and more fully evidence
the Grant of the security interest in such Collateral to the Administrative
Agent, for the benefit of the Secured Parties, including (A) filing and
maintaining (at the Servicer’s expense), effective financing statements against
the Borrower in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (ii) take all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in such Collateral.

 

(m) Notices. The Borrower will furnish to the Administrative Agent (on behalf of
the Secured Parties):

 

(i) Income Tax Liability. Within ten (10) Business Days after the receipt by the
Borrower or Servicer of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments to the Tax liability of the Borrower or the Servicer which equal or
exceed $1,000,000 in the aggregate, telephonic or facsimile notice (confirmed in
writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;

 



73

 

 

(ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Borrower;

 

(iii) Representations and Warranties. Promptly upon receiving knowledge of the
same, and also to each Lender, notification that any of the representations and
warranties set forth in Section 4.1 or Section 4.2 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Administrative Agent and each Lender a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Administrative
Agent and each Lender in the manner set forth in the preceding sentence before
any Funding Date of any facts or circumstances within the knowledge of the
Borrower which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;

 

(iv) Proceedings. As soon as possible and in any event within three Business
Days after the Borrower receives notice or obtains knowledge thereof, notice of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which could
reasonably be expected to have a Material Adverse Effect, provided that
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Administrative Agent’s interest in the Collateral on behalf of
the Secured Parties, or the Borrower, the Servicer, the Original Seller or any
of their Affiliates in excess of $1,000,000 or more shall be deemed to be
material for purposes of this Section 5.1(m); and

 

(v) Notice of Material Events. Promptly upon becoming aware thereof, notice of
any other event or circumstances that, in the sole reasonable judgment of the
Borrower, is reasonably likely to have a Material Adverse Effect.

 

(n) Compliance with Transaction Documents. The Borrower will comply in all
material respects with the terms of this Agreement and the other Transaction
Documents to which it is a party.

 

(o) Other. The Borrower will furnish to the Administrative Agent and each Lender
promptly, from time to time, such other information, documents, records or
reports respecting the Collateral or the condition or operations, financial or
otherwise, of the Borrower as the Administrative Agent and each Lender may from
time to time reasonably request in order to protect the interests of the Secured
Parties under or as contemplated by this Agreement including, without
limitation, the financial statements of the Obligors. Following advance written
notice to the Borrower, the Administrative Agent, on behalf of the Lenders, may
audit the books and records of the Borrower; provided that any such audit shall
(i) occur no more frequently than once during any 12-month period, (ii) occur
only during normal business hours and (iii) be subject to the Borrower’s normal
security and confidentiality procedures. Notwithstanding anything to the
contrary set forth in the preceding sentence, upon the occurrence and
continuation of a Termination Event or an Unmatured Termination Event, the
Administrative Agent may audit the books and records of the Borrower without
limitation and at its discretion. The Borrower shall be responsible for all
reasonable and documented expenses resulting from any audit conducted pursuant
to this Section 5.1(o).

 



74

 

 

Section 5.2. Negative Covenants of the Borrower.

 

From the date hereof until the Collection Date, the Borrower hereby covenants
and agrees as follows:

 

(a) Other Business. The Borrower will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents or incidental or
ancillary thereto, (ii) incur any Indebtedness, obligation, liability or
contingent obligation of any kind other than pursuant or permitted by this
Agreement, or (iii) form any Subsidiary or make any Investment in any other
Person (other than any equity or other securities retained pursuant to Section
6.5).

 

(b) Collateral Not to be Evidenced by Instruments. The Borrower will take no
action to cause any Loan that is not, as of the Closing Date or the related
Cut-Off Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan and as may
otherwise be required under the applicable Underlying Instruments, unless the
Instrument is promptly delivered to U.S. Bank together with an Indorsement in
blank.

 

(c) Security Interests. Except as otherwise permitted herein and in respect of
any Discretionary Sale, the Borrower will not sell, pledge, assign or transfer
to any other Person, or Grant, create, incur, assume or suffer to exist any Lien
on any Collateral, whether now existing or hereafter transferred hereunder, or
any interest therein, and the Borrower will not sell, pledge, assign or suffer
to exist any Lien (except for Permitted Liens) on its interest in the
Collateral. The Borrower will promptly notify the Administrative Agent and each
Lender of the existence of any Lien on any Collateral and the Borrower shall
defend the right, title and interest of the Administrative Agent as agent for
the benefit of Secured Parties in, to and under the Collateral against all
claims of third parties; provided, however, that nothing in this Section 5.2(c)
shall prevent or be deemed to prohibit the Borrower from suffering to exist
Permitted Liens upon any of the Collateral.

 

(d) Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein (other
than as permitted pursuant to this Agreement).

 



75

 

 

(e) Deposits to Special Accounts. The Borrower will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Collection
Account cash or cash proceeds other than Collections in respect of the
Collateral.

 

(f) Distributions. The Borrower may make distributions at any time so long as
(i) no Termination Event or Unmatured Termination Event has occurred and is
continuing and (ii) the Borrower is in pro forma compliance with all covenants
set forth herein as evidenced by a Borrowing Base Certificate and covenant
compliance certificate in form and substance acceptable to the Administrative
Agent delivered on the date of any such distribution.

 

(g) Change of Name or Location of Loan Files. The Borrower shall not (x) change
its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps the records from the
location referred to in Section 11.2, or change the jurisdiction of its
organization, or (y) move, or consent to U.S. Bank or the Servicer moving, the
Loan Files from the location thereof on the Closing Date, unless, in each case,
the Borrower has given at least thirty (30) days’ written notice (or such
shorter notice period agreed to in writing by the Administrative Agent) to the
Administrative Agent and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Administrative Agent on behalf of the Secured Parties, in the
Collateral.

 

(h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by any Transfer Document
in any manner other than as a sale of the Collateral by the Original Seller to
the Borrower.

 

(i) ERISA Matters. The Borrower will not establish or permit any ERISA Affiliate
to establish any Benefit Plan or Multiemployer Plan.

 

(j) Organizational Documents. The Borrower will not amend its limited liability
company agreement, without the prior written consent of the Administrative
Agent.

 

(k) Changes in Payment Instructions to Obligors. The Borrower will not terminate
any of (i) the U.S. Bank Account, (ii) the Collection Account or (iii) the
Collateral Account or make any change, or permit the Servicer or the Original
Seller to make any change, in its instructions to Obligors or agents, as
applicable, regarding payments to be made with respect to the Collateral (other
than in connection with the removal of Collateral Account Loans from the
Collateral Account pursuant to Section 2.16(a)) to each of the U.S. Bank
Account, the Collection Account or the Collateral Account, unless the
Administrative Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld).

 

(l) Extension or Amendment of Collateral. The Borrower will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify, or
permit the Servicer to extend, amend or otherwise modify, the terms of any Loan
(including the Related Security).

 

Section 5.3. Affirmative Covenants of the Servicer.

 

From the date hereof until the Collection Date:

 



76

 

 

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Law, including those with respect to the Collateral or any part
thereof.

 

(b) Preservation of Company Existence. The Servicer will preserve and maintain
its organizational existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company and as a corporation, respectively, in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(c) Obligations and Compliance with Collateral. The Servicer will duly fulfill
and comply in all material respects with all obligations on the part of the
Borrower to be fulfilled or complied with under or in connection with the
Collateral and, except as permitted herein, will do nothing to impair the rights
of the Administrative Agent for the benefit of the Secured Parties, or of the
Secured Parties in, to and under the Collateral.

 

(d) Keeping of Records and Books of Account.

 

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable (as determined by the Servicer in accordance
with the Credit and Collection Policy and the Servicing Standard) for the
collection of all Collateral and the identification of the Collateral.

 

(ii) The Servicer shall permit the Administrative Agent, each Lender or their
respective agents or representatives, to visit the offices of the Servicer
during normal office hours and upon reasonable notice and examine and make
copies of all documents, books, records and other information concerning the
Collateral and discuss matters related thereto with any of the officers or
employees of the Servicer having knowledge of such matters; provided that any
such visits shall be limited to only one such visit per year shall be at the
Borrower’s expense, unless a Termination Event has occurred and is continuing.

 

(iii) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral with a
legend, reasonably acceptable to the Administrative Agent, describing the Grant
of a security interest from the Borrower to the Administrative Agent for the
benefit of the Secured Parties hereunder.

 

(e) Preservation of Security Interest. The Servicer (at its own expense) will
file or cause to be filed such financing and continuation statements and any
other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Administrative Agent for the benefit of the
Secured Parties in, to and under the Loans and that portion of the Collateral in
which a security interest may be perfected by filing.

 



77

 

 

(f) Credit and Collection Policy. The Servicer will (i) comply in all material
respects with the Credit and Collection Policy in regard to the Collateral, and
(ii) furnish to the Administrative Agent and each Lender, prior to its effective
date, prompt written notice of any material change in or to the calculation of
Risk Rating or the Risk Rating scale in the Credit and Collection Policy. The
Servicer will not agree to or otherwise permit to occur any change in or to the
calculation of Risk Rating or the Risk Rating scale in the Credit and Collection
Policy that is likely to have a Material Adverse Effect without the prior
written consent of the Administrative Agent and each Lender (which consent shall
not be unreasonably withheld, delayed or conditioned); provided, however, that
no such written consent shall be required from the Administrative Agent or any
Lender in connection with any change mandated by Applicable Law or a
Governmental Authority.

 

(g) Termination Events. The Servicer will provide the Administrative Agent and
each Lender with prompt written notice of the occurrence of each Termination
Event and each Unmatured Termination Event of which the Servicer has knowledge
or has received notice (unless such notice was sent by the Administrative
Agent). In addition, no later than three Business Days following the Servicer’s
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event, the Servicer will provide to the Administrative Agent and
each Lender a written statement of the chief financial officer or chief
accounting officer or chief operating officer of the Servicer setting forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.

 

(h) Taxes. The Servicer will file all appropriate federal and other material tax
returns and pay any and all required federal and other material Taxes on the
Servicer (other than the amount of any Taxes the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Servicer).

 

(i) Other. The Servicer will promptly furnish to the Administrative Agent and
each Lender such other information, documents, records or reports respecting the
Collateral or the condition or operations, financial or otherwise, of the
Borrower or the Servicer as the Administrative Agent, and each Lender may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, each Lender or the other Secured Parties under or as
contemplated by this Agreement.

 

(j) Proceedings. The Servicer will furnish to the Administrative Agent and each
Lender notice promptly and in any event within three Business Days after any
executive officer of the initial Servicer receives notice or obtains knowledge
thereof, of any settlement of, judgment (including a judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy litigation, material action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which could reasonably be expected to have a Material
Adverse Effect.

 

(k) Deposit of Collections. The Servicer shall promptly (but in no event later
than two Business Days after receipt) deposit any and all Collections received
by the Borrower or the Servicer in respect of (i) all Collateral (other than the
Collateral Account Loans) into the U.S. Bank Account, provided, that promptly
(but in any event no later than 5:00 p.m. New York, New York time (4:00 p.m.
Chicago, Illinois time) on such Business Day) upon deposit of all Collections
into the U.S. Bank Account, such Collections shall be remitted to the Collection
Account and (ii) the Collateral Account Loans into the Collateral Account. The
Servicer shall direct all Obligors or agents, as applicable, to make payments
with respect to (i) each Loan (other than Collateral Account Loans) and Related
Property directly into the U.S. Bank Account on or prior to the date of
acquisition by the Borrower of such Loan, provided, that promptly (but in any
event no later than 5:00 p.m. New York, New York time (4:00 p.m. Chicago,
Illinois time) on such day) upon deposit of all payments with respect to each
Loan (other than Collateral Account Loans) and Related Property into the U.S.
Bank Account, such payments shall be remitted to the Collection Account and (ii)
each Collateral Account Loan and Related Property directly into the Collateral
Account on or prior to the date such Collateral Account Loan is credited to the
Collateral Account.

 



78

 

 

(l) Collection Account. The Servicer will maintain exclusive ownership, dominion
and control of the Collection Account and shall not Grant the right to take
dominion and control of the Collection Account to any Person, except to the
Administrative Agent and each Lender as contemplated by this Agreement.

 

(m) Loan Register. The Servicer shall maintain with respect to each Noteless
Loan a register (each, a “Loan Register”) in which it will record (v) the amount
of such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor, (y) the date of origination of
such Loan and (z) the maturity date of such Loan.

 

(n) Special Purpose Entity Requirements. The initial Servicer shall not take any
action that would cause the Borrower to fail to be in compliance with the
Special Purpose Entity requirements set forth in Section 4.1(s).

 

(o) [Reserved].

 

(p) Notices. The Servicer will furnish to the Administrative Agent prior written
notice of any changes to the name or location of its principal place of business
or chief executive office.

 

Section 5.4. Negative Covenants of the Servicer.

 

From the date hereof until the Collection Date.

 

(a) Deposits to Special Accounts. The Servicer will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Collection
Account cash or cash proceeds other than Collections in respect of the
Collateral.

 

(b) Mergers, Acquisition, Sales, etc. The initial Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the initial Servicer
is the surviving entity and unless:

 

(i) the initial Servicer has delivered to the Administrative Agent and each
Lender an Officer’s Certificate stating that any such consolidation, merger,
conveyance or transfer complies with this Section 5.4 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of any supplemental agreement executed in connection
therewith, an Opinion of Counsel, that such supplemental agreement is legal,
valid and binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;

 



79

 

 

(ii) the initial Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender at
least 30 days prior to the closing date of the transaction; and

 

(iii) after giving effect thereto, no Unmatured Termination Event or Termination
Event shall have occurred.

 

(c) Change of Name or Location of Loan Files. The Servicer shall not (x) change
its name, move the location of its principal place of business and chief
executive office, (y) change the offices where it keeps records concerning the
Collateral from the location referred to in Section 11.2, or change the
jurisdiction of its formation, or (z) move, or consent to U.S. Bank moving, the
Loan Files from the location thereof on the Closing Date, unless the Servicer
has given at least thirty (30) days’ written notice to the Administrative Agent
and has taken all actions required under the UCC of each relevant jurisdiction
in order to continue the first priority perfected security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral.

 

(d) Change in Payment Instructions to Obligors. The Servicer will not terminate
any of (i) the U.S. Bank Account, (ii) the Collection Account or (iii) the
Collateral Account or make any change in its instructions to Obligors or agents,
as applicable, regarding payments to be made to the Borrower or the Servicer or
payments to be made to each of the U.S. Bank Account, the Collection Account or
the Collateral Account (other than payments to be made in respect of Collateral
Account Loans removed or to be removed from the Collateral Account pursuant to
Section 2.16(a)), unless the Administrative Agent has consented to such
addition, termination or change.

 

(e) Extension or Amendment of Loans. The Servicer will not, except as otherwise
permitted in Section 6.4(a), extend, amend or otherwise modify the terms of any
Loan (including the Related Security).

 

(f) Taxable Mortgage Pool Matters. The Servicer will manage the portfolio and
advise the Borrower with respect to purchases of Loans so as to not at any time
allow the sum of the Outstanding Loan Balances of all Loans owned by the
Borrower and that are principally secured by an interest in real property
(within the meaning of United States Treasury Regulations Section
301.7701(i)-1(d)(3)) to exceed 35% of the Aggregate Outstanding Loan Balance.

 

(g) Taxes. The Servicer shall not elect to (and shall take any and all actions
so that the Borrower does not elect to) treat the Borrower as a corporation for
U.S. federal income tax purposes.

 

 

80

 



 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.1. Designation of the Servicer.

 

(a) Initial Servicer. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Servicer hereunder
from time to time in accordance with this Section 6.1. Until the Administrative
Agent gives to Golub BDC a Servicer Termination Notice, Golub BDC is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and responsibilities of, the Servicer pursuant to the terms hereof.

 

(b) Successor Servicer. Upon the Servicer’s receipt of a Servicer Termination
Notice from the Administrative Agent pursuant to Section 6.11, the Servicer
agrees that it will terminate its activities as Servicer hereunder in a manner
that the Administrative Agent believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best efforts to assist the successor
Servicer in assuming such obligations.

 

(c) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent (and such consent not to be unreasonably withheld),
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided, however, that (i) the Servicer shall remain liable for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof without regard to any subcontracting arrangement and (ii) any such
subcontract shall be terminable upon the occurrence of a Servicer Default.

 

(d) Servicing Programs. In the event that the Servicer uses any software program
in servicing the Collateral that it licenses from a third party, the Servicer
shall use its best efforts to obtain, either before the Closing Date or as soon
as possible thereafter, whatever licenses or approvals are necessary to allow
the Servicer (or, solely in the case of a Servicer Default, the Administrative
Agent) to use such program and to allow the Servicer to assign such licenses to
the Successor Servicer appointed as provided in this Agreement.

 

Section 6.2. Duties of the Servicer.

 

(a) Appointment. The Borrower hereby appoints the Servicer as its agent, as from
time to time designated pursuant to Section 6.1, to service the Collateral and
enforce its rights in, to and under such Collateral. In order to facilitate the
servicing of the Collateral, the Administrative Agent does authorize Golub BDC
to perform the duties of the Servicer under this Agreement and the other
Transaction Documents. The Servicer hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto as set forth herein.
The Servicer and the Borrower hereby acknowledge that the Administrative Agent,
each Lender and the other Secured Parties are third party beneficiaries of the
obligations undertaken by the Servicer hereunder. Notwithstanding any other
provision herein, neither the Servicer nor the Borrower are required to take any
action, pursuant to this Agreement and the other Transaction Documents, that
they are not otherwise permitted to take under the Underlying Instruments.

 



81

 

 

(b) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect on the Collateral from time to time, all in
accordance with Applicable Law, the Credit and Collection Policy and the
Servicing Standard. Without limiting the foregoing, the duties of the Servicer
shall include the following:

 

(i) preparing and submitting claims to, and acting as post-billing liaison with,
Obligors on each Loan;

 

(ii) maintaining all necessary servicing records with respect to the Collateral
and providing such reports to the Administrative Agent and each Lender in
respect of the servicing of the Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Administrative Agent and each Lender may reasonably request;

 

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

 

(iv) promptly delivering to the Administrative Agent, the Borrower or each
Lender, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent, the Borrower or each Lender may from time to time
reasonably request;

 

(v) identifying each Loan clearly and unambiguously in its servicing records to
reflect that such Loan is owned by the Borrower and that the Borrower is
Granting a security interest in such Loan to the Administrative Agent for the
benefit of the Secured Parties pursuant to this Agreement;

 

(vi) notifying the Administrative Agent and each Lender of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (1) that
is or is threatened in writing to be asserted by an Obligor with respect to any
Loan (or portion thereof) of which it has knowledge or has received written
notice; or (2) that is reasonably expected to have a Material Adverse Effect;

 

(vii) providing prompt written notice to the Administrative Agent and each
Lender, prior to the effective date thereof, of any changes in the Credit and
Collection Policy that would be reasonably expected to have a Material Adverse
Effect;

 

(viii) delivering the Loan Files to U.S. Bank;

 

(ix) maintaining the perfected security interest of the Administrative Agent,
for the benefit of the Secured Parties, in the Collateral (subject in all cases
to Permitted Liens); and

 



82

 

 

(x) making payments or deposits pursuant to the terms hereof and in reliance
upon the Servicing Report.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Loan, the
Servicer shall perform its servicing duties hereunder only to the extent a
lender under the related loan syndication Underlying Instruments has the right
to do so.

 

(c) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, each Lender and the other Secured Parties of their
rights hereunder shall not release the Servicer, any Originator or the Borrower
from any of their duties or responsibilities with respect to the Collateral. The
Administrative Agent, each Lender and the other Secured Parties shall not have
any obligation or liability with respect to any Collateral, nor shall any of
them be obligated to perform any of the obligations of the Servicer hereunder.

 

Section 6.3. Authorization of the Servicer.

 

(a) Each of the Borrower, the Administrative Agent, each Lender and each Lender
hereby authorizes the Servicer (including any successor thereto) to take any and
all reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and, except as otherwise permitted in the
Transaction Documents, not inconsistent with the Grant by the Borrower to the
Administrative Agent for the benefit of the Secured Parties hereunder, to
collect all amounts due under any and all Collateral, including, without
limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Administrative Agent for the
benefit of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral. In no event shall the
Servicer be entitled to make the Administrative Agent, the Lenders or the other
Secured Parties a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s and each Lender’s consent.

 

(b) After the declaration of the Termination Date pursuant to Section 8.2(a), at
the direction of the Administrative Agent, the Servicer shall take such action
as the Administrative Agent may deem necessary or advisable to enforce
collection of the Collateral; provided, that (i) the Servicer shall not be
required to take any action hereunder at the request of the Administrative Agent
if the taking of such action, in the reasonable determination of the Servicer
would be in violation of any Applicable Law or Underlying Instruments; and (ii)
the Administrative Agent may, at any time that a Termination Event or Unmatured
Termination Event has occurred and is continuing, notify any Obligor with
respect to any Collateral of the Grant to the Administrative Agent for the
benefit of the Secured Parties and direct that payments of all amounts due or to
become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral, and adjust, settle or compromise
the amount or payment thereof subject to the applicable provisions of this
Agreement.

 



83

 

 

Section 6.4. Collection of Payments; Accounts.

 

(a) Collection Efforts, Modification of Collateral. The Servicer will use
commercially reasonable efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loans included in the
Collateral as and when the same become due in accordance with the Credit and
Collection Policy and the Servicing Standard. The Servicer may not waive, modify
or otherwise vary any provision of an item of Collateral in any manner contrary
to the Credit and Collection Policy or the Servicing Standard.

 

(b) Payments to Account. On or before (i) with respect to each Loan (other than
any Collateral Account Loan) added to the Collateral, the applicable Cut-Off
Date of such Loan and (ii) with respect to each Collateral Account Loan, the
date such Collateral Account Loan is credited to the Collateral Account, the
Servicer shall have instructed all Obligors or agents, as applicable, to make
all payments directly to, (x) in respect of the Collateral (other than
Collateral Account Loans), the U.S. Bank Account and (y) in respect of
Collateral Account Loans, the Collateral Account; provided, however, that the
Servicer is not required to so instruct any Obligor which is solely a guarantor
unless and until the Servicer calls on the related guaranty; provided, further,
that promptly (but in any event no later than 5:00 p.m. New York, New York time
(4:00 p.m. Chicago, Illinois time) on such day) upon deposit of all payments
into the U.S. Bank Account such payments shall be remitted to the Collection
Account.

 

(c) Accounts. Each of the parties hereto hereby agrees that (i) each Account
shall be deemed to be a Securities Account and (ii) except as otherwise
expressly provided herein, the Administrative Agent shall be exclusively
entitled to exercise the rights that comprise each Financial Asset held in each
Account. Each of the parties hereto hereby agrees to cause the Administrative
Agent or any other Securities Intermediary that holds any money or other
property for the Borrower in an Account to agree with the parties hereto that
(A) the cash and other property is to be treated as a Financial Asset under
Article 8 of the UCC and (B) the “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110 of the UCC) for that purpose shall be the
State of New York. In no event may any Financial Asset held in any Account be
registered in the name of, payable to the order of, or specially Indorsed to,
the Borrower, unless such Financial Asset has also been Indorsed in blank or to
Administrative Agent or other Securities Intermediary that holds such Financial
Asset in such Account.

 

(d) Establishment of the Accounts. The Servicer shall cause to be established,
on or before the Closing Date, (i) with the Administrative Agent, and maintained
in the name of the Borrower, subject to the lien of the Administrative Agent, a
segregated corporate trust account entitled “Collection Account for Golub
Capital BDC Revolver Funding LLC, subject to the lien of PrivateBank, as
Administrative Agent for the Secured Parties” (the “Collection Account”), (ii)
with U.S. Bank, and maintained in the name of the Borrower, subject to the lien
of the Administrative Agent, a segregated corporate trust account entitled
“Collateral Account for Golub Capital BDC Revolver Funding LLC, subject to the
lien of The PrivateBank and Trust Company, as Administrative Agent for the
Secured Parties” (the “Collateral Account”) and (iii) the U.S. Bank Account.

 



84

 

 

(e) Use of the Collection Account. The Borrower may request that the Servicer
withdraw funds from each of the U.S. Bank Account and the Collection Account at
any time or from time to time and disburse such funds as the Borrower may
direct, so long as at the time of such withdrawal or disbursement and after
giving effect thereto: (i) the Availability is greater than or equal to zero,
(ii) the representations and warranties contained in Section 4.1 and Section 4.2
hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date, (iii) no Termination Event shall have
occurred and be continuing and the Facility Termination Date shall not have
occurred and (iv) such withdrawal or disbursement shall be in compliance with
this Agreement including, without limitation, (x) for payment of any fees or
expenses of the Borrower due and owing hereunder and (y) to fund any commitments
on any Revolving Loans. Lenders and the Administrative Agent authorize the
Servicer to make such withdrawals and disbursements. Borrower hereby irrevocably
authorizes and directs the Lenders, acting through the Administrative Agent, to
charge from time to time the Collection Account for amounts not paid when due
(after the passage of any applicable grace period) to the Administrative Agent
for the benefit of the Lenders hereunder.

 

(f) Underlying Instruments. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of U.S. Bank nor any
securities intermediary shall be under any duty or obligation in connection with
the acquisition by the Borrower to the Administrative Agent, of any Loan in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Underlying Instruments, or otherwise to examine
the Underlying Instruments, in order to determine or compel compliance with any
applicable requirements of or restrictions on transfer (including without
limitation any necessary consents). Pursuant to the Collateral Custodian
Agreement, U.S. Bank shall hold any Underlying Instruments delivered to it
evidencing any Loans pledged to the Administrative Agent hereunder as custodial
agent for any Secured Parties in accordance with the terms of this Agreement.

 

(g) Adjustments. If (i) the Servicer makes a deposit into an Account in respect
of a Collection of a Loan and such Collection was received by the Servicer in
the form of a check that is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into such
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

Section 6.5. Equity Securities.

 

The Servicer may, consistent with the Servicing Standard, sell or otherwise
transfer, or if it deems advisable to maximize recoveries, hold any defaulted
Loan, equity or other securities received by the Borrower in connection with a
default, workout, restructuring or plan of reorganization or similar event under
a Loan; provided, however, under no circumstance may the Borrower acquire an
interest in a non-U.S. entity equal to or greater than 50% or take any other
action that would cause it to become the majority beneficial owner of a non-U.S.
entity.

 



85

 

 

Section 6.6. Servicing Compensation.

 

The Servicer shall not be entitled to receive compensation for its servicing
activities hereunder other than with respect to the Servicing Fee.

 

Section 6.7. Reports.

 

(a) Borrowing Notice. On each Funding Date, on each reduction of Advances
Outstanding pursuant to Section 2.4(b), the Borrower (and the Servicer on its
behalf) will provide a Borrowing Notice and a Borrowing Base Certificate, each
updated as of such date, to the Administrative Agent and each Lender; provided,
that such Borrowing Base calculation shall not include any Principal Collections
removed or to be removed from the U.S. Bank Account at any time during such
Funding Date (other than Principal Collections remitted to the Collection
Account pursuant to the automatic sweep described in Section 2.9(a)), regardless
of the time of day the Borrowing Base certificate is submitted; provided,
further, for the avoidance of doubt, that the Borrower shall cause all Principal
Collections so included in the foregoing Borrowing Base calculation to be
remitted to the Collection Account pursuant to the automatic sweep described in
Section 2.9(a). A Borrowing Base Certificate shall not be required to be
delivered in accordance with the preceding sentence so long as Availability
under the Borrowing Base is greater than $5,000,000.

 

(b) Servicing Report. On each Reporting Date, the Servicer will provide to the
Borrower, the Administrative Agent, and each Lender, a monthly statement
including a Borrowing Base, calculated as of the most recent Determination Date
(a “Servicing Report”), with respect to the related calendar month, signed by a
Responsible Officer of the Servicer and the Borrower and substantially in the
form of Exhibit C, and which shall include a certification by such Responsible
Officer that no Termination Event or Unmatured Termination Event has occurred.

 

(c) Borrower Financial Statements. The Servicer will submit to the
Administrative Agent and each Lender, (A) within 60 days after the end of the
Borrower’s fiscal quarters (excluding the fiscal quarter ending on the date
specified in clause (B)), commencing December 31, 2013, consolidated unaudited
financial statements of the Borrower for the most recent fiscal quarter and a
covenant compliance certificate in form and substance acceptable to the
Administrative Agent, and (B) within 120 days after the end of each fiscal year,
commencing with the fiscal year ended September 30, 2014, consolidated unaudited
financial statements of the Borrower, together with a consolidating balance
sheet and income statement of Golub Capital BDC, Inc. that is accompanied by a
procedures report (in form and substance satisfactory to the Administrative
Agent) prepared by a firm of nationally recognized public accountants. The
parties hereto agree that McGladrey LLP shall be deemed to be nationally
recognized for the purposes of this Section 6.7(c).

 



86

 

 

(d) Valuation Report. On the first Reporting Date after the end of each of the
Borrower’s fiscal quarters, commencing December 31, 2013, the Servicer will
provide to the Borrower, the Administrative Agent and each Lender a quarterly
statement of the fair market value of each Collateral Account Loan, together
with supporting calculations attached thereto (a “Valuation Report”), prepared
in accordance with the Credit and Collection Policy and the Servicing Standard
and in form and substance satisfactory to the Administrative Agent.

 

(e) Notwithstanding anything to the contrary contained herein, information
required to be delivered or submitted to any Secured Party pursuant to this
Article VI shall be deemed to have been delivered on the date on which such
information is posted on Intralinks (or other replacement) website to which the
Administrative Agent and Lenders have access, and such Secured Party has been
notified of such posting, or upon receipt of such information through e-mail or
another delivery method acceptable to the Administrative Agent.

 

Section 6.8. Annual Statement as to Compliance.

 

The Servicer will provide to the Administrative Agent and each Lender, within
120 days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on December 31, 2013, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Default has occurred.

 

Section 6.9. Limitation on Liability of the Servicer and Others.

 

Except as provided herein, the Servicer shall not be under any liability to the
Administrative Agent, each Lender, the other Secured Parties or any other Person
for any action taken or for refraining from the taking of any action pursuant to
this Agreement whether arising from express or implied duties under this
Agreement; provided, however, notwithstanding anything to the contrary contained
herein nothing shall protect the Servicer against any liability that would
otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.

 

Section 6.10. The Servicer Not to Resign.

 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Servicer shall be evidenced as to clause (i)
above by an Opinion of Counsel to such effect delivered to the Administrative
Agent and each Lender. No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 6.2.

 



87

 

 

Section 6.11. Servicer Defaults.

 

If any one of the following events (a “Servicer Default”) shall occur:

 

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Collections) as required by this Agreement which
continues unremedied for a period of three Business Days;

 

(b) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or the other Transaction Documents to which the Servicer is a
party and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent or any Lender and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(c) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) with respect to any recourse debt or other
obligations, which debt or other obligations are in excess of $5,000,000,
individually or in the aggregate, or the occurrence of any event or condition
that has resulted in the acceleration of such recourse debt or other
obligations, whether or not waived;

 

(d) an Insolvency Event shall occur with respect to the Servicer;

 

(e) the Servicer fails in any material respect to comply with the Credit and
Collection Policy and the Servicing Standard regarding the servicing of the
Collateral and the same continues unremedied for a period of thirty (30) days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent or any Lender and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(f) the Servicer consents to or otherwise permits to occur, without the prior
written consent of the Administrative Agent and each Lender, any material
amendment, modification, change, supplement or rescission (any of the foregoing
an “amendment” for purposes of this Section 6.11(f)) of or to the calculation of
Risk Rating or the Risk Rating scale in the Credit and Collection Policy that
could reasonably be expected to have a Material Adverse Effect, and the Servicer
fails to obtain the written consent of the Administrative Agent within ten (10)
Business Days after notice of such amendment has been delivered to the
Administrative Agent (which notice shall be delivered by the Servicer within
seven (7) days after the effectiveness of such amendment and which consent shall
not be unreasonably withheld, delayed or conditioned); provided, however, that
no such written consent shall be required in connection with an amendment
mandated by any Applicable Law or Governmental Authority;

 

(g) Golub BDC or an Affiliate thereof shall cease to be the Servicer;

 

(h) any failure by the Servicer to deliver any required Servicing Report or
other Required Reports hereunder on or before the date occurring three Business
Days after the date such report is required to be made or given, as the case may
be, under the terms of this Agreement;

 



88

 

 

(i) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Administrative Agent, any Lender or the other Secured
Parties and which continues to be unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Administrative Agent or any Lender and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

 

(j) any financial or other information reasonably requested by the
Administrative Agent or any Lender is not provided within thirty (30) days
following the Servicer’s receipt of such request;

 

(k) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of United States $5,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than 60 consecutive
days without a stay of execution; or

 

(l) any change in the control of the Servicer that takes the form of a merger or
consolidation that does not comply with the provisions of Section 5.4(b);

 

then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied at the expiration of any
applicable cure period, the Administrative Agent, by written notice to the
Servicer (a “Servicer Termination Notice”), may terminate all of the rights and
obligations of the Servicer as Servicer under this Agreement.

 

Section 6.12. Appointment of Successor Servicer.

 

(a) On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 6.11, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Servicer
Termination Notice or otherwise specified by the Administrative Agent in writing
or, if no such date is specified in such Servicer Termination Notice or
otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent.  The Administrative Agent may
at any time following delivery of a Servicer Termination Notice in its sole
discretion, appoint an Approved Replacement Servicer as the Servicer hereunder,
and such Person shall on such date assume all related obligations of the
Servicer hereunder, and all related authority and power of the Servicer under
this Agreement shall pass to and be vested in such other Person. As compensation
therefor, such successor servicer shall be entitled to a servicing fee in an
amount not to exceed the Servicing Fee (unless the Borrower provides its prior
written consent, such consent not to be unreasonably withheld) to be agreed upon
by the Administrative Agent, each Lender and such successor servicer, together
with other servicing compensation related to the Loans serviced by it in the
form of assumption fees, late payment charges or otherwise as provided herein;
including, without limitation, Transition Expenses. The Administrative Agent
shall as promptly as possible appoint an Approved Replacement Servicer as the
successor servicer (together with each other Person appointed as successor
servicer, a “Successor Servicer”), and each such Successor Servicer shall accept
its appointment by a written assumption in a form acceptable to the
Administrative Agent and each Lender.  In the event that a Successor Servicer
has not accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than United States $50,000,000 and whose regular business
includes the servicing of Collateral, as the Successor Servicer hereunder.

 



89

 

 

(b) Upon its appointment, the Successor Servicer, shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer; provided, however, that the Successor Servicer
shall have (i) no liability with respect to any action performed by the
terminated Servicer prior to the date that the Successor Servicer becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any Taxes required to be paid by the
Servicer (provided that the Successor Servicer shall pay any income taxes for
which it is liable), (iv) no obligation to pay any of the fees and expenses of
any other party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Successor Servicer are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances.
In addition, the Successor Servicer shall have no liability relating to the
representations and warranties of the Servicer contained in Article IV.

 

(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of this Agreement and shall
pass to and be vested in the Borrower and, without limitation, the Borrower is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.

 

(d) Notwithstanding anything contained in this Agreement to the contrary, a
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the prior Servicer relating to
the Loans (collectively, the “Predecessor Servicer Work Product”) without any
audit or other examination thereof, and such Successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
prior Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), such Successor
Servicer shall have no duty, responsibility, obligation or liability for such
Continued Errors; provided, however, that such Successor Servicer agrees to use
its best efforts to prevent further Continued Errors. In the event that the
Successor Servicer becomes aware of Errors or Continued Errors, it shall, with
the prior consent of the Administrative Agent, use its best efforts to
reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors.

 

 

 

90

 



ARTICLE VII.

SECURITY INTEREST

 

Section 7.1. Grant of Security Interest.

 

(a) The parties to this Agreement intend that this Agreement constitute a
security agreement and the transactions effected hereby constitute secured loans
by the applicable Lenders to the Borrower under Applicable Law. For such
purpose, the Borrower hereby transfers, conveys, assigns and Grants as of the
Closing Date to the Administrative Agent, as agent for the Secured Parties, a
lien and continuing security interest in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all Collateral,
whether now existing or hereafter arising or acquired by the Borrower, and
wherever the same may be located, to secure the prompt, complete and
indefeasible payment and performance in full when due, whether by lapse of time,
acceleration or otherwise, of the Aggregate Unpaids of the Borrower arising in
connection with this Agreement and each other Transaction Document, including
obligations arising pursuant to swap and hedging agreements entered into between
the Borrower and PrivateBank, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, including, without
limitation, all Aggregate Unpaids. The Grant of a security interest under this
Section 7.1 does not constitute and is not intended to result in a creation or
an assumption by the Administrative Agent, the Lenders or any of the other
Secured Parties of any obligation of the Borrower or any other Person in
connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent, as agent for the Secured Parties, of any of its rights in
the Collateral shall not release the Borrower from any of its duties or
obligations under the Collateral, and (c) none of the Administrative Agent, the
Lenders or any other Secured Party shall have any obligations or liability under
the Collateral by reason of this Agreement, nor shall the Administrative Agent,
the Lenders or any other Secured Party be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

(b) The Borrower hereby confirms its pledge pursuant to Section 7.1(a) of this
Agreement to the Administrative Agent, as agent for the Secured Parties, but
only to the extent that a security interest has been pledged to the
Administrative Agent prior to the Closing Date.

 

(c) Each of the parties to this Agreement hereby acknowledges and agrees as
follows: Each Lender and each other Secured Party hereby transfers and assigns
to the Administrative Agent, for the benefit of the Secured Parties, its entire
security interest in and to the Collateral to the extent previously conveyed by
Grant of a security interest to it on and after the Closing Date to and
including the date of this Agreement so that the Administrative Agent, on behalf
of the Secured Parties, shall have the benefit of a perfected security interest
in the Collateral from and including the date such Collateral, as applicable,
first became Collateral, as applicable, hereunder to but excluding the date of
the release of any such Collateral, as applicable, from the Lien of this
Agreement in accordance with this Agreement.

 



91

 

 

Section 7.2. Release of Lien on Collateral.

 

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) any Loan becomes a Prepaid Loan in full and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (iii) such Loan has been the subject of a
Discretionary Sale pursuant to Section 2.14 or substituted from the Collateral
Account pursuant to Section 2.16(b)(iii) or (iv) this Agreement terminates in
accordance with Section 11.6, the Administrative Agent as agent for the Secured
Parties will, to the extent requested by the Servicer, release its security
interest in such Collateral. In connection with any sale of such Related
Property, the Administrative Agent as agent for the Secured Parties will after
the deposit by the Servicer of the Proceeds of such sale into the Collection
Account, at the sole expense of the Servicer, execute and deliver to the
Servicer any assignments, termination statements and any other releases and
instruments as the Servicer may reasonably request in order to effect the
release of such Related Property; provided, that, the Administrative Agent as
agent for the Secured Parties will make no representation or warranty, express
or implied, with respect to any such Related Property in connection with such
transfer and assignment.

 

Section 7.3. Further Assurances.

 

The provisions of Section 11.12 shall apply to the security interest Granted
under Section 7.1 as well as to the Advances hereunder.

 

Section 7.4. Remedies.

 

Subject to the provisions of Section 8.2, upon the occurrence of a Termination
Event, the Administrative Agent on behalf of the Secured Parties and the Secured
Parties shall have, with respect to the Collateral Granted pursuant to Section
7.1, and in addition to all other rights and remedies available to the
Administrative Agent and the other Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC, subject to the provisions of Section 8.2(c).

 

Section 7.5. Waiver of Certain Laws.

 

Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Borrower
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the Administrative Agent on behalf of the Secured Parties or any court having
jurisdiction to foreclose the security interests Granted in this Agreement may
sell the Collateral as an entirety or in such parcels as Administrative Agent on
behalf of the Secured Parties or such court may determine.

 



92

 

 

Section 7.6. Power of Attorney.

 

Each of the Borrower and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers during the continuation of a
Termination Event: (a) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (b) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document.

 

ARTICLE VIII.

TERMINATION EVENTS

 

Section 8.1. Termination Events.

 

The following events shall be Termination Events (“Termination Events”)
hereunder:

 

(a) the Borrower defaults in making any payment required to be made under an
agreement for borrowed money to which it is a party in an aggregate principal
amount in excess of $500,000 and such default is not cured within the applicable
cure period, if any, provided for under such agreement; or

 

(b) any failure on the part of the Borrower duly to observe or perform in any
material respect any other covenants or agreements of the Borrower set forth in
this Agreement or the other Transaction Documents to which the Borrower is a
party and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower by the Administrative Agent and (ii) the date on
which the Borrower acquires knowledge thereof; or

 

(c) the occurrence of an Insolvency Event relating to the Borrower; or

 



93

 

 

(d) the occurrence of a Servicer Default; or

 

(e) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $1,000,000 against the Borrower, and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (ii)
perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Borrower shall have made payments of amounts in excess of $1,000,000 in the
settlement of any litigation, claim or dispute (excluding payments made from
Insurance Proceeds); or

 

(f) the Borrower shall cease to be an Affiliate of the Servicer, or shall fail
to qualify as a bankruptcy-remote entity based upon customary criteria such that
reputable counsel could no longer render a substantive non-consolidation opinion
with respect to the substantive consolidation of the Borrower into a bankruptcy
of the Servicer; or

 

(g) any Transaction Document, or any lien or security interest Granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower or the Servicer,

 

(2) the Borrower, the Servicer or any of their respective Affiliates shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

 

(3) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest except as otherwise expressly permitted to be released in accordance
with the applicable Transaction Document; or

 

(h) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability, the same continues unremedied for three
Business Days; provided, however, during the period of time that such event
remains unremedied, no additional Advances will be made under this Agreement and
any payments required to be made by the Servicer on a Payment Date shall be made
as though such Payment Date had occurred during the Amortization Period; or

 

(i) failure on the part of the Borrower to make any payment or deposit
(including, without limitation, with respect to bifurcation and remittance of
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents, including, without limitation, to any Secured Party,
Affected Party or Indemnified Party) required by the terms of any Transaction
Document on the day such payment or deposit is required to be made and the same
continues unremedied for two Business Days; or

 

(j) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act; or

 



94

 

 

(k) the Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Code with regard to any assets of the Borrower and such lien shall
not have been released within five Business Days, or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Borrower and such lien shall not
have been released within five Business Days; or

 

(l) any Change-in-Control (other than in accordance with Section 5.4(b)) shall
occur; or

 

(m) any representation, warranty or certification made by the Borrower in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Secured Parties and which continues to be unremedied for a
period of thirty (30) days after the earlier to occur of (i) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to the Borrower by the Administrative Agent and (ii) the date on
which a Responsible Officer of the Borrower acquires knowledge thereof; or

 

(n) the Borrower shall fail to eliminate a Collateral Account Shortfall within
the grace period permitted pursuant to Section 2.16 and the same continues
unremedied for three (3) Business Days thereafter.

 

Section 8.2. Remedies.

 

(a) Upon the occurrence of a Termination Event, the Administrative Agent shall,
at the request of, or may, with the consent of the Required Lenders, upon one
Business Day’s prior written notice to the Borrower, declare the Termination
Date to have occurred, the Aggregate Unpaids to be immediately due and payable
in full (without presentment, demand, protest or notice of any kind all of which
are hereby waived by the Borrower) and the Amortization Period to have
commenced; provided, however, in the case of any event described in Section
8.1(c) or 8.1(d) (solely in the case of Section 8.1(d) due to the occurrence of
an event described in Section 6.11(d)), the Aggregate Unpaids shall be
immediately due and payable in full (without presentment, demand, notice of any
kind, all of which are hereby expressly, waived by the Borrower) and the
Termination Date shall be deemed to have occurred automatically upon the
occurrence of any such event.

 

(b) Upon the occurrence of any Termination Event described in Section 8.1, no
Advances will thereafter be made and the Administrative Agent and the Secured
Parties shall have, in addition to all of the rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
each applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative. After the declaration or occurrence of the Termination Date in
accordance with Section 8.2(a), the Amortization Period shall commence (or
continue, in the event the Amortization Period had already commenced) and the
Administrative Agent and the Secured Parties shall continue to have, in addition
to all of the rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other Applicable Law, which rights shall be cumulative.

 



95

 

 

(c) At any time on and after the date that is 14 days after a Termination Date
declared pursuant to Section 8.2(a), the Borrower and the Servicer hereby agree
that they will, at the Servicer’s expense and upon request of the Administrative
Agent forthwith, (x) assemble all or any part of the Collateral as directed by
the Administrative Agent and make the same available to the Administrative Agent
at a place to be designated by the Administrative Agent and (y) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at a public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. The
Borrower agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to the Borrower of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. All
cash Proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
(after payment of any amounts incurred in connection with such sale) shall be
deposited into the Collection Account and to be applied against all or any part
of the Aggregate Unpaids pursuant to Section 2.10(d) or otherwise in such order
as the Administrative Agent shall elect in its discretion. For the avoidance of
doubt and notwithstanding anything to the contrary contained herein, Existing
Loan Advances shall continue to be made to the Borrower and the Administrative
Agent shall not sell the Collateral in the absence of the declaration of the
Termination Date pursuant to Section 8.2(a) above.

 

(d) If the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, the Borrower or any
Affiliate of the Borrower shall have the right of first refusal to repurchase
the Collateral, in whole but not in part, prior to such sale at a price not less
than the Aggregate Unpaids as of the date of such proposed repurchase. The
Borrower’s right of first refusal to repurchase the Collateral hereunder shall
terminate at 5:00 p.m. New York, New York time (4:00 p.m. Chicago, Illinois
time) on the fifth Business Day following the Business Day on which the Borrower
receives notice of the Administrative Agent’s election to sell such Collateral;
provided, that such notice may not be delivered prior to the date that is 14
days after the Termination Date declared pursuant to Section 8.2(a).

 

ARTICLE IX.

INDEMNIFICATION

 

Section 9.1. Indemnities by the Borrower.

 

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Lenders, the other Secured Parties, the Affected Parties and each of
their respective assigns and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or any interest in the Collateral or in respect of any Loan included in the
Collateral, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Indemnified Party. If
the Borrower has made any indemnity payment pursuant to this Section 9.1 and
such payment fully indemnified the recipient thereof and the recipient
thereafter collects any payments from others in respect of such Indemnified
Amounts then, the recipient shall repay to the Borrower an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts.
Without limiting the foregoing, the Borrower shall indemnify each Indemnified
Party for Indemnified Amounts relating to or resulting from:

 



96

 

 

(i) any representation or warranty made or deemed made by the Borrower or any of
its respective officers under or in connection with this Agreement or any other
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered;

 

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law, with respect to any Collateral or the
nonconformity of any Collateral with any such Applicable Law;

 

(iii) the failure to vest and maintain vested in the Administrative Agent, for
the benefit of the Secured Parties, a perfected security interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance or at any time
thereafter;

 

(iv) the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the lesser of (A) the Facility Amount and (B) the Maximum
Availability on such Business Day;

 

(v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;

 

(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including a defense based on the Collateral not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms), or any other claim resulting from the sale of the merchandise or
services related to such Collateral or the furnishing or failure to furnish such
merchandise or services;

 

(vii) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Borrower to perform its
respective duties under any Collateral;

 



97

 

 

(viii) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower to qualify to do business or file any notice or
business activity report or any similar report;

 

(ix) any action taken by the Borrower in the enforcement or collection of any
Collateral;

 

(x) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Collateral;

 

(xi) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws including any vicarious liability;

 

(xii) the commingling of Collections on the Collateral at any time with other
funds;

 

(xiii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or the security interest in the Collateral;

 

(xiv) any failure by the Borrower to give reasonably equivalent value to any
Originator in consideration for the transfer by such Originator to the Borrower
of any item of Collateral or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including any provision of the Bankruptcy Code; or

 

(xv) the failure of the Borrower or any of its agents or representatives to
remit to the Servicer or the Administrative Agent on behalf of the Secured
Parties, Collections on the Collateral remitted to the Borrower or any such
agent or representative as provided in this Agreement.

 

(b) Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the Indemnified Party no later than the earlier
to occur of (x) 30 days and (y) the next Payment Date following such Person’s
demand therefor to the extent of available funds in the Collection Account and
pursuant to Section 2.10(d).

 

(c) If for any reason the indemnification provided above in this Section 9.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower or the Servicer, as the case may be, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Borrower or the Servicer, as the case may be, on the other hand
but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.

 



98

 

 

(d) The obligations of the Borrower under this Section 9.1 shall survive the
resignation or removal of the Administrative Agent, the Lenders or the Servicer
and the termination of this Agreement.

 

(e) This Section 9.1 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

Section 9.2. Indemnities by the Servicer.

 

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, forthwith on demand, from and against any and all Indemnified Amounts
awarded against or incurred by any such Indemnified Party by reason of any acts,
omissions or alleged acts or omissions of the Servicer, including, but not
limited to: (i) any representation or warranty made by the Servicer under or in
connection with any Transaction Document, any Servicing Report or any other
information or report delivered by or on behalf of the Servicer pursuant hereto,
which shall have been false, incorrect or misleading when made or deemed made,
(ii) the failure by the Servicer to comply with any Applicable Law in any
material respect, (iii) the failure of the Servicer to comply with its duties or
obligations in accordance with the Agreement, or (iv) any litigation,
proceedings or investigation against the Servicer, excluding, however,
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party. The provisions of this
indemnity shall run directly to and be enforceable by an injured party subject
to the limitations hereof.

 

(b) Any amounts subject to the indemnification provisions of this Section 9.2
shall be paid by the Servicer to the Indemnified Party no later than the earlier
to occur of (x) 30 days and (y) the next Payment Date following such Person’s
demand therefor.

 

(c) The Servicer does not guarantee the obligations of the Borrower hereunder or
the performance of the Loans and the Servicer shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Loans except to the extent such
Indemnified Amounts directly result from the Servicer’s breach of its
obligations hereunder.

 

(d) The obligations of the Servicer under this Section 9.2 shall survive the
resignation or removal of the Administrative Agent or the Lenders and the
termination of this Agreement.

 

(e) Any indemnification pursuant to this Section 9.2 shall not be payable from
the Collateral.

 



99

 

 

ARTICLE X.

THE ADMINISTRATIVE AGENT

 

Section 10.1. The Administrative Agent.

 

(a) Appointment. Each Lender and each other Secured Party hereby appoints and
authorizes the Administrative Agent as its agent and hereby further authorizes
the Administrative Agent to appoint additional agents to act on its behalf and
for the benefit of each of the Lenders and each other Secured Party. Each Lender
and each other Secured Party further authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. In furtherance, and without limiting the
generality, of the foregoing, each Secured Party hereby appoints the
Administrative Agent as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent may
deem necessary or appropriate or that a Secured Party may reasonably request in
order to perfect, protect or more fully evidence the security interests Granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including, without limitation, the
execution by the Administrative Agent as secured party/assignee of such
financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove. The Lenders may direct the
Administrative Agent to take any such incidental action hereunder. With respect
to other actions which are incidental to the actions specifically delegated to
the Administrative Agent hereunder, the Administrative Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Lenders; provided, however,
that the Administrative Agent shall not be required to take any action hereunder
if the taking of such action, in the reasonable determination of the
Administrative Agent, shall be in violation of any Applicable Law or contrary to
any provision of this Agreement or shall expose the Administrative Agent to
liability hereunder or otherwise. In the event the Administrative Agent requests
the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have declined to consent to the
relevant action.

 

(b) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Borrower or the Original Seller), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Original Seller or the
Servicer or to inspect the property (including the books and records) of the
Borrower, the Original Seller or the Servicer; (iv) shall not be responsible for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 



100

 

 

(c) Credit Decision with Respect to the Administrative Agent. Each Lender and
each other Secured Party acknowledges that it has, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based upon such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and the other Transaction Documents to which it is a party. Each Lender and each
other Secured Party also acknowledges that it will, independently and without
reliance upon the Administrative Agent, or any of the Administrative Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

 

(d) Indemnification of the Administrative Agent. Each Lender agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower or the
Servicer), ratably in accordance its Pro Rata Share from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Administrative Agent hereunder
or thereunder; provided, that the Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent, ratably in
accordance with its Pro Rata Share promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lenders hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Servicer.

 

(e) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender and the Borrower and may be removed at any time
with cause by the Lenders acting jointly. Upon any such resignation or removal,
the Lenders acting jointly shall appoint a successor Administrative Agent. Each
Lender agrees that it shall not unreasonably withhold or delay its approval of
the appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent which successor Administrative
Agent shall be either (i) a commercial bank organized under the laws of the
United States or of any state thereof and have a combined capital and surplus of
at least $50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article X shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 



101

 

 

(f) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender pursuant to the terms of this Agreement, all amounts received by
the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the Lenders in accordance with their respective Pro Rata
Shares in the applicable Advances Outstanding, or if there are no Advances
Outstanding in accordance with their most recent Commitments, on the Business
Day received by the Administrative Agent, unless such amounts are received after
12:00 Noon New York, New York time (11:00 a.m. Chicago, Illinois time) on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender on such Business Day, but, in any
event, shall pay such amounts to such Lender not later than the following
Business Day.

 

(g) Secured Party. The Lenders and the Issuing Lender hereby appoint
PrivateBank, in its capacity as Administrative Agent, as their trustee for
purposes of perfection of a security interest in the Collateral. PrivateBank, in
its capacity as Administrative Agent, hereby accepts such appointment and agrees
to perform the duties set forth herein.

 

 

 

ARTICLE XI.

MISCELLANEOUS

 

Section 11.1. Amendments and Waivers

 

(a) Except as provided in this Section 11.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Administrative Agent and
the Required Lenders; provided, that any amendment to this Agreement which would
(i) reduce or impair Collections or the payment of Interest or fees to the
Lenders, (ii) modify any provisions of this Agreement relating to the timing of
payments required to be made by the Borrower or the application of the proceeds
of such payments, (iii) release any Collateral from the Lien of this Agreement
(other than as provided herein) or (iv) increase the Facility Amount, any
Lender’s Commitment or extend the Termination Date shall not be effective
without the written agreement of the Borrower, the Servicer, the Administrative
Agent and each of the Lenders. The provisions of this Section 11.1 shall survive
the termination of this Agreement.

 



102

 

 

(b) No amendment, waiver or other modification of this Agreement having a
material effect on the rights or obligations of the Administrative Agent or the
Servicer (including any rights or duties of the Servicer that would be assumed
by a Successor Servicer) shall be effective against such Person without the
written agreement of such Person. The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Administrative Agent
and the Servicer.

 

Section 11.2. Notices, Etc.

 

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of (a) notice by mail, five days after
being deposited in the United States mail, first class postage prepaid, (b)
notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.

 

Section 11.3. Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Secured Party
(other than payments received pursuant to Section 9.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided, however, that if all or any portion of such excess
amount is thereafter recovered from such Secured Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

Section 11.4. No Waiver; Remedies.

 

No failure on the part of the Administrative Agent, the Lenders, or another
Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law.

 



103

 

 

Section 11.5. Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Servicer, the Administrative Agent, the Lenders, the other Secured Parties
and their respective successors and permitted assigns. Each Affected Party and
each Indemnified Party shall be an express third party beneficiary of this
Agreement.

 

Section 11.6. Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles V and VI, create and
constitute the continuing obligation of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Collection Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Borrower pursuant to
Articles III and IV the indemnification and payment provisions of Article XI and
the provisions of Section 11.9, Section 11.10 and Section 11.11, shall be
continuing and shall survive any termination of this Agreement.

 

Section 11.7. Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 11.8. Waiver of Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 



104

 

 

Section 11.9. Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Administrative Agent, Lenders, the other Secured
Parties and its or their Affiliates and officers, directors, employees and
agents thereof under Article XI hereof, the Borrower agrees to pay, without
duplication, the following amounts:

 

(a) all reasonable costs and expenses of the Administrative Agent, the Lenders
and the other Secured Parties incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing), renewal,
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Lenders and
the other Secured Parties with respect thereto and with respect to advising the
Administrative Agent, the Lenders and the other Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all reasonable costs and
expenses, if any (including reasonable counsel fees and out-of-pocket expenses),
incurred by the Administrative Agent, the Lenders or the other Secured Parties
in connection with the enforcement of this Agreement by such Person and the
other documents to be delivered hereunder or in connection herewith;

 

(b) The Borrower shall pay no later than the earlier to occur of (x) 30 days and
(y) the next Payment Date following such Person’s demand thereof all other
reasonable and documented out-of-pocket costs, expenses and Taxes (excluding
Taxes imposed on or measured by net income) incurred by the Administrative Agent
and the Lenders, including, without limitation, all costs and expenses incurred
by the Administrative Agent and the Lenders in connection with periodic audits
of the Borrower’s, the Original Seller’s or the Servicer’s books and records;
and

 

(c) Any amounts owed by the Borrower pursuant to this Section 11.9, shall be
paid by the Borrower to the applicable Person no later than the earlier to occur
of (x) 30 days and (y) the next Payment Date following such Person’s demand
therefor to the extent of available funds in the Collection Account and pursuant
to Section 2.10(d).

 

Section 11.10. No Proceedings.

 

Each of the parties hereto (other than the Administrative Agent without the
consent of the Lenders) hereby agrees that it will not institute against, or
join any other Person in instituting against, the Borrower any Insolvency
Proceeding so long as there shall not have elapsed one year and one day (or such
longer preference period as shall then be in effect) since the Collection Date.

 

Section 11.11. Recourse Against Certain Parties.

 

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, or any other Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against the Administrative Agent, the Lenders, or any other Secured Party,
or any incorporator, affiliate, stockholder, officer, employee or director of
the Administrative Agent, the Lenders, or any other Secured Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent, the Lenders, or any other Secured Party
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of the Administrative Agent, the
Lenders, or any other Secured Party, and that no personal liability whatsoever
shall attach to or be incurred by the Administrative Agent, the Lenders, or any
other Secured Party or any incorporator, stockholder, affiliate, officer,
employee or director of the Administrative Agent, the Lenders, or any other
Secured Party under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Lenders or any other Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or that are implied therefrom, and that any and all personal
liability of the Administrative Agent, the Lenders, or any other Secured Party
and each incorporator, stockholder, affiliate, officer, employee or director of
the Administrative Agent, the Lenders, or any other Secured Party, or any of
them, for breaches by the Administrative Agent, the Lenders, or any other
Secured Party of any such obligations, covenants or agreements, which liability
may arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement.

 



105

 

 

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Original Seller, the Servicer or any other Person
against the Administrative Agent and the other Secured Parties or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect to any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Original
Seller and the Servicer each hereby waives, releases, and agrees not to sue upon
any claim for any such damages, whether or not accrued and whether or not known
or suspected.

 

(c) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent and the other Secured Parties under or
as a result of this Agreement and the transactions contemplated hereby.

 

(d) The provisions of this Section 11.11 shall survive the termination of this
Agreement.

 

Section 11.12. Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances.

 

(a) The Servicer shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent for
the benefit of the Secured Parties and of the Secured Parties to the Collateral
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Administrative Agent for the benefit of the Secured Parties hereunder to all
property comprising the Collateral. The Servicer shall deliver to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Borrower shall cooperate
fully with the Servicer in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 11.12(a).

 



106

 

 

(b) The Borrower agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest Granted in the Collateral, or to enable the Administrative Agent for
the benefit of the Secured Parties or the Secured Parties to exercise and
enforce their rights and remedies hereunder or under any other Transaction
Document.

 

(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any other Secured Party may (but shall
not be required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such other Secured Party’s costs and expenses incurred
in connection therewith shall be payable by the Borrower as provided in this
Article XI. The Borrower irrevocably authorizes the Administrative Agent and
appoints the Administrative Agent as its attorney-in-fact to act on behalf of
the Borrower (i) to execute on behalf of the Borrower as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Administrative Agent held for the benefit of the Secured Parties
in the Collateral, including those that describe the Collateral as “all assets,”
or words of similar effect, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Administrative Agent held
for the benefit of the Secured Parties in the Collateral. This appointment is
coupled with an interest and is irrevocable.

 

(d) Without limiting the generality of the foregoing, the Borrower will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:

 

(i) authorize, execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

(ii) deliver or cause to be delivered to the Administrative Agent an opinion of
the counsel for the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent, confirming and updating the opinion delivered pursuant
to Section 3.1 with respect to perfection and otherwise to the effect that the
security interest hereunder continues to be an enforceable and perfected
security interest, subject to no other Liens of record except as provided herein
or otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

 



107

 

 

Section 11.13. Confidentiality.

 

(a) Each of the Administrative Agent, the Lenders, the other Secured Parties,
the Servicer and the Borrower shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys, investors,
potential investors or other agents engaged by such party in connection with any
due diligence or comparable activities with respect to the transactions and
Loans contemplated herein and the agents of such Persons (“Excepted Persons”);
provided, however, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of the Administrative Agent, the Lenders, the
other Secured Parties, the Servicer and the Borrower that such information shall
be used solely in connection with such Excepted Person’s evaluation of, or
relationship with, the Borrower and its affiliates, (ii) disclose the existence
of the Agreement, but not the financial terms thereof, (iii) disclose such
information as is required by Applicable Law and (iv) disclose the Agreement and
such information in any suit, action, proceeding or investigation (whether in
law or in equity or pursuant to arbitration) involving any of the Transaction
Documents for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies, or interests under
or in connection with any of the Transaction Documents. It is understood that
the financial terms that may not be disclosed except in compliance with this
Section 11.13(a) include, without limitation, all fees and other pricing terms,
and all Termination Events, Servicer Defaults, and priority of payment
provisions.

 

(b) Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, or the other
Secured Parties by each other, (ii) by the Administrative Agent, the Lenders and
the other Secured Parties to any prospective or actual assignee or participant
of any of them provided such Person agrees to hold such information
confidential, or (iii) by the Administrative Agent, the Lenders, and the other
Secured Parties to any commercial paper dealer or provider of a surety, guaranty
or credit or liquidity enhancement to any Lender, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, the Administrative Agent, the Lenders and the other
Secured Parties, may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Lenders’, or the other
Secured Parties’ business or that of their affiliates, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Administrative
Agent, the Lenders, or the other Secured Parties or an officer, director,
employer, shareholder or affiliate of any of the foregoing is a party, (d) in
any preliminary or final offering circular, registration statement or contract
or other document approved in advance by the Borrower, or the Servicer or (e) to
any affiliate, independent or internal auditor, agent, employee or attorney of
the Administrative Agent having a need to know the same, provided that the
Administrative Agent advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, the Servicer or the Original Seller.

 



108

 

 

Section 11.14. Execution in Counterparts; Severability; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than the Fee Letter.

 

Section 11.15. Waiver of Setoff.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

 

Section 11.16. Assignments by the Lenders.

 

(a) With the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), each Lender may at any time assign, or Grant a security
interest or sell a participation interest in or sell, any Advance (or portion
thereof) or any Variable Funding Note (or portion thereof) to any Person;
provided, that, as applicable, (i) no transfer of any Advance (or any portion
thereof) or of any Variable Funding Note (or any portion thereof) shall be made
unless such transfer is exempt from the registration requirements of the
Securities Act and any applicable state securities laws or is made in accordance
with the Securities Act and such laws, and is made only to either an “accredited
investor” as defined in paragraphs (a)(1), (2), (3), or (7) of Rule 501 of
Regulation D under the Securities Act or any entity in which all of the equity
owners come within such paragraphs or to a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, (ii) no such consent of the
Borrower shall be required following the occurrence of a Termination Event,
(iii) in the case of an assignment of any Advance (or any portion thereof) or of
any Variable Funding Note (or of any portion thereof) the assignee executes and
delivers to the Servicer, the Borrower and the Administrative Agent a fully
executed transferee letter substantially in the form of Exhibit F hereto (a
“Variable Funding Note Transferee Letter”), and (iv) any Lender shall not need
prior consent to at any time (A) assign, or Grant a security interest or sell a
participation interest in or sell, any Advance (or portion thereof) or any
Variable Funding Note (or portion thereof) to an Affiliate or (B) pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including to any Federal Reserve
Bank as collateral in accordance with Applicable Law; provided, that no such
pledge or assignment of a security interest shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto. The parties to any such assignment, grant or sale (including with
respect to participation interests) by a Lender shall execute and deliver to the
Administrative Agent, for its acceptance and recording in its books and records
consistent with Sections 11.16(b) and 11.16(c), such agreement or document as
may be satisfactory to such parties and the Administrative Agent. The Borrower
shall not assign or delegate, or grant any interest in, or permit any Lien to
exist upon, any of the Borrower rights, obligations or duties under this
Agreement without the prior written consent of the Administrative Agent.

 



109

 

 

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each assignment agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(c) Participant Register. Each Lender that sells a participation interest
pursuant to this Agreement shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each recipient of a participation interest (each, a “Participant”) and the
principal amounts (and stated interest) of each Participant’s interest in the
loans or other obligations under the Transaction Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any
Transaction Document) to any Person except as otherwise provided in this
Agreement and to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d) The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.12 and 2.13 (subject to the requirements and limitations therein,
including the requirements under Section 2.13(g) (it being understood that the
documentation required under Section 2.13(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 2.12 or 2.13, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 



110

 

 

Section 11.17. Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 11.18. Loans Subject to Retained Interest Provisions.

 

(a) With respect to any Loan included in the Collateral subject to the Retained
Interest provisions of this Agreement, the Borrower will own only the principal
portion of such Loans outstanding as of the applicable Cut-Off Date. Principal
Collections received by the Borrower or the Servicer on any Revolving Loans will
be allocated first to the portion of such Revolving Loan owned by the Borrower,
until the principal amount of such portion is reduced to zero, and then to the
portion not owned by the Borrower; provided, however, if a payment default
occurs with respect to any of the related Loans, then Principal Collections
received on the applicable Loan will be allocated between the portion owned by
the Borrower and the portion not owned by the Borrower, pro rata based upon the
outstanding principal amount of each such portion.

 

(b) With respect to any Loan included in the Collateral subject to the Retained
Interest provisions of this Agreement, Interest Collections received by the
Servicer on those Loans will be allocated between the portion owned by the
Borrower and the portion not owned by the Borrower pro rata based upon the
outstanding principal amount of each such portion.

 

(c) With respect to any Revolving Loan included in the Collateral, the Borrower
may, from time to time, request Advances with respect thereto up to the
principal amount of such Revolving Loan as of the applicable Cut-Off Date,
subject to the terms and conditions of this Agreement.

 

Section 11.19. Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of United States Treasury Regulations
Section 1.6011-4; provided, however, that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 11.19 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.

 



111

 

 

Section 11.20. Collateral Custodian.

 

(a) The role of Collateral Custodian with respect to the Loan Files shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 11.20. Each of the Borrower, the Lenders
and the Administrative Agent hereby consent to the designation and appointment
of the Collateral Custodian to act as its agent in accordance with the
Collateral Custodian Agreement and hereby authorizes the Collateral Custodian to
take such actions on its behalf and to exercise such powers and perform such
duties as are expressly granted to the Collateral Custodian by the Collateral
Custodian Agreement.

 

(b) The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian in
accordance with the Collateral Custodian Agreement. Upon such removal, the
Administrative Agent shall designate and appoint an Eligible Collateral
Custodian to serve as successor Collateral Custodian hereunder with respect to
the Loan Files.

 

[Remainder of Page Intentionally Left Blank.]

 



112

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER: GOLUB CAPITAL BDC REVOLVER FUNDING LLC,
as the Borrower       By:       Name:     Title:      

 

THE SERVICER: GOLUB CAPITAL BDC, INC.,
as the Servicer       By:       Name:     Title:      

 

[Signatures Continued on the Following Page]

 

 



 

 

 

 

THE ADMINISTRATIVE AGENT: THE PRIVATEBANK AND TRUST COMPANY       By:      
Name:     Title:      

 

LENDER: THE PRIVATEBANK AND TRUST COMPANY       By:       Name:     Title:      

 



 

 

 

Annex A

 

 

GOLUB CAPITAL BDC REVOLVER FUNDING LLC

150 South Wacker Drive, Suite 800

Chicago, IL 60606

Attention: Ross A. Teune

Telephone No.: (312) 284-0111

Fax No.: 312-201-9167

 

GOLUB CAPITAL BDC, INC.

150 South Wacker Drive, Suite 800

Chicago, IL 60606

Attention: Ross A. Teune

Telephone No.: (312) 284-0111

Fax No.: 312-201-9167

 

 



Annex A-1

 

 

Annex A (Continued)

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

120 South LaSalle Street

Chicago, IL 60603

Attention: Michael F. Perry

Telephone No.: (312) 564-1334

Facsimile No.: (312) 564-6886

 

With a copy to:

 

THE PRIVATEBANK AND TRUST COMPANY

120 South LaSalle Street

Chicago, IL 60603

Attention: Steven M. Cohen

Facsimile No.: (312) 683-0445

 



Annex A-2

 

 

Annex B

 

 

 

Lender Commitment The PrivateBank and Trust Company $15,000,000.00

 

 

 



Annex B-1

